Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT AND RESTATEMENT AGREEMENT TO THE FIFTH AMENDED AND RESTATED TERM
LOAN CREDIT AGREEMENT dated as of March 14, 2017 (this “Amendment”), among
KINDRED HEALTHCARE, INC., a Delaware corporation (the “Borrower”), the
CONSENTING LENDERS (as defined below) and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (the “Administrative Agent”).

RECITALS

A.    The Borrower, the Lenders party thereto from time to time and the
Administrative Agent are party to that certain Fifth Amended and Restated Term
Loan Credit Agreement dated as of June 14, 2016 (as further amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Credit Agreement”).

B.    Pursuant to Section 10.02 of the Credit Agreement, the consent of the
Borrower and the Lenders who comprise at least the “Required Lenders” (as
defined in the Credit Agreement) is required to effect this Amendment and the
amendments set forth herein.

C.    Subject to the terms and conditions set forth herein, each Person signing
in the capacity of a “Lender” delivering an executed signature page to this
Amendment to the Administrative Agent at or prior to 5:00 p.m., New York City
time, on March 10, 2017 (each such Person, or its successor or assigns, as
applicable, a “Consenting Lender”) has consented to this Amendment and agreed to
the amendments set forth in Section 2 below, which shall become effective upon
the Sixth Amendment and Restatement Date (as defined below).

D.    JPMorgan Chase Bank, N.A. has agreed to act as sole arranger and
bookrunner (in such capacities, the “Lead Arranger”) in arranging this
Amendment, which the Borrower acknowledges hereby.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Administrative Agent and the Consenting Lenders hereby agree as
follows:

SECTION 1.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Amendment
mutatis mutandis.

SECTION 2.    Amendment of the Credit Agreement. The Borrower, the Guarantors,
the Administrative Agent and the Consenting Lenders agree that, subject to the
terms and conditions set forth herein, on the Sixth Amendment and Restatement
Date:

(a)    the Credit Agreement shall be amended and restated to read in its
entirety in the form of the Sixth Amended and Restated Credit Agreement attached
as Annex A hereto (the “Sixth Amended and Restated Credit Agreement”);

(b)    as used in the Sixth Amended and Restated Credit Agreement, the terms
“Agreement,” “this Agreement,” “herein,” “hereinafter,” “hereto,” “hereof” and
words of similar import shall, unless the context otherwise requires, from and
after the date hereof, mean or refer to the Sixth Amended and Restated Credit
Agreement; and



--------------------------------------------------------------------------------

(c)    as used in any other Financing Document, all references to the “Credit
Agreement” in such Financing Documents shall, unless the context otherwise
requires, mean or refer to the Sixth Amended and Restated Credit Agreement.

SECTION 3.    Fees. The Borrower agrees to pay on the Sixth Amendment and
Restatement Date to the Administrative Agent for the account of each Consenting
Lender party to this Amendment on the Sixth Amendment and Restatement Date, as
compensation for its consent to this Amendment, an amendment fee (the “Amendment
Fee”) in an amount equal to 0.25% of the outstanding principal amount of Term
Loans held by each Consenting Lender at the time of its consent. The Amendment
Fee will be in all respects fully earned, due and payable on the Sixth Amendment
and Restatement Date and non-refundable and non-creditable thereafter.

SECTION 4.    Conditions to the Sixth Amendment and Restatement Date. The “Sixth
Amendment and Restatement Date” shall be the date on which the following
conditions shall have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received from
(i) the Borrower, (ii) the Guarantors, (iii) the Consenting Lenders who comprise
at least the Required Lenders and (iv) the Administrative Agent, either
(x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment.

(b)    The representations and warranties in Section 5 of this Amendment shall
be true and correct in all material respects as of the Sixth Amendment and
Restatement Date (it being understood that, to the extent that any such
representation and warranty specifically refers to an earlier date, it shall be
true and correct in all material respects as of such earlier date and any such
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)).

(c)    The Administrative Agent shall have received a certificate of an
appropriate officer of the Borrower certifying that the conditions set forth in
Section 4(b) of this Amendment have been satisfied as of the Sixth Amendment and
Restatement Date.

(d)    The Administrative Agent and the Lead Arranger shall have received on or
prior to the Sixth Amendment and Restatement Date, in immediately available
funds, payment or reimbursement (or the Borrower shall have made arrangements
reasonably satisfactory to the Administrative Agent for such payment or
reimbursement) of all costs, fees, out-of-pocket expenses, compensation and
other amounts then due and payable in connection with this Amendment, including
the Amendment Fee, fees payable pursuant to that certain engagement letter dated
as of February 28, 2017 among the Borrower and the Lead Arranger and all
reasonable invoiced fees and expenses of Cahill Gordon & Reindel LLP, as counsel
to the Administrative Agent and the Lead Arranger, to the extent invoiced at
least two (2) Business Days prior to the Sixth Amendment and Restatement Date.

The Administrative Agent shall notify the Borrower, the Consenting Lenders and
the other Lenders of the Sixth Amendment and Restatement Date and such notice
shall be conclusive and binding.

 

-2-



--------------------------------------------------------------------------------

SECTION 5.    Representations and Warranties. By its execution of this
Amendment, the Borrower hereby certifies that:

(a)    this Amendment has been duly authorized by all necessary corporate or
other organizational action and has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except to the
extent the enforceability thereof may be limited by applicable debtor relief
laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and implied
covenants of good faith and fair dealing;

(b)    the execution, delivery and performance of this Amendment and the other
documents executed in connection herewith (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as (i) have been obtained or made and
are in full force and effect, or (ii) the failure of which to obtain would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Applicable Laws with respect to the Borrower or the Organizational
Documents of the Borrower, except to the extent that such violation would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any contractual obligation to which the
Borrower is party, except to the extent that such violation or default would not
reasonably be expected to result in a Material Adverse Effect and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower
(other than Permitted Liens); and

(c)    at the time of and immediately after the Sixth Amendment and Restatement
Date, (i) no Event of Default has occurred and is continuing and (ii) the
representations and warranties of each Credit Party set forth in the Credit
Agreement and the other Financing Documents are true and correct in all material
respects (it being understood that, to the extent that any such representation
or warranty specifically refers to an earlier date, it shall be true and correct
in all material respects as of such earlier date and any such representation or
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).

SECTION 6.    Post-Closing Requirements. Within ninety (90) days after the Sixth
Amendment and Restatement Date, unless waived or extended by the Administrative
Agent in its sole discretion, with respect to each real property encumbered by a
Mortgage, the Administrative Agent shall have received, with respect to the
existing Mortgages, the following, in each case in form and substance reasonably
acceptable to the Administrative Agent, either:

(a)    email correspondence provided to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent, from local
counsel in the jurisdiction in which the real property encumbered by a Mortgage
is located substantially to the effect that:

(x) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined in the
Mortgage), including the Secured Obligations evidenced by the Sixth Amended and
Restated Credit Agreement, and the other documents executed in connection
therewith, for the benefit of the Secured Parties (as defined in the Mortgage);
and

 

-3-



--------------------------------------------------------------------------------

(y) no other documents, instruments, filings, recordings, rerecordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Sixth Amended
and Restated Credit Agreement, and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or

(b)    such other documentation with respect to each real property encumbered by
a Mortgage, in each case in form and substance reasonably acceptable to the
Administrative Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties, including, if reasonably
determined to be necessary or advisable by the Administrative Agent:

(i)    an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Credit Party, and in form for recording in the recording
office where such Mortgage was recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law;

(ii)    a favorable opinion, addressed to the Administrative Agent and the
Secured Parties (as defined in the Security Agreement) covering, among other
things, the enforceability of the applicable Mortgage as amended by the Mortgage
Amendment (such opinion may take assumptions for any matters addressed in the
local counsel opinion originally delivered in connection with the Mortgage);

(iii)    a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage
(for the avoidance of doubt, for title policies related to real property in
Texas, the form T-38 endorsement and a title search shall satisfy this
requirement);

(iv)    evidence of payment by the Borrower of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above; and

(v)    such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 6(b) and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this Section
6(b).

SECTION 7.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except pursuant to a writing signed by each of the
parties hereto.

 

-4-



--------------------------------------------------------------------------------

SECTION 8.    Liens Unimpaired. After giving effect to this Amendment, neither
the modification of the Credit Agreement effected pursuant to this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment:

(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Financing Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b)    requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens other than any actions contemplated in
Section 6 herein.

SECTION 9.    Entire Agreement. This Amendment shall not constitute a novation
of the Credit Agreement or any other Financing Document. This Amendment, the
Sixth Amended and Restated Credit Agreement and the other Financing Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof. Except as expressly set forth herein, this
Amendment and the Sixth Amended and Restated Credit Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Credit Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. It is understood and agreed that each reference in each Financing
Document to the “Credit Agreement,” whether direct or indirect, shall hereafter
be deemed to be a reference to the Sixth Amended and Restated Credit Agreement
and that this Amendment is a “Financing Document.”

SECTION 10.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.09 AND 10.10 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
AND SHALL APPLY HERETO.

SECTION 11.    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 12.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 13.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 14.    Roles. JPMorgan Chase Bank, N.A. shall act as the lead arranger
in connection with this Amendment and the transactions contemplated hereby and,
for the avoidance of doubt, shall be considered a “Lead Arranger” for all
purposes of the Credit Agreement. 

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized signatories as of the date first
above written.

 

KINDRED HEALTHCARE, INC., as the Borrower By:  

/s/ James T. Flowers

  Name:   James T. Flowers   Title:   Senior Vice President, Corporate    
Finance and Treasurer

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS ABC Hospice, LLC Aberdeen Holdings, Inc. Able Home Healthcare, Inc.
Access Home Health of Florida, LLC Advanced Oncology Services, Inc. Alpine Home
Health Care, LLC Alpine Home Health II, Inc. Alpine Home Health, Inc. Alpine
Resource Group, Inc. American Homecare Management Corp. American Hospice, Inc.
American VitalCare, LLC Asian American Home Care, Inc. Avery Manor Nursing,
L.L.C. Bayberry Care Center, L.L.C. Bethany Hospice, LLC Braintree Nursing,
L.L.C. BWB Sunbelt Home Health Services, LLC California Hospice, LLC California
Nursing Centers, L.L.C. Capital Care Resources of South Carolina, LLC Capital
Care Resources, LLC Capital Health Management Group, LLC Care Center of
Rossmoor, L.L.C. Centerre Healthcare Corporation Central Arizona Home Health
Care, Inc. Chaparral Hospice, Inc. Chattahoochee Valley Home Care Services, LLC
Chattahoochee Valley Home Health, LLC CHC Management Services, LLC CHMG
Acquisition LLC CHMG of Atlanta, LLC CHMG of Griffin, LLC Clear Lake
Rehabilitation Hospital, L.L.C. Colorado Hospice, L.L.C.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Compass Hospice, Inc. Country Estates Nursing, L.L.C. Courtland Gardens Health
Center, Inc. CRH of Arlington, LLC CRH of Avon, LLC CRH of Cleveland, LLC CRH of
Dallas, LLC CRH of Fort Worth, LLC CRH of Indianapolis, LLC CRH of Lancaster,
LLC CRH of Langhorne, LLC CRH of Madison, LLC CRH of Memphis, LLC CRH of
Oklahoma City, LLC CRH of Springfield, LLC CRH of St. Louis, LLC CRH of
Waukesha, LLC Eastern Carolina Home Health Agency, LLC Faith Home Health and
Hospice, LLC Faith in Home Services, L.L.C. Family Hospice, Ltd. FHI GP, Inc.
FHI Health Systems, Inc. FHI LP, Inc. FHI Management, Ltd. First Home Health,
Inc. Focus Care Health Resources, Inc. Foothill Nursing Company Partnership
Forestview Nursing, L.L.C. GBA Holding, Inc. GBA West, LLC Gentiva Certified
Healthcare Corp. Gentiva Health Services (Certified), Inc. Gentiva Health
Services (USA) LLC Gentiva Health Services Holding Corp. Gentiva Health
Services, Inc. Gentiva Services of New York, Inc.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Georgia Hospice, LLC Gilbert’s Home Health Agency, Inc. Gilbert’s Hospice Care
of Mississippi, LLC Gilbert’s Hospice Care, LLC Girling Health Care Services of
Knoxville, Inc. Girling Health Care, Inc. Goddard Nursing, L.L.C. Greenbrae Care
Center, L.L.C. Greens Nursing and Assisted Living, L.L.C. Harborlights Nursing,
L.L.C. Harden Clinical Services, LLC Harden HC Texas Holdco, LLC Harden
Healthcare Holdings, LLC Harden Healthcare Services, LLC Harden Healthcare, LLC
Harden Home Health, LLC Harden Home Option, LLC Harden Hospice, LLC Haven
Health, LLC Hawkeye Health Services, Inc. Healthfield Home Health, LLC
Healthfield Hospice Services, LLC Healthfield of Southwest Georgia, LLC
Healthfield of Statesboro, LLC Healthfield of Tennessee, LLC Healthfield
Operating Group, LLC Healthfield, LLC HHS Healthcare Corp. Highgate Nursing,
L.L.C. Highlander Nursing, L.L.C. Hillhaven–MSC Partnership
Home Health Care Affiliates of Central Mississippi, L.L.C. Home Health Care
Affiliates of Mississippi, Inc. Home Health Care Affiliates, Inc. Home Health
Care of Carteret County, LLC Home Health of Rural Texas, Inc. Home Health
Services, Inc.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Homecare Holdings, Inc. Horizon Health Care Services, Inc. Horizon Health
Network LLC Hospice Care of Kansas and Missouri, L.L.C. Hospice Care of Kansas,
L.L.C. Hospice Care of the Midwest, L.L.C. House Call Doctors, Inc. IntegraCare
Holdings, Inc. IntegraCare Home Health Services, Inc. IntegraCare Hospice of
Abilene, LLC IntegraCare Intermediate Holdings, Inc. IntegraCare of Abilene, LLC
IntegraCare of Albany, LLC IntegraCare of Athens-Home Health, LLC IntegraCare of
Athens-Hospice, LLC IntegraCare of Granbury, LLC IntegraCare of Littlefield, LLC
IntegraCare of Olney Home Health, LLC IntegraCare of Texas, LLC IntegraCare of
West Texas-Home Health, LLC IntegraCare of West Texas-Hospice, LLC IntegraCare
of Wichita Falls, LLC Iowa Hospice, L.L.C. Isidora’s Health Care Inc. J. B.
Thomas Hospital, Inc. KAH Development 1, L.L.C. KAH Development 10, L.L.C. KAH
Development 11, L.L.C. KAH Development 12, L.L.C. KAH Development 13, L.L.C. KAH
Development 14, L.L.C. KAH Development 15, L.L.C. KAH Development 16, Inc. KAH
Development 2, L.L.C. KAH Development 3, L.L.C. KAH Development 4, L.L.C. KAH
Development 5, L.L.C.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

KAH Development 6, L.L.C.

KAH Development 7, L.L.C.

KAH Development 8, L.L.C.

KAH Development 9, L.L.C.

Kindred Braintree Hospital, L.L.C.

Kindred Development 10, L.L.C.

Kindred Development 11, L.L.C.

Kindred Development 12, L.L.C.

Kindred Development 13, L.L.C.

Kindred Development 17, L.L.C.

Kindred Development 27, L.L.C.

Kindred Development 7, L.L.C.

Kindred Development 8, L.L.C.

Kindred Development 9, L.L.C.

Kindred Development Holdings 3, L.L.C.

Kindred Development Holdings 5, L.L.C.

Kindred Healthcare Operating, Inc.

Kindred Healthcare Services, Inc.

Kindred Hospice Services, L.L.C.

Kindred Hospital Palm Beach, L.L.C.

Kindred Hospital-Pittsburgh-North Shore, L.L.C.

Kindred Hospitals East, L.L.C.

Kindred Hospitals Limited Partnership

Kindred Hospitals West, L.L.C.

Kindred Nevada, L.L.C.

Kindred Nursing Centers East, L.L.C.

Kindred Nursing Centers Limited Partnership

Kindred Nursing Centers West, L.L.C.

Kindred Rehab Services, Inc.

Kindred Systems, Inc.

KND Development 50, L.L.C.

KND Development 51, L.L.C.

KND Development 52, L.L.C.

KND Development 53, L.L.C.

KND Development 54, L.L.C.

KND Development 55, L.L.C.

KND Development 56, L.L.C.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

KND Development 57, L.L.C.

KND Development 59, L.L.C.

KND Development 62, L.L.C.

KND Development 63, L.L.C.

KND Development 64, LLC

KND Development 65, LLC

KND Development 66, LLC

KND Development 67, LLC

KND Development 68, LLC

KND Development 69, LLC

KND Hospital Real Estate Holdings, L.L.C.

KND Real Estate 1, L.L.C.

KND Real Estate 10, L.L.C.

KND Real Estate 11, L.L.C.

KND Real Estate 12, L.L.C.

KND Real Estate 13, L.L.C.

KND Real Estate 14, L.L.C.

KND Real Estate 15, L.L.C.

KND Real Estate 16, L.L.C.

KND Real Estate 17, L.L.C.

KND Real Estate 18, L.L.C.

KND Real Estate 19, L.L.C.

KND Real Estate 2, L.L.C.

KND Real Estate 20, L.L.C.

KND Real Estate 21, L.L.C.

KND Real Estate 22, L.L.C.

KND Real Estate 23, L.L.C.

KND Real Estate 26, L.L.C.

KND Real Estate 29, L.L.C.

KND Real Estate 3, L.L.C.

KND Real Estate 30, L.L.C.

KND Real Estate 32, L.L.C.

KND Real Estate 33, L.L.C.

KND Real Estate 34, L.L.C.

KND Real Estate 35, L.L.C.

KND Real Estate 36, L.L.C.

KND Real Estate 38, L.L.C.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

KND Real Estate 39, L.L.C. KND Real Estate 4, L.L.C. KND Real Estate 40, L.L.C.
KND Real Estate 41, L.L.C. KND Real Estate 42, L.L.C. KND Real Estate 43, L.L.C.
KND Real Estate 44, L.L.C. KND Real Estate 45, L.L.C. KND Real Estate 46, L.L.C.
KND Real Estate 48, L.L.C. KND Real Estate 49, L.L.C. KND Real Estate 5, L.L.C.
KND Real Estate 50, L.L.C. KND Real Estate 51, L.L.C. KND Real Estate 6, L.L.C.
KND Real Estate 7, L.L.C. KND Real Estate 8, L.L.C. KND Real Estate 9, L.L.C.
KND Real Estate Holdings, L.L.C. KND Rehab Real Estate Holdings, L.L.C. KND SNF
Real Estate Holdings, L.L.C. Lafayette Health Care Center, Inc. Lafayette
Specialty Hospital, L.L.C. Lakes Hospice, L.L.C. Laurel Lake Health and
Rehabilitation, L.L.C. Lighthouse Hospice - Coastal Bend, LLC Lighthouse Hospice
- Metroplex, LLC Lighthouse Hospice Management, LLC Lighthouse Hospice Partners,
LLC Lighthouse Hospice-San Antonio, LLC Maine Assisted Living, L.L.C.
Massachusetts Assisted Living, L.L.C. Meadows Nursing, L.L.C. Med. Tech.
Services of South Florida, Inc. Medical Hill Rehab Center, L.L.C. Med-Tech
Private Care, Inc. Med-Tech Services of Dade, Inc.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Med-Tech Services of Palm Beach, Inc. Mid-South Home Care Services, LLC
Mid-South Home Health Agency, LLC Mid-South Home Health of Gadsden, LLC
Mid-South Home Health, LLC Mills Medical Practices, LLC Missouri Home Care of
Rolla, Inc. New Triumph HealthCare of Texas, LLC New Triumph HealthCare, Inc.
New Triumph HealthCare, LLP New York Healthcare Services, Inc. North West Texas
Home Health Services, LLC Northland LTACH, LLC NP Plus, LLC Nursing Care - Home
Health Agency, Inc. Odyssey HealthCare Austin, LLC Odyssey HealthCare Detroit,
LLC Odyssey HealthCare Fort Worth, LLC Odyssey HealthCare GP, LLC Odyssey
HealthCare Holding Company Odyssey HealthCare LP, LLC Odyssey HealthCare
Management, LP Odyssey HealthCare of Augusta, LLC Odyssey HealthCare of Flint,
LLC Odyssey HealthCare of Marion County, LLC Odyssey HealthCare of Savannah, LLC
Odyssey HealthCare of St. Louis, LLC Odyssey HealthCare Operating A, LP Odyssey
HealthCare Operating B, LP Odyssey HealthCare, Inc. OHS Service Corp. Outreach
Health Services of North Texas, LLC Outreach Health Services of the Panhandle,
LLC Pacific Coast Care Center, L.L.C. Peoplefirst HomeCare & Hospice of
Colorado, L.L.C. Peoplefirst HomeCare & Hospice of Indiana, L.L.C. Peoplefirst
HomeCare & Hospice of Massachusetts, L.L.C.

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Peoplefirst HomeCare & Hospice of Ohio, L.L.C. Peoplefirst HomeCare of Colorado,
L.L.C. Peoplefirst Virginia, L.L.C. PersonaCare of Connecticut, Inc. PersonaCare
of Ohio, Inc. PersonaCare of Reading, Inc. PF Development 10, L.L.C. PF
Development 15, L.L.C. PF Development 16, L.L.C. PF Development 17, L.L.C. PF
Development 18, L.L.C. PF Development 19, L.L.C. PF Development 20, L.L.C. PF
Development 21, L.L.C. PF Development 22, L.L.C. PF Development 23, L.L.C. PF
Development 26, L.L.C. PF Development 27, L.L.C. PF Development 5, L.L.C. PF
Development 6, L.L.C. PF Development 7, L.L.C. PF Development 8, L.L.C. PF
Development 9, L.L.C. PHH Acquisition Corp. PHHC Acquisition Corp. Physician
Housecalls, LLC Professional Healthcare at Home, LLC Professional Healthcare,
LLC QC-Medi New York, Inc. Quality Care - USA, Inc. RehabCare Development 2,
L.L.C. RehabCare Development 3, L.L.C. RehabCare Development 4, L.L.C. RehabCare
Development 5, L.L.C. RehabCare Group East, Inc. RehabCare Group Management
Services, Inc. RehabCare Group of Amarillo, LP

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

RehabCare Group of Arlington, LP

RehabCare Group of California, LLC

RehabCare Group of Texas, LLC

RehabCare Group, Inc.

RehabCare Hospital Holdings, L.L.C.

Salt Lake Physical Therapy Associates, Inc.

Saturday Partners, LLC

SCCI Health Services Corporation

SCCI Hospital – El Paso, Inc.

SCCI Hospital – Mansfield, Inc.

SCCI Hospital Ventures, Inc.

SCCI Hospitals of America, Inc.

Senior Home Care, Inc.

SHC Holding, Inc.

SHC Rehab, Inc.

Siena Care Center, L.L.C.

Smith Ranch Care Center, L.L.C.

Southern California Specialty Care, Inc.

Southern Nevada Home Health Care, Inc.

Southern Utah Home Health, Inc.

Specialty Healthcare Services, Inc.

Specialty Hospital of Cleveland, Inc.

Specialty Hospital of Philadelphia, Inc.

Specialty Hospital of South Carolina, Inc.

Springfield Park View Hospital, L.L.C.

Symphony Health Services, LLC

Synergy Healthcare Group, Inc.

Synergy Home Care-Acadiana Region, Inc.

Synergy Home Care-Capitol Region, Inc.

Synergy Home Care-Central Region, Inc.

Synergy Home Care-Northeastern Region, Inc.

Synergy Home Care-Northshore Region, Inc.

Synergy Home Care-Northwestern Region, Inc.

Synergy Home Care-Southeastern Region, Inc.

Synergy, Inc.

Tar Heel Health Care Services, LLC

Texas Health Management Group, LLC

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

THC – Chicago, Inc. THC – Houston, Inc. THC – North Shore, Inc. THC – Orange
County, Inc. THC–Seattle, Inc. The American Heartland Hospice Corp. The Home
Option, LLC The Home Team of Kansas LLC The Therapy Group, Inc. TherEX, Inc.
Total Care Home Health of Louisburg, LLC Total Care Home Health of North
Carolina, LLC Total Care Home Health of South Carolina, LLC Tower Hill Nursing,
L.L.C. Transitional Hospitals Corporation of Indiana, Inc. Transitional
Hospitals Corporation of Louisiana, Inc. Transitional Hospitals Corporation of
Nevada, Inc. Transitional Hospitals Corporation of New Mexico, Inc. Transitional
Hospitals Corporation of Tampa, Inc. Transitional Hospitals Corporation of
Texas, Inc. Transitional Hospitals Corporation of Wisconsin, Inc. Trinity
Hospice of Texas, LLC Triumph HealthCare Holdings, Inc. Triumph HealthCare
Second Holdings, LLC Triumph HealthCare Third Holdings, LLC Triumph Hospital
Northwest Indiana, Inc. Triumph Hospital of East Houston, L.P. Triumph Hospital
of North Houston, L.P. Triumph Rehabilitation Hospital Northern Indiana, LLC
Triumph Rehabilitation Hospital of Northeast Houston, LLC Triumph Southwest,
L.P. Tucker Nursing Center, Inc. Tulsa Specialty Hospital L.L.C. Van Winkle Home
Health Care, Inc. Vernon Home Health Care Agency, LLC Vista Hospice Care, LLC
VistaCare of Boston, LLC

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

VistaCare USA, LLC VistaCare, LLC Voyager Acquisition, L.P. Voyager Home Health,
Inc. Voyager HospiceCare, Inc. VTA Management Services, LLC VTA Staffing
Services, LLC Wellstream Health Services, LLC West Texas, LLC Wiregrass Hospice
Care, LLC Wiregrass Hospice LLC Wiregrass Hospice of South Carolina, LLC Ygnacio
Valley Care Center, L.L.C. By:  

/s/ James T. Flowers

  Name:   James T. Flowers   Title:   Senior Vice President, Corporate    
Finance and Treasurer

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director

 

[Signature Page to Amendment Agreement to the Fifth A&R Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

[CONSENTING LENDER SIGNATURE PAGES ON FILE WITH CAHILL GORDON & REINDEL LLP]



--------------------------------------------------------------------------------

ANNEX A

[See attached]



--------------------------------------------------------------------------------

ANNEX A

 

 

 

SIXTH AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of June 1, 2011

as amended as of October 4, 2012

as amended and restated as of May 30, 2013

as further amended and restated as of August 21, 2013

as further amended and restated as of April 9, 2014

as further amended and restated as of November 25, 2014

as further amended as of March 10, 2015

as further amended and restated as of June 14, 2016

as further amended and restated as of March 14, 2017

among

KINDRED HEALTHCARE, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Sixth Amendment and Restatement Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1   DEFINITIONS  

Section 1.01.

 

Defined Terms

     1  

Section 1.02.

 

Classification of Loans and Borrowings

     44  

Section 1.03.

 

Terms Generally

     44  

Section 1.04.

 

Accounting Terms; GAAP

     44  

Section 1.05.

 

Escrow Notes

     44   ARTICLE 2   THE CREDITS  

Section 2.01.

 

Term Commitments

     45  

Section 2.02.

 

Loans and Borrowings

     45  

Section 2.03.

 

Requests for Borrowings

     46  

Section 2.04.

 

Funding of Borrowings

     46  

Section 2.05.

 

Interest Elections

     47  

Section 2.06.

 

Termination of Term Commitments

     48  

Section 2.07.

 

Repayment of Loans; Evidence of Indebtedness

     48  

Section 2.08.

 

Prepayment of Loans

     48  

Section 2.09.

 

Fees

     56  

Section 2.10.

 

Interest

     56  

Section 2.11.

 

Alternate Rate of Interest

     57  

Section 2.12.

 

Increased Costs

     57  

Section 2.13.

 

Break Funding Payments

     58  

Section 2.14.

 

Taxes

     59  

Section 2.15.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     61  

Section 2.16.

 

Mitigation Obligations; Replacement of Lenders

     63  

Section 2.17.

 

Release of Security Interest in Assets Being Sold

     63  

Section 2.18.

 

Incremental Term Loans

     63  

Section 2.19.

 

Refinancing Amendments; Maturity Extension

     65   ARTICLE 3   REPRESENTATIONS AND WARRANTIES  

Section 3.01.

 

Corporate Existence and Power

     66  

Section 3.02.

 

Corporate and Governmental Authorization; No Contravention

     67  

Section 3.03.

 

Binding Effect

     67  

Section 3.04.

 

Security Interests

     67  

Section 3.05.

 

Financial Information

     67  

Section 3.06.

 

Litigation

     68  

Section 3.07.

 

Compliance with ERISA

     68  

Section 3.08.

 

Taxes

     68  

Section 3.09.

 

Compliance with Laws

     68  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 3.10.

 

No Regulatory Restrictions on Borrowing

     68  

Section 3.11.

 

Environmental Matters

     68  

Section 3.12.

 

Full Disclosure

     69  

Section 3.13.

 

Information as to Equity Interest and Instruments

     69  

Section 3.14.

 

Representations in Other Financing Documents

     69  

Section 3.15.

 

Margin Stock

     69  

Section 3.16.

 

Properties

     70  

Section 3.17.

 

Existing Indebtedness

     70  

Section 3.18.

 

Solvency

     70  

Section 3.19.

 

Labor Relations

     71  

Section 3.20.

 

No Defaults Under Agreements

     71  

Section 3.21.

 

Existing Liens

     71  

Section 3.22.

 

Status of Obligations as Senior Debt

     71  

Section 3.23.

 

Anti-Corruption Laws and Sanctions

     71  

Section 3.24.

 

Use of Proceeds

     71   ARTICLE 4   CONDITIONS  

Section 4.01.

 

Closing Date

     72   ARTICLE 5   AFFIRMATIVE COVENANTS  

Section 5.01.

 

Information

     75  

Section 5.02.

 

Maintenance of Property

     78  

Section 5.03.

 

Insurance

     78  

Section 5.04.

 

Payment of Obligations; Compliance with Law and Contractual Obligations

     78  

Section 5.05.

 

Maintenance of Existence, Rights, Etc.

     79  

Section 5.06.

 

Designation of Restricted and Unrestricted Subsidiaries

     79  

Section 5.07.

 

Books and Records; Inspection Rights

     82  

Section 5.08.

 

Guarantees by Future Restricted Subsidiaries

     82  

Section 5.09.

 

Future Assets to Be Added to Collateral and Further Assurances

     82  

Section 5.10.

 

Condemnation Events

     84  

Section 5.11.

 

Use of Proceeds

     84  

Section 5.12.

 

Interest Rate Protection

     84  

Section 5.13.

 

Environmental Matters

     84  

Section 5.14.

 

Post-Closing

     85   ARTICLE 6   FINANCIAL COVENANTS  

Section 6.01.

 

Financial Ratios

     86  

Section 6.02.

 

Maximum Capital Expenditures

     86  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE 7   NEGATIVE COVENANTS  

Section 7.01.

 

Limitation on Indebtedness; Certain Equity Securities

     86  

Section 7.02.

 

Negative Pledge

     89  

Section 7.03.

 

Consolidations, Mergers and Asset Sales

     92  

Section 7.04.

 

Limitations on Transactions with Affiliates

     94  

Section 7.05.

 

Limitation on Restrictions Affecting Subsidiaries

     95  

Section 7.06.

 

Limitation on Sale or Issuance of Equity Interests of Subsidiaries

     97  

Section 7.07.

 

Restricted Payments

     97  

Section 7.08.

 

Limitations on Acquisitions and Investments

     98  

Section 7.09.

 

No Change of Fiscal Periods

     100  

Section 7.10.

 

Limitation on Business

     100  

Section 7.11.

 

Limitation on Sale and Leaseback Transactions

     100  

Section 7.12.

 

No Modification of Certain Documents Without Consent; Prepayments of
Indebtedness

     100  

Section 7.13.

 

Payments for Consents

     101   ARTICLE 8   DEFAULTS  

Section 8.01.

 

Events of Default

     101  

Section 8.02.

 

Notice of Default

     104  

Section 8.03.

 

Enforcement Notice

     104   ARTICLE 9   THE AGENTS   ARTICLE 10   MISCELLANEOUS  

Section 10.01.

 

Notices

     107  

Section 10.02.

 

Waivers; Amendments

     108  

Section 10.03.

 

Expenses; Indemnity; Damage Waiver

     109  

Section 10.04.

 

Successors and Assigns

     111  

Section 10.05.

 

Survival

     114  

Section 10.06.

 

Counterparts; Integration; Effectiveness

     115  

Section 10.07.

 

Severability

     115  

Section 10.08.

 

Right of Setoff

     115  

Section 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     115  

Section 10.10.

 

WAIVER OF JURY TRIAL

     116  

Section 10.11.

 

Headings

     116  

Section 10.12.

 

Confidentiality

     116  

Section 10.13.

 

USA PATRIOT Act

     117  

Section 10.14.

 

Interest Rate Limitation

     117  

Section 10.15.

 

Margin Stock

     118  

Section 10.16.

 

Application of Proceeds under Mortgages

     118  

Section 10.17.

 

ABL Intercreditor Agreement

     118  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01A

 

–

 

[Reserved]

Schedule 1.01B

 

–

 

Restricted Subsidiaries, Unrestricted Subsidiaries and Excluded Partnerships

Schedule 1.01C

 

–

 

Existing Affiliate Agreements

Schedule 1.01D

 

–

 

Initial Master Lease Properties

Schedule 1.01E

 

–

 

[Reserved]

Schedule 1.01F

 

–

 

Initial Owned Real Properties

Schedule 1.01G

 

–

 

Existing Investments

Schedule 1.01H

 

–

 

Specified Properties

Schedule 1.01I

 

–

 

[Reserved]

Schedule 1.01J

 

–

 

Specified Joint Ventures

Schedule 2.01

 

–

 

Commitments

Schedule 3.13

 

–

 

Existing Instruments

Schedule 3.16

 

–

 

Real Property Information

Schedule 4.01(h)

 

–

 

Consents

Schedule 5.14(b)

 

–

 

Additional Post-Closing Obligations

Schedule 7.01

 

–

 

Existing Indebtedness

Schedule 7.02

 

–

 

Existing Liens

Schedule 7.03(d)

 

–

 

Scheduled Asset Sales

EXHIBITS:

Exhibit A

 

–

 

Form of Assignment and Assumption

Exhibit B.1

 

–

 

Form of Opinion of the Senior Vice President of Corporate Legal Affairs of the
Borrower

Exhibit B.2

 

–

 

Form of Opinion of the Senior Vice President and General Counsel of RehabCare
Group, Inc.

Exhibit B.3

 

–

 

Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP, special counsel for the
Borrower

Exhibit B.4

 

–

 

Form of Opinion of Richards, Layton & Finger, P.A., special Delaware counsel for
the Borrower

Exhibit C

 

–

 

Form of Security Agreement

Exhibit D

 

–

 

Form of Term Note

Exhibit E

 

–

 

Form of ABL Intercreditor Agreement

Exhibit F

 

–

 

Form of First Lien Intercreditor Agreement

Exhibit G

 

–

 

Form of Second Lien Intercreditor Agreement

Exhibit H

 

–

 

Form of Intercompany Promissory Note

Exhibit I

 

–

 

Form of Intercompany Note Subordination Provisions

Exhibit J

 

–

 

Form of United States Tax Compliance Certificate

Exhibit K

 

–

 

Form of Solvency Certificate

Exhibit L

 

–

 

Form of Discount Range Prepayment Notice

Exhibit M

 

–

 

Form of Discount Range Prepayment Offer

Exhibit N

 

–

 

Form of Solicited Discounted Prepayment Notice

Exhibit O

 

–

 

Form of Acceptance and Prepayment Notice

Exhibit P

 

–

 

Form of Specified Discount Prepayment Notice

Exhibit Q

 

–

 

Form of Solicited Discounted Prepayment Offer

Exhibit R

 

–

 

Form of Specified Discount Prepayment Response

 

-iv-



--------------------------------------------------------------------------------

THIS SIXTH AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of June 1,
2011, as amended as of October 4, 2012, as amended and restated as of May 30,
2013, as further amended and restated as of August 21, 2013, as further amended
and restated as of April 9, 2014, as further amended and restated as of
November 25, 2014, as further amended as of March 10, 2015, as further amended
and restated as of June 14, 2016 and as further amended and restated as of
March 14, 2017 (as further amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”) among KINDRED HEALTHCARE, INC., the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent, CITIBANK, N.A.,
BARCLAYS BANK, PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Syndication
Agents, and MORGAN STANLEY SENIOR FUNDING, INC. and CAPITAL ONE, NATIONAL
ASSOCIATION, as Co-Documentation Agents.

WHEREAS, this Agreement is effective pursuant to the Sixth Amendment and
Restatement Agreement to which this Agreement is attached as Annex A;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL Amendment” has the meaning set forth in the definition of “ABL Facility”.

“ABL Collateral Agent” means the collateral agent under the ABL Facility.

“ABL Facility” means that certain revolving ABL Credit Agreement dated as of the
Closing Date (the “Original ABL Facility”), as amended by that certain Amendment
No. 1, dated as of October 4, 2012, as amended and restated by that certain
Amendment and Restatement Agreement dated as of the August 21, 2013, as further
amended and restated by that certain Second Amendment and Restatement Agreement
dated as of April 9, 2014, as further amended by that certain Incremental
Joinder, dated as of December 12, 2014, as further amended and restated by that
certain Third Amendment and Restatement Agreement dated as of February 2, 2015,
as further amended by that certain Amendment No. 2 dated as of June 3, 2015 and
as further amended and restated by that certain Fourth Amendment and Restatement
Agreement dated June 14, 2016 (the “ABL Amendment”), among the Borrower, as
borrower, JPMorgan Chase Bank, N.A, as administrative agent and issuing bank,
the lenders party thereto and the other agents, arrangers and bookrunners
identified therein, as amended, amended and restated, supplemented, refinanced,
replaced or otherwise modified from time to time.

“ABL Intercreditor Agreement” means the Intercreditor Agreement substantially in
the form of Exhibit E, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Loans” means loans made and incurred from time to time under the ABL
Facility.

“ABL Obligations” has the meaning assigned to such term in the ABL Intercreditor
Agreement.

 

-1-



--------------------------------------------------------------------------------

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning specified in Section 2.08(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.08(a)(ii)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.08(a)(ii)(D)(2).

“Account” has the meaning set forth in Section 1 of the Security Agreement.

“Acquisition” means (i) any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person whereby such Person becomes a Restricted Subsidiary of
the Borrower or whereby such Person is merged with and into the Borrower or a
Restricted Subsidiary or (ii) an acquisition by the Borrower or any of its
Restricted Subsidiaries of the property and assets of any Person (other than any
then-existing Restricted Subsidiary) that constitutes substantially all of the
assets of such Person, or any division, line of business, Healthcare Facility or
other business unit of such Person.

“Additional Encumbrance Letter” means one or more letter agreements that may be
entered into after the Closing Date among the Borrower, JPMorgan Chase Bank,
N.A., as Agent, and First American Title Insurance Company.

“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Escrow Notes from and including the date of issuance thereof to
and including the date of any potential mandatory redemption to occur if the
proceeds of such Escrow Notes are not released from the applicable Escrow
Account, plus (b) the amount of any original issue discount on such Escrow
Notes, plus (c) all fees and expenses that are incurred in connection with the
issuance of such Escrow Notes and all fees, expenses or other amounts payable in
connection with any redemption of such Escrow Notes.

“Additional Lender” has the meaning set forth in Section 2.18(c) hereof.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period, adjusted to exclude therefrom, without duplication
(x) gains or losses from Asset Sales net of related tax effects, (y) any
after-tax effect of income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations pursuant to Financial Accounting Standards Board
Accounting Standards Codification 205-20 and (z) any non-cash impairment charge
or asset-write off effected after December 31, 2013 in connection with the Third
Amendment and Restatement Effective Date Transactions or any Acquisition or
Investment pursuant to Financial Accounting Standards Board Accounting Standards
Codification 350, 360 or 805, as applicable.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate. In the event that such rate is
not available at such time for any reason, then the “Adjusted LIBO Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which dollar deposits of $25,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate be less than 1.00%.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Financing Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent
and/or Collateral Agent for the Lenders under the Financing Documents, as the
context may require.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of May 30, 2013, among the Borrower, the other
Credit Parties party thereto, the Lenders party thereto and the Administrative
Agent.

“Amendment and Restatement Lead Arranger and Bookrunner” means J.P. Morgan
Securities LLC, in its capacity as lead arranger and bookrunner in connection
with the Amendment and Restatement Agreement.

“Amendment and Restatement Date” means May 30, 2013.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (other than healthcare laws
applicable to the Borrower and its Subsidiaries such as the Stark laws and
anti-kickback laws).

“Applicable Discount” has the meaning specified in Section 2.08(a)(ii)(C)(3).

“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the Total
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
greater than 4.25:1.00, (b) 25% if the Total Leverage Ratio as of the last day
of the applicable Excess Cash Flow Period is less than or equal to 4.25:1.00 and
greater than 3.50:1.00 and (c) 0% if the Total Leverage Ratio as of the last day
of the applicable Excess Cash Flow Period is less than or equal to 3.50:1.00.
Notwithstanding the foregoing, the Applicable ECF Percentage shall be 50% during
any period in which there exists and is continuing an Event of Default.

 

-3-



--------------------------------------------------------------------------------

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, rules, treaties, regulations and orders of all Governmental Authorities
and all applicable orders, rules and decrees of courts and arbitrators.

“Applicable Rate” means a percentage per annum equal to (A) for LIBO Rate Loans,
3.50% and (B) for ABR Loans, 2.50%.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Asset Sale” means any sale, lease or other transfer (including any such
transaction effected by way of merger or consolidation) of any asset (provided
that the SNF Sales shall be treated as a single Asset Sale) by the Borrower or
any Restricted Subsidiary, including, without limitation, any Sale and Leaseback
Transaction, whether or not involving a Capital Lease, and any sale or issuance
of the Equity Interests of any Restricted Subsidiary, but excluding (i) any sale
or other transfer of inventory, cash, cash equivalents and other cash management
investments and obsolete, unused or unnecessary equipment, in each case in the
ordinary course of business, (ii) any leases, subleases, licenses or
sublicenses, in each case in the ordinary course of business, (iii) any transfer
of assets by the Borrower to any Restricted Subsidiary or by any Restricted
Subsidiary to the Borrower or another Restricted Subsidiary, (iv) the sale or
issuance by the Borrower or any Restricted Subsidiary of any Equity Interests of
any Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (v) any
transfer of assets or related series of transfers of assets involving Cash
Proceeds of (or non-cash consideration with a fair value of) less than
$5,000,000, (vi) with respect to a lease of any property (including any Master
Lease Property), surrender to or repossession by the lessor of such property, or
the termination or expiration of the lease relating to such property, (vii) a
Sale and Leaseback Transaction permitted under Section 7.11 (other than a Sale
and Leaseback Transaction with respect to the Borrower’s Headquarters), (viii)
an unwinding of any Interest Rate Agreement, (ix) a sale, transfer or other
disposition of any asset to the extent such asset is exchanged for credit
against the purchase price of such similar replacement asset or the proceeds
therefrom are promptly applied to the purchase price of such replacement
property, (x) an Asset Swap or any series of related Asset Swaps; provided that
if the Borrower or any Restricted Subsidiary receives Cash Proceeds (other than
as part of a joint venture partner’s contribution to a joint venture) from an
Asset Swap or series of related Asset Swaps in excess of $5,000,000, the
Borrower or such Restricted Subsidiary will be deemed to have sold assets
pursuant to an Asset Sale with a book value equal to the amount of such Cash
Proceeds and to have received such Cash Proceeds as consideration for purposes
of Section 2.08(b)(ii) and Section 7.03(c)(ii)(y), (xi) the sale or issuance by
the Borrower or any Restricted Subsidiary of any Equity Interests of any
Restricted Subsidiary to a joint venture party for the purpose of forming a
joint venture arrangement; provided that (A) such sale or issuance shall be for
fair market value, (B) all remaining Investments of the Borrower and the
Restricted Subsidiaries therein (valued at the Borrower’s or such Restricted
Subsidiaries’ proportional share of the fair market value of its assets less
liabilities) will be deemed made at that time and (C) if the Borrower or any
wholly owned Restricted Subsidiary receives Cash Proceeds in excess of
$5,000,000 from such sale or issuance of Equity Interests or a related series of
such sale or issuance of Equity Interests, the Borrower or such wholly owned
Restricted Subsidiary will be deemed to have sold assets pursuant to an Asset
Sale with a book value equal to the amount of such Cash Proceeds and to have
received Cash Proceeds as consideration for purposes of Section 2.08(b)(ii) and
Section 7.03(c)(ii)(y), (xii) a sale, transfer or other disposition of
Investments in joint ventures (including any Minority-Owned Affiliates) to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture agreements or similar
binding arrangements, (xiii) a transfer or disposition of assets subject to a
Casualty Event and (xiv) a transfer or other disposition of assets constituting
a Restricted Payment or an Investment permitted under Section 7.07 or 7.08,
respectively.

 

-4-



--------------------------------------------------------------------------------

“Asset Swap” means any concurrent purchase and sale or exchange of any property,
plant, equipment or other asset to be used, or that is useful, in a Healthcare
Related Business (including Equity Interests of a Person that is a Restricted
Subsidiary at the time of, or becomes a Restricted Subsidiary as a result of,
the relevant transaction) between the Borrower or any Restricted Subsidiary and
another Person; provided that, taken as a whole, the fair market value of any
such property, plant, equipment or other asset (including any such Equity
Interests and cash) received by the Borrower or any such Restricted Subsidiary
in such purchase or exchange is at least equal to the fair market value of the
property, plant, equipment or other asset of the Borrower or any such Restricted
Subsidiary sold or exchanged (in each case, such fair market value to be
determined in good faith by the Borrower or such Restricted Subsidiary as of the
date of contractually agreeing to such Asset Swap (which determination, if the
fair market value exceeds $25,000,000, shall be evidenced by a resolution of the
Borrower’s or such Restricted Subsidiary’s Board of Directors)).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction, the present value, discounted at the interest rate implicit in the
Sale and Leaseback Transaction, of the total obligations of the lessee for
rental payments during the remaining term of the lease in the Sale and Leaseback
Transaction.

“Available Amount” means, at any date, the sum of (a) other than to the extent
used to make a Restricted Payment pursuant to Section 7.07(a)(v), the aggregate
amount of Net Cash Proceeds of any issuances of Qualified Equity Interests of
the Borrower received by the Borrower since January 1, 2014 plus (b) 50% of
Cumulative Adjusted Consolidated Net Income (or, if such Cumulative Adjusted
Consolidated Net Income shall be a loss, 100% of such loss) plus (c) to the
extent not already included in the preceding clause (b), the aggregate amount of
all cash repayments of principal received by the Borrower or any Restricted
Subsidiary since January 1, 2014 from any Minority-Owned Affiliates or
Unrestricted Subsidiaries in respect of loans made by the Borrower or any
Restricted Subsidiary to Minority-Owned Affiliates or Unrestricted Subsidiaries
to the extent made by using the Available Amount, plus (d) to the extent not
already included in the preceding clause (b), the aggregate amount of all net
cash proceeds received by the Borrower or any Restricted Subsidiary since
January 1, 2014 in connection with the sale, transfer or other disposition of
its ownership interest in any Minority-Owned Affiliates or Unrestricted
Subsidiaries to the extent the Investment therein was made using the Available
Amount; less any usage of such Available Amount pursuant to Article 7.

“Available Amount Conditions” means, prior to and after giving effect to any
usage of the Available Amount, (a) no Default shall have occurred and be
continuing and (b) on a Pro Forma Basis, the Borrower will be in compliance with
the covenants set forth in Article 6. For the avoidance of doubt, with respect
to any period during which the Borrower is unable to satisfy the Available
Amount Conditions, the Available Amount shall continue to accumulate as provided
for in the definition thereof and shall not be reduced (or its accrual
suspended) solely because of the Borrower’s inability to satisfy such Available
Amount Conditions.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.08(a)(ii); provided

 

-5-



--------------------------------------------------------------------------------

that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law in the relief of debtors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means:

(1)    with respect to a corporation, the board of directors of the corporation
or a duly authorized committee of the board of directors;

(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;

(3)    with respect to a limited liability company, the managing member or
members or any controlling committee or board of managers of such company or the
Board of Directors of the sole member or the managing member thereof; and

(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means Kindred Healthcare, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.08(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.08(a)(ii)(C).

 

-6-



--------------------------------------------------------------------------------

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.08(a)(ii)(D).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the gross additions to property,
plant and equipment and other capital expenditures of the Borrower and its
Restricted Subsidiaries for such period, as the same are or would be reflected
in a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period; provided that the amount paid by the Borrower or
any of its Restricted Subsidiaries for any Acquisition and any amount of
Casualty Proceeds applied to restore, repair, replace or rebuild the asset in
respect of which such Casualty Proceeds were received shall not be included in
the calculation of the amount of Capital Expenditures.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Lease Obligation” means the obligation to pay rent under any Capital
Lease.

“Cash Proceeds” means, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale or otherwise, but only
as and when so received) received by the Borrower or any of its Subsidiaries
from such Asset Sale.

“Casualty Event” means (i) any Condemnation Event with respect to any Owned Real
Property or (ii) any damage to, or destruction of, any property owned by the
Borrower or any Restricted Subsidiary.

“Casualty Proceeds” means (i) with respect to any Condemnation Event, all awards
or payments received by the Borrower, any Restricted Subsidiary or the Agent by
reason of such Condemnation Event, including all amounts received with respect
to any transfer in lieu or anticipation of such Condemnation Event or in
settlement of any proceeding relating to such Condemnation Event and (ii) with
respect to any other Casualty Event, all insurance proceeds or payments
(excluding payments with respect to business interruption) which the Borrower,
any Restricted Subsidiary or the Agent receives by reason of such other Casualty
Event, less, in either case, unreimbursed expenses or losses related to the
Casualty Event, including any payment with respect to Taxes actually paid or to
become payable by the Borrower and its Restricted Subsidiaries (as reasonably
estimated by a Financial Officer) in respect of such Casualty Event.

“Change in Law” means (i) the adoption of any law, rule, treaty or regulation
after the Third Amendment and Restatement Effective Date, (ii) any change in any
law, rule, treaty or regulation or in the interpretation or application thereof
by any Governmental Authority after the Third Amendment and Restatement
Effective Date or (iii) compliance by any Lender (or, for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Third
Amendment and Restatement Effective Date; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee

 

-7-



--------------------------------------------------------------------------------

on Banking Supervision (or any successor or similar authority) or the United
States regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charges” has the meaning assigned to such term in Section 10.14.

“Closing” means the closing hereunder on the Closing Date.

“Closing Date” means June 1, 2011.

“Closing Date Material Adverse Effect” means with respect to any Person (as
defined in the Merger Agreement), any change, effect, development or event that
has had or would reasonably be expected to have a material adverse effect on the
financial condition, business, assets, liabilities, or results of operations of
such Person and its Subsidiaries (as defined in the Merger Agreement), taken as
a whole; provided, however, that no change, effect, development or event (by
itself or when aggregated or taken together with any and all other changes,
effects, developments or events) to the extent resulting from, arising out of,
or attributable to, any of the following shall be deemed to constitute or be
taken into account when determining whether a “Closing Date Material Adverse
Effect” has occurred or may, would or could occur: (A) any changes, effects,
developments or events in the economy or the financial, credit or securities
markets in general (including changes in interest or exchange rates), (B) any
changes, effects, developments or events in the industries in which such Person
and its Subsidiaries operate, (C) any changes, effects, developments or events
resulting from the announcement or pendency of the transactions contemplated by
the Merger Agreement, the identity of the Borrower or the performance or
compliance with the terms of the Merger Agreement (including, in each case, any
loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom, but excluding the effects of compliance with
Section 5.01 of the Merger Agreement), (D) any changes, effects, developments or
events resulting from the failure of such Person to meet internal forecasts,
budgets or financial projections or fluctuations in the trading price or volume
of such Person’s common stock (but not, in each case, the underlying cause of
such failure or fluctuations, unless such underlying cause would otherwise be
excepted from this definition), (E) acts of God, natural disasters, calamities,
national or international political or social conditions, including the
engagement by any country in hostility (whether commenced before, on or after
the Closing Date, and whether or not pursuant to the declaration of a national
emergency or war), or the occurrence of a military or terrorist attack, or
(F) any changes in Applicable Law or GAAP (each as defined in the Merger
Agreement) (or any interpretation thereof), except to the extent such changes,
effects, developments or events resulting from or arising out of the matters
described in clauses (A), (B), (E) and (F) disproportionately affect such Person
and its Subsidiaries as compared to other companies operating in the industries
in which such Person and its Subsidiaries operate.

“Closing Fee” has the meaning set forth in Section 2.09.

“Co-Documentation Agents” means each of Morgan Stanley Senior Funding, Inc. and
Capital One, National Association.

“Co-Syndication Agents” means each of Citibank, N.A., Barclays Bank, PLC and
Morgan Stanley Senior Funding, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all Owned Real Property and personal property, tangible and
intangible, subject or purportedly subject to Liens pursuant to the Collateral
Documents.

 

-8-



--------------------------------------------------------------------------------

“Collateral Account” has the meaning set forth in Section 1 of the Security
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent for the holders of the Secured Obligations under the Financing
Documents.

“Collateral Documents” means the Security Agreement, the ABL Intercreditor
Agreement, the Security Agreement Supplements, the Mortgages, any deposit or
other account control agreements and all other supplemental or additional
security agreements, pledge agreements, mortgages or similar instruments (other
than any UCC financing statements) delivered pursuant hereto or thereto.

“Condemnation Event” means any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain. A transfer to a
Governmental Authority in lieu or anticipation of condemnation shall be deemed
to be a Condemnation Event.

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent deducted in determining Adjusted
Consolidated Net Income for such period (other than in the case of clause
(vii) below), the sum of (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation, amortization and other similar non-cash charges,
(iv) non-cash compensation expense (less any cash paid during such period in
respect of non-cash compensation expense accrued during any prior period), (v)
expenses for (A) deferred compensation and bonuses incurred in connection with
the Third Amendment and Restatement Effective Date Transactions and (B) deferred
compensation and bonuses, deferred purchase price or earn-out obligations
payable in connection with any Acquisition or Investment effected after the
Closing Date, (vi) any fees, costs and expenses paid or payable by the Borrower
and its Subsidiaries in connection with (A) the Third Amendment and Restatement
Effective Date Transactions, including without limitation, amounts payable to
the Agents and the Lenders, and (B) any Acquisition or Investment effected after
the Closing Date, in each case, expensed or amortized in such period and
including fees, expenses or charges triggered by change of control provisions,
(vii) factually supportable and quantifiable pro forma cost savings or expense
reductions related to operational efficiencies (including the entry into any
material contract or arrangement), strategic initiatives or purchasing
improvements, and other cost savings, expense reductions, improvements or
synergies, in each case, reasonably expected by Borrower to be realized based
upon actions initiated or expected to be initiated in connection with, and
within 12 months after, the consummation of any operational change or the
acquisition or disposition that (A) in each case has occurred prior to or during
such period or (B) in the case of any disposition, has qualified for reporting
as a discontinued operation pursuant to Financial Accounting Standards Board
Accounting Standards Codification 205-20 prior to or during such period (which
cost savings, expense reductions, improvements and synergies shall be calculated
(x) on a Pro Forma Basis as though such cost savings, expense reductions,
improvements or synergies had been realized on the first day of such period and
(y) net of the amount of actual benefits realized during such period from such
actions); provided that (1) the chief financial officer of the Borrower shall
have certified to the Administrative Agent that such cost savings, improvements,
synergies and/or expense reductions are reasonably quantifiable and reasonably
anticipated to result from such actions, (2) no cost savings, improvements,
synergies or expense reductions shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clause (v) above with respect to such period and (3) the
aggregate amount of cost savings, synergies, improvements and expense reductions
added pursuant to this clause (vii), together with any amounts added back
pursuant to clause (v)(B) above, shall not exceed 10% of Consolidated EBITDAR
for any period of four consecutive Fiscal Quarters prior to giving effect to
amounts added back pursuant to this clause (vii) or such clause (v)(B), (viii)
losses attributable to new operating units, facilities, lines of business,
acquired assets and joint ventures and similar arrangements and integration
expenses, opening costs and other startup costs or losses, in each case

 

-9-



--------------------------------------------------------------------------------

during the first 12 months of operation of such units, facilities, lines of
business, acquired assets, joint ventures or such similar arrangements or
following such integration, opening or startup, as applicable, in an aggregate
amount not to exceed $15,000,000 in any period (with unused amounts in any
period permitted to be carried over to succeeding periods, but subject to a
maximum of $22,500,000 in any period), (ix) operating losses attributable to the
closure, divestiture or consolidation or planned closure, divestiture or
consolidation of any operating facilities, in each case, within 12 months
following such closure, divestiture or consolidation or announcing the
commencement thereof in an aggregate amount not to exceed $20,000,000 in any
period and (x) in connection with any disposition, the earnings realized from
intercompany transactions with operations that have qualified for reporting as
discontinued operations pursuant to Financial Accounting Standards Board
Accounting Standards Codification 205-20 during or prior to such period;
provided, that Consolidated EBITDA shall be calculated so as to exclude the
effect of any income or expense that (x) is classified as extraordinary in
accordance with GAAP, (y) is disclosed separately as an unusual or non-recurring
item or is related to exit or disposal cost obligations in accordance with ASC
420 or (z) represents the effect of an accounting change on prior periods in
accordance with GAAP.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated EBITDA for such
period, Consolidated Rental Expense.

“Consolidated Fixed Charges” means, for any period, the sum of Consolidated
Interest Expense and Consolidated Rental Expense of the Borrower and its
Consolidated Subsidiaries for such period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis for such period; provided that Consolidated Interest Expense shall not
(i) include interest capitalized in accordance with GAAP, (ii) include interest
expense related to exit or disposal cost obligations in accordance with ASC 420
or (iii) be reduced by any interest income.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
for such period.

“Consolidated Rental Expense” means, for any period, the total rental expense
for operating leases of the Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis for such period; provided that Consolidated
Rental Expense shall (x) not be reduced by any rental income and (y) exclude any
lease termination charge that is disclosed separately as an unusual or
non-recurring item.

“Consolidated Subsidiary” means, as to any Person at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date. Unless otherwise specified, “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Consolidated Subsidiaries (but
excluding Cornerstone) determined on a consolidated basis in accordance with
GAAP as of the last day of the period for which the Most Recent Financial
Statements were delivered prior to such date of determination.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, the aggregate amount of Indebtedness of the Borrower and its
Consolidated Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection

 

-10-



--------------------------------------------------------------------------------

with the Third Amendment and Restatement Effective Date Transactions or any
Acquisition permitted hereunder (or other Investment permitted hereunder))
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments, in each case,
that is secured by a Lien on property or assets of the Borrower or a Subsidiary
Guarantor, less the cash and cash equivalents (in each case, free and clear of
Liens other than Liens created pursuant to the Collateral Documents and
Permitted Encumbrances that are nonconsensual Liens) of the Borrower and its
Consolidated Subsidiaries in an amount not to exceed $100,000,000 as of such
date that would be required to be reflected on a consolidated balance sheet in
accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Consolidated
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Third Amendment and Restatement Effective Date Transactions
or any Acquisition permitted hereunder (or other Investment permitted
hereunder)) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under letters of credit, obligations in respect of Capital Leases
and debt obligations evidenced by promissory notes or similar instruments less
the cash and cash equivalents (in each case, free and clear of Liens other than
Liens created pursuant to the Collateral Documents and Permitted Encumbrances
that are nonconsensual Liens) of the Borrower and its Consolidated Subsidiaries
in an amount not to exceed $100,000,000 as of such date that would be required
to be reflected on a consolidated balance sheet in accordance with GAAP.

“Consolidated Working Capital” means, with respect to the Borrower and its
Consolidated Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cornerstone” means Cornerstone Insurance Company, a Cayman Islands corporation.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans or Other Term Loans (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (plus all accrued interest and premium (if any) and all fees
and expenses reasonably incurred in connection with such extension, renewal,
replacement or refinancing), (ii) such Indebtedness has a maturity no earlier
than the Refinanced Debt and a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

-11-



--------------------------------------------------------------------------------

“Credit Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Cumulative Adjusted Consolidated Net Income” means the cumulative Adjusted
Consolidated Net Income of the Borrower and its Consolidated Subsidiaries for
the period (taken as one accounting period) from January 1, 2014 to the end of
the last fiscal period for which financial statements have been provided to the
Lenders pursuant to Section 5.01(a) or (b) (for the avoidance of doubt,
determined by netting net income and net losses).

“Current Assets” means, with respect to the Borrower and the Consolidated
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Temporary Cash Investments) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits
(but excluding assets held for sale, loans to third parties permitted to be made
under this Agreement, deferred bank fees and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Consolidated
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) all Indebtedness
consisting of loans or letter of credit obligations under the ABL Facility or
any other revolving credit facility to the extent otherwise included therein,
(d) accruals for current or deferred Taxes based on income or profits,
(e) accruals of any costs or expenses related to restructuring reserves and
(f) deferred revenue.

“Declined Proceeds” has the meaning assigned to such term in Section 2.08(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means on any day the rate of interest that would be payable on
the Loans on such day pursuant to Section 2.10(c).

“Deposit Account Control Agreement” has the meaning set forth in Section 1 of
the Security Agreement.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with an Asset Sale pursuant to Section 7.03(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer, setting
forth the basis of such valuation (which amount will be reduced by the fair
market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable disposition).

“Designation Test” has the meaning assigned to such term in Section 5.06(a).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.08(a)(ii)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.08(a)(ii)(C)(1).

 

-12-



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.08(a)(ii)(C)(1).

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.08(a)(ii)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit M, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.08(a)(ii)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.08(a)(ii)(C)(4).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.08(a)(ii)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.08(a)(ii)(B),
Section 2.08(a)(ii)(C) or Section 2.08(a)(ii)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.08(a)(ii)(A).

“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the happening of any event are (i) required to be redeemed
or are redeemable at the option of the holder on or prior to the day that is 91
days after the Maturity Date for consideration other than Qualified Equity
Interests of such Person or (ii) convertible at the option of the holder into
Disqualified Equity Interests of such Person or exchangeable for Indebtedness or
(b) require (or permit at the option of the holder) the payment of any dividend,
interest, sinking fund or other similar payment (other than the accrual of such
obligations) on or prior to the day that is 91 days after the Maturity Date
(other than payments made solely in Qualified Equity Interests of such Person).

“Disqualified Institutions” means any Person listed on the list provided to the
Administrative Agent on the Third Amendment and Restatement Effective Date, as
such list may be updated by the Borrower (by furnishing an updated Disqualified
Institution List to the Administrative Agent) from time to time thereafter, to
add any Person in each case that is a competitor of the Borrower or its
Subsidiaries and that is an operating company or an Affiliate thereof (other
than any financial investor that is not an operating company or an Affiliate of
an operating company other than an Affiliate that is a bona fide diversified
debt fund) (collectively, the “Disqualified Institution List”); provided that no
such updates to the list shall be deemed to retroactively disqualify any parties
that have previously acquired an assignment or participation interest in respect
of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified Institutions (it being understood and agreed that such
prohibitions with respect to Disqualified Institutions shall apply to any
potential future assignments or participations to any such parties); and
provided further that

 

-13-



--------------------------------------------------------------------------------

no Lender, Affiliate of a Lender or Approved Fund shall be listed at any time on
the Disqualified Institutions List. The Disqualified Institutions List shall be
maintained with the Administrative Agent and the Administrative Agent shall
promptly provide the Disqualified Institutions List, as such list may be updated
from time to time in accordance with the provisions of this definition, to each
Lender that shall have requested such list; it being understood that to the
extent the Borrower provides such list (or any update thereto) to the
Administrative Agent, the Administrative Agent is authorized to and shall post
such list (and any update thereto) to all Lenders.

“Disqualified Institutions List” has the meaning assigned to such term in the
definition of “Disqualified Institutions”.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any State of the United States or the District of
Columbia.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Enforceable Judgment” means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

“Enforcement Notice” means a notice delivered by the Administrative Agent to the
Collateral Agent pursuant to Section 8.03 directing the Collateral Agent to
exercise one or more specific rights or remedies under the Collateral Documents.

“Environment” means ambient air, indoor air, surface water, ground water,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland flora and fauna.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions relating to the
Environment or to the effect of the Environment on human health or to emissions,
discharges or Releases of Hazardous Materials, or otherwise relating to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials or the clean-up or other
remediation thereof.

 

-14-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, natural resource damages or indemnities), of the Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(i) any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof or
(v) any warrant, option or other right to acquire any Equity Interest described
in the foregoing clauses (i), (ii), (iii) and (iv).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Kindred Companies and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Kindred Company, are treated as a single
employer under Section 414 of the Code.

“Escrow Account” means a deposit or securities account at a financial
institution reasonably satisfactory to the Administrative Agent (any such
institution, an “Escrow Agent”) into which any Escrow Funds are deposited.

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered into in order to provide the applicable Escrow
Agent (or its designee) Liens on the related Escrow Funds.

“Escrow Agent” has the meaning set forth in the definition of the term “Escrow
Account”.

“Escrow Funds” means the sum of (a) the net proceeds of any Escrow Notes, plus
(b) the related Additional Escrow Amount, plus (c) so long as they are retained
in an Escrow Account, any income, proceeds or products of the foregoing.

“Escrow Notes” means debt securities of an Escrow Subsidiary issued after the
Third Amendment and Restatement Date (which may not be guaranteed or receive
credit support from any Person other than an Escrow Subsidiary); provided that
the net proceeds of such debt securities are deposited into an Escrow Account
upon the issuance thereof.

“Escrow Notes Documents” means the Escrow Notes Indentures, the Escrow Account
Documents and any other documents entered into by an Escrow Subsidiary in
connection with any Escrow Notes.

“Escrow Notes Indentures” means the indenture(s) pursuant to which any Escrow
Notes shall be issued.

“Escrow Subsidiary” means a Subsidiary of the Borrower that (a) shall have been
identified to the Administrative Agent promptly following its formation, (b) at
no time shall contain any assets or liabilities other than any Escrow Notes, any
Escrow Funds, any Escrow Accounts and such Subsidiary’s rights and obligations
under any Escrow Notes Documents and (c) shall be an Unrestricted Subsidiary for
all purposes of the Financing Documents (it being understood that no Escrow
Subsidiary shall, notwithstanding anything to the contrary contained in any
Financing Document, in any event be designated a Restricted Subsidiary).

 

-15-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Adjusted Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Adjusted Consolidated Net Income, (iii) decreases in Consolidated Working
Capital for such period (other than any such decreases arising from Acquisitions
or Asset Sales by the Borrower and its Consolidated Subsidiaries completed
during such period or the application of purchase accounting), (iv) an amount
equal to the aggregate net non-cash loss on Asset Sales by the Borrower and its
Consolidated Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Adjusted
Consolidated Net Income and (v) cash receipts in respect of Interest Rate
Agreements during such period to the extent not otherwise added in arriving at
such Adjusted Consolidated Net Income minus (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Adjusted Consolidated Net Income, (ii) the amount of Capital
Expenditures made in cash or accrued during such period, to the extent that such
Capital Expenditures were not financed with proceeds of Indebtedness (other than
borrowings under the ABL Facility), (iii) the aggregate amount of all principal
payments of Indebtedness of the Borrower or its Consolidated Subsidiaries
(including (A) the principal component of payments in respect of Capital Leases,
(B) the amount of any scheduled repayment of Term Loans pursuant to Section
2.07(a) and (C) any mandatory prepayment of Term Loans pursuant to Section
2.08(b)(ii) to the extent required due to an Asset Sale that resulted in an
increase to such Adjusted Consolidated Net Income and not in excess of the
amount of such increase, but excluding (X) all other voluntary and mandatory
prepayments of Term Loans, (Y) all prepayments of ABL Loans made during such
period and (Z) all payments in respect of any other revolving credit facility
made during such period, except in the case of clause (Z) to the extent there is
an equivalent permanent reduction in commitments thereunder), to the extent not
financed with the proceeds of Indebtedness, (iv) an amount equal to the
aggregate net non-cash gain on Asset Sales by the Borrower and its Consolidated
Subsidiaries during such period (other than Asset Sales in the ordinary course
of business) to the extent included in arriving at such Adjusted Consolidated
Net Income, (v) increases in Consolidated Working Capital for such period (other
than any such increases arising from Acquisitions or Asset Sales by the Borrower
and its Consolidated Subsidiaries during such period or the application of
purchase accounting), (vi) cash payments by the Borrower and its Consolidated
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and its Consolidated Subsidiaries other than Indebtedness, (vii) the
aggregate amount of expenditures actually made by the Borrower and its
Consolidated Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (viii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and its
Consolidated Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, (ix) the amount of cash income
Taxes actually paid in such period to the extent they exceed the amount of Tax
expense deducted in determining Adjusted Consolidated Net Income for such
period, (x) cash expenditures in respect of Interest Rate Agreements during such
Fiscal Year to the extent not deducted in arriving at such Adjusted Consolidated

 

-16-



--------------------------------------------------------------------------------

Net Income, (xi) any payment of cash to be amortized or expensed over a future
period and recorded as a long-term asset, (xii) without duplication of amounts
deducted pursuant to clause (xiii) below in prior fiscal years, the amount of
Investments (other than any such Investments in the Borrower or any of its
Consolidated Subsidiaries) and Acquisitions made during such period to the
extent that such Investments and Acquisitions were financed with internally
generated cash flow of the Borrower and its Consolidated Subsidiaries,
(xiii) the amount of dividends paid in cash during such period pursuant to
Section 7.07(a)(viii) herein, to the extent that such dividends were not
financed with proceeds of Indebtedness (other than borrowings under the ABL
Facility), and (xiv) without duplication of amounts deducted from Excess Cash
Flow in prior periods, (A) the aggregate consideration required to be paid in
cash by the Borrower or any of the Consolidated Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period or (B) any planned cash Capital Expenditures by the Borrower or any of
the Consolidated Subsidiaries (the “Planned Expenditures”), in each case
relating to Acquisitions, Investments or Capital Expenditures permitted
hereunder to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Acquisitions, Investments or Capital Expenditures permitted
hereunder during such period of four consecutive fiscal quarters is less than
the Contract Consideration and the Planned Expenditures, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters. Notwithstanding anything in the
definition of any term used in the definition of “Excess Cash Flow” to the
contrary, all components of Excess Cash Flow shall be computed for the Borrower
and its Consolidated Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the Fiscal Year ending December 31, 2014.

“Excluded Partnership” means each of the general and limited partnerships and
each of the limited liability companies identified on Schedule 1.01B hereto as
an Excluded Partnership; provided that any such partnership or limited liability
company shall cease to be an Excluded Partnership at such time as (i) the grant
of a security interest in the partnership interests or limited liability company
interests thereof and a guaranty of the Obligations by such entity shall no
longer constitute a material violation of a valid and enforceable restriction in
favor of a third party or (ii) the required consents to such grant and such
guaranty shall have been obtained.

“Excluded Subsidiary” means (i) a Foreign Subsidiary, (ii) a Subsidiary that is
not a Wholly Owned Subsidiary, (iii) any Subsidiary to the extent, in the case
of this clause (iii), that a guarantee of the Borrower’s Obligations by such
Subsidiary is not permitted by applicable law or would result in a material
adverse U.S. federal income tax consequence with respect to such Subsidiary
pursuant to Section 956 of the Code or any amended or successor version that is
substantively comparable, as reasonably determined by the Borrower (in
consultation with the Administrative Agent), (iv) any Subsidiary created or
acquired after the Fifth Amendment and Restatement Date that is an Immaterial
Subsidiary and (v) any not-for-profit Subsidiaries, captive insurance companies
or other special purpose financing subsidiaries; provided that no Subsidiary
that guarantees any Indebtedness of a Credit Party shall constitute an Excluded
Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party under any Financing Document, (i) income or franchise taxes
imposed on (or measured by) its net income by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable lending
office in such jurisdiction or as a result of any other present or former
connection between such recipient and the jurisdiction (other than a connection
arising from such recipient having executed, delivered, enforced, become a party
to or performed its obligations under, received payments under, received or
perfected

 

-17-



--------------------------------------------------------------------------------

a security interest under, or engaged in any other transaction pursuant to any
Financing Documents) including (for the avoidance of doubt) U.S. federal income
tax imposed on the net income of a Foreign Lender as a result of such Foreign
Lender engaging in a trade or business in the United States, (ii) any branch
profits tax imposed under Section 884(a) of the Code or the Treasury regulations
promulgated thereunder, or any similar tax, imposed by any jurisdiction
described in clause (i), (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.16(b)), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender pursuant to a law in effect at the time such Foreign Lender becomes a
party to this Agreement (or where the Foreign Lender is a partnership for U.S.
federal income tax purposes, pursuant to a law in effect on the later of the
date on which such Foreign Lender becomes a party hereto or the date on which
the affected partner becomes a partner of such Foreign Lender) or designates a
new lending office, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.14(a), (iv) any withholding tax that
is attributable to a Lender’s failure to comply with Section 2.14(e), and
(v) any U.S. federal withholding tax imposed by FATCA.

“Executive Officer” means any “executive officer” (within the meaning of Rule
3b-7 under the Securities Exchange Act) of the Borrower.

“Existing Affiliate Agreements” means the agreements listed in Schedule 1.01C
hereto.

“Existing Kindred Credit Facility” means the Second Amended and Restated Credit
Agreement (as further amended heretofore), dated as of July 18, 2007, among the
Borrower, the lenders party thereto, the issuing lender party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, Citicorp USA,
Inc., as syndication agent, and General Electric Capital Corporation, the CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as co-documentation
agents, as in effect immediately prior to the Closing Date.

“Existing RehabCare Credit Facility” means that certain Amended and Restated
Credit Agreement, dated November 24, 2009, by and among RehabCare Group, Inc.,
as borrower, the guarantors party thereto, Bank of America, N.A., as
administrative agent and collateral agent, and the other agents and arrangers
identified therein, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Existing Senior Notes” means $550,000,000 in aggregate principal amount of the
Borrower’s 8.25% senior unsecured notes due 2019 issued or released from escrow
on the Closing Date and any notes issued in exchange therefor pursuant to the
registration rights agreement entered into in connection therewith.

“Existing Term Loan Refinancing” means the repayment in full of all Existing
Term Loans outstanding under the Second Amended and Restated Credit Agreement,
together with fees and unpaid interest thereon, and the payment of fees and
expenses in connection with the foregoing.

“Existing Term Loans” means the Term Loans in an aggregate outstanding principal
amount of $787,500,000 made on the Amendment and Restatement Date pursuant to
the Amendment and Restatement Credit Agreement, which Term Loans will be repaid
in full pursuant to the Third Amendment and Restatement Agreement.

“Extension Notice” has the meaning set forth in Section 2.19(b).

 

-18-



--------------------------------------------------------------------------------

“FATCA” means current Sections 1471 through 1474 of the Code or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, any Treasury regulations or published administrative
guidance interpreting the foregoing, any agreement entered into pursuant to
current Section 1471(b) of the Code (or any amended or successor version
described above) and any intergovernmental agreements implementing the
foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that such rate, if negative,
shall be deemed to be 0.00%.

“Fee Letter” means that certain Fee Letter dated February 7, 2011 among JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Morgan Stanley Senior Funding, Inc. and Kindred Healthcare, Inc., as amended,
amended and restated, supplemented or otherwise modified.

“Fifth Amendment and Restatement Agreement” means that certain Fifth Amendment
and Restatement Agreement dated as of June 14, 2016, among the Borrower, the
other Credit Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

“Fifth Amendment and Restatement Date” has the meaning assigned to such term in
the Fifth Amendment and Restatement Agreement.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower.

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Amendment and Restatement Agreement, the Second Amendment and
Restatement Agreement, Incremental Amendment No. 1, the Third Amendment and
Restatement Agreement, the Fourth Amendment and Restatement Agreement,
Incremental Amendment No. 2, the Fifth Amendment and Restatement Agreement, the
Sixth Amendment and Restatement Agreement, any promissory notes issued hereunder
and the Collateral Documents.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F, with such modifications
thereto as the Administrative Agent and the Collateral Agent may reasonably
agree, or in such other form as the Collateral Agent, the Administrative Agent,
the ABL Collateral Agent, as applicable, and the Borrower may agree (which form
shall be, where relevant, substantially consistent with the ABL Intercreditor
Agreement), in each case, among the Administrative Agent, the Collateral Agent,
the ABL Collateral Agent, as applicable, and one or more Senior Representatives
for holders of Permitted First Priority Refinancing Debt.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” means, on any date (the “transaction date”), the
ratio of (x) Consolidated EBITDAR for the four consecutive Fiscal Quarters ended
immediately prior to the transaction date (the “Reference Period”) to
(y) Consolidated Fixed Charges for the Reference Period; provided that,
Cornerstone shall be disregarded for purposes of determining the Fixed Charge
Coverage Ratio. The foregoing calculation shall be made on a Pro Forma Basis.

 

-19-



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment and Restatement Agreement” means that certain Fourth Amendment
and Restatement Agreement dated as of November 25, 2014, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“Fourth Amendment and Restatement Date” has the meaning assigned to such term in
the Fourth Amendment and Restatement Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gentiva” means Gentiva Health Services, Inc., a Delaware corporation.

“Gentiva Acquisition” means the acquisition of Gentiva by the Borrower by means
of the Gentiva Merger.

“Gentiva Merger” means the merger of the Merger Subsidiary with and into
Gentiva, pursuant to the Gentiva Merger Agreement.

“Gentiva Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 9, 2014, by and among the Borrower, Gentiva and Merger Subsidiary.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

-20-



--------------------------------------------------------------------------------

“Headquarters” means the Borrower’s principal corporate offices and
administrative buildings located at or about 680 South Fourth Street,
Louisville, KY 40202, together with any upgrades thereto or expansions or
replacements thereof at any neighboring parcels that have been developed or are
under development by the Borrower for a similar administrative purpose.

“Healthcare Facility” means (i) a hospital, outpatient clinic, nursing center,
assisted or independent living community, long-term care facility or any other
facility that is used or useful in the provision of healthcare or custodial care
services, (ii) any healthcare business affiliated or associated with a
Healthcare Facility (as defined in clause (i)) or (iii) any business related or
ancillary to the provision of healthcare services or the operation of a
Healthcare Facility (as defined in clause (i)) including, but not limited to,
pharmacy supply and services, contract therapy services, as well as hospice and
home care services.

“Healthcare Related Business” means any businesses related to the owning,
operating or managing of Healthcare Facilities (including any businesses related
thereto) and any business that is a natural outgrowth or reasonable extension of
any such business or is similar, reasonably related, incidental, complementary
or ancillary to any of the foregoing or any business that in the Borrower’s good
faith business judgment constitutes a reasonable diversification of business
conducted by the Borrower and its Subsidiaries.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“HHS” has the meaning set forth in the definition of “Medicare Regulations.”

“Identified Participating Lenders” has the meaning specified in
Section 2.08(a)(ii)(C)(4).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.08(a)(ii)(D)(3).

“Immaterial Subsidiary” means any Restricted Subsidiary that (a) did not have
assets with a value in excess of 1.0% of the Consolidated Total Assets as of the
most recent Quarterly Measurement Date or revenues representing in excess of
1.0% of total revenues of the Borrower and its Subsidiaries on a consolidated
basis for the most recent Fiscal Quarter, and (b) taken together with all
Immaterial Subsidiaries, did not have assets with a value in excess of 5.0% of
the Consolidated Total Assets as of the most recent Quarterly Measurement Date
or revenues representing in excess of 5.0% of total revenues of the Borrower and
its Subsidiaries on a consolidated basis for the most recent Fiscal Quarter;
provided that (x) in the event that either clause (a) or (b) above is not
satisfied, the Borrower shall designate one or more Immaterial Subsidiaries to
be a Material Subsidiary as may be necessary to comply with clauses (a) and (b)
above, (y) the calculation above shall give effect on a Pro Forma Basis to
acquisitions and dispositions of companies, divisions or lines of businesses by
the Borrower and its Subsidiaries since the beginning of the most recent Fiscal
Quarter and (z) no Subsidiary that is an obligor in respect of Material
Indebtedness shall constitute an Immaterial Subsidiary.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Amendment” has the meaning set forth in Section 2.18(d).

“Incremental Amendment No. 1” means that certain Incremental Amendment No. 1
dated as of October 4, 2012, by and among the Borrower, the Administrative Agent
and the other parties thereto.

 

-21-



--------------------------------------------------------------------------------

“Incremental Amendment No. 2” means that certain Incremental Amendment No. 2
dated as pf March 10, 2015, by and among the Borrower, the Administrative Agent
and the other parties party thereto.

“Incremental Amendment No. 2 Effective Date” means March 10, 2015.

“Incremental Facility Closing Date” has the meaning set forth in Section
2.18(d).

“Incremental Term Lender” means, at any time, any Lender that has Incremental
Term Loans at such time.

“Incremental Term Loans” has the meaning set forth in Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, (iv) all
Capital Lease Obligations of such Person, (v) all obligations of such Person to
purchase securities which arise out of or in connection with the sale of the
same or substantially similar securities, (vi) all obligations of such Person
(whether contingent or non-contingent) to reimburse any Lender or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vii) all obligations secured by a Lien on any asset of such
Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (viii) all Guarantees by such Person of obligations of another
Person (each such Guarantee to constitute Indebtedness in an amount equal to the
maximum amount of such other Person’s obligations Guaranteed thereby); provided
that neither (a) trade accounts payable nor (b) amounts owed to patients or
residents arising in the ordinary course of business nor (c) obligations arising
in respect of insurance policies or performance or surety bonds which are not
themselves Guarantees of Indebtedness (nor drafts, acceptances or similar
instruments evidencing the same nor obligations in respect of letters of credit
supporting the payment of the same) nor (d) guarantees of any obligation of the
Borrower or a Restricted Subsidiary pursuant to an operating lease shall
constitute Indebtedness.

“Indemnified Taxes” means all Taxes other than (i) Excluded Taxes, (ii) Other
Taxes and (iii) Taxes excluded from Other Taxes pursuant to the definition
thereof.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning assigned to such term in Section 10.12(a)

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2011 relating to the Borrower and the Transactions.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

-22-



--------------------------------------------------------------------------------

“Initial Master Lease Properties” means the Healthcare Facilities identified as
the “Initial Master Lease Properties” on Schedule 1.01D hereto.

“Insurance Subsidiary” means any insurance company that becomes a Subsidiary of
the Borrower on or after the Closing Date.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
H hereto.

“Intercreditor Agreement” means any of the ABL Intercreditor Agreement, any
First Lien Intercreditor Agreement and any Second Lien Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December and (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap or
other interest rate hedge arrangement, to or under which the Borrower or any of
its Restricted Subsidiaries is a party or a beneficiary on the Third Amendment
and Restatement Effective Date or becomes a party or a beneficiary hereafter.

“Investment” means, with respect to any Person (the “Investor”), any investment
by the Investor in any other Person, whether by means of share purchase, capital
contribution, loan, advance, purchase of Indebtedness, payment in respect of a
Guarantee of Indebtedness, time deposit or otherwise. For purposes of covenant
compliance, any Investment by the Borrower or a Restricted Subsidiary in any
Person other than the Borrower or a Subsidiary Guarantor (or a Restricted
Subsidiary that is not a Subsidiary Guarantor, in the case of an Investment by
another Restricted Subsidiary that is not a Subsidiary Guarantor) shall be
deemed outstanding at all times after it is made and the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of any cash return to the Borrower or a Restricted Subsidiary
representing a return of capital or proceeds of a sale or other realization with
respect to such Investment.

“Investment Grade” means, with respect to any Person, that such Person has a
corporate credit rating of BBB- or better by S&P and a corporate family rating
of Baa3 or better by Moody’s.

 

-23-



--------------------------------------------------------------------------------

“Lead Arranger” means JPMorgan Chase Bank, N.A.

“Junior Debt” has the meaning assigned to such term in Section 7.12.

“Kindred Company” means the Borrower or any Subsidiary of the Borrower.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan hereunder at such time, including the
latest maturity or expiration date of any Other Term Loan, in each case as
extended in accordance with this Agreement from time to time.

“Lender Parties” means the Lenders and the Agent.

“Lenders” means the Term Lenders, the Incremental Term Lenders (if any) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or any other arrangement (other than a right of set-off, recoupment,
counterclaim or similar right) the economic effect of which is to give a
creditor preferential access to such asset to satisfy its claim, (ii) the
interest of a vendor or a lessor under any conditional sale agreement, Capital
Lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Grantor” means the Borrower or a Subsidiary Guarantor that grants a Lien
on any of its property pursuant to the Collateral Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning set forth in Regulation U.

“Master Lease Agreements” means the Master Lease Agreements demising to the
Borrower, the Initial Master Lease Properties and any other lease agreement
pursuant to which any real property is leased by the Borrower or any Restricted
Subsidiary from any Ventas Company, in each case as amended from time to time
after the Closing Date in accordance with the terms hereof and thereof.

 

-24-



--------------------------------------------------------------------------------

“Master Lease Event of Default” means an “Event of Default” as such term is
defined in the applicable Master Lease Agreement.

“Master Lease Payment Default” means, with respect to any Master Lease
Agreement, (a) a default in the payment of Base Rent (as defined in the
applicable Master Lease Agreement) and (b) a default in the payment of the
financial obligations of the tenant thereunder other than Base Rent (as defined
in the applicable Master Lease Agreement) if such default is in respect of
amounts greater than $200,000 for any single facility (individually and not in
the aggregate with any default occurring at any other facility under any Master
Lease Agreement).

“Master Lease Property” means (i) the Initial Master Lease Properties and
(ii) any properties added after the Closing Date to the properties leased under
a Master Lease Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, results of operations, property or condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of the Borrower, or the ability of the Restricted Subsidiaries taken as a whole,
to perform any of their respective obligations under any Financing Document,
(iii) the validity, binding effect or enforceability of any Financing Documents
or the rights of or benefits available under the Financing Documents to the
Agent or the Lenders or (iv) the validity, perfection or priority of the Liens
on any material part of the Collateral created or purportedly created under the
Collateral Documents.

“Material Healthcare Facility” means a Healthcare Facility occupied pursuant to
a Master Lease Agreement for which annual Base Rent (as defined in the
applicable Master Lease Agreement) is greater than $2,500,000 with respect to
such facilities which are hospitals, and is greater than $1,000,000 with respect
to such facilities other than hospitals.

“Material Indebtedness” means Indebtedness (other than Indebtedness arising
under this Agreement), or obligations in respect of one or more Hedging
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal amount of $50,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or a
Subsidiary Guarantor in respect of any Hedging Agreement at any time will be the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower or such Subsidiary Guarantor, as the case may be, would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

“Material Real Property” means any real property, excluding any ground leased
properties for which Borrower or any Subsidiary Guarantor is a tenant, with a
book value exceeding, in the case of real property relating to a Healthcare
Facility that is a hospital, $10,000,000, or in the case of any other real
property, $5,000,000, in either case, which is acquired in fee by the Borrower
or a Subsidiary Guarantor after the Closing Date and not sold to a Person (other
than the Borrower or a Subsidiary Guarantor) within 90 days after such
acquisition.

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means the seventh anniversary of the Third Amendment and
Restatement Effective Date, or if such day is not a Business Day, the next
preceding Business Day.

 

-25-



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (ii) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (i) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (i) above, (iii) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (i) and (ii) above, and (iv) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (iii) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (iii) above,
in each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including without limitation,
Health and Human Services (“HHS”), Centers for Medicare and Medicaid Services,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended or
supplemented.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 7, 2011 among the Borrower, Kindred Healthcare Development, Inc. and
RehabCare.

“Merger Subsidiary” means Kindred Healthcare Development 2, Inc., a Delaware
corporation and wholly owned Subsidiary of the Borrower.

“Minority-Owned Affiliate” means any Person in which the Borrower or any of its
Restricted Subsidiaries owns any class of capital stock or other Equity
Interests but is not otherwise a Consolidated Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the fee mortgages in form and substance reasonably
satisfactory to the Agent, Borrower and applicable Subsidiary Guarantor and/or
in substantially similar form as previously negotiated between Agent and
Borrower relating to the Owned Real Properties, as the same may be amended,
amended and restated or otherwise modified from time to time.

“Most Recent Audited Financial Statements” means (i) at any time before the
first audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries have been delivered pursuant to Section 5.01(a), the
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2010 and (ii) at any time upon or after audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a), the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries so delivered.

 

-26-



--------------------------------------------------------------------------------

“Most Recent Financial Statements” means (i) at any time before the first
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries (whether audited or unaudited) have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of and for the most recent Fiscal
Quarter ending prior to the 45th day prior to the Closing Date and (ii) at any
time upon or after the first consolidated financial statements of the Borrower
and its Consolidated Subsidiaries have been delivered pursuant to Section
5.01(a) or Section 5.01(b), the most recent consolidated financial statements of
the Borrower and its Consolidated Subsidiaries so delivered.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Cash Proceeds” means:

(a)    with respect to any Asset Sale, the aggregate Cash Proceeds received by
the Borrower or any of its Subsidiaries therefrom net of (x) cash expenses of
sale (including brokerage fees, if any, and payment of principal, premium and
interest of Indebtedness (other than the Loans) required to be repaid as a
result of such Asset Sale and any payments to purchase, release or convey real
property leased as of the Sixth Amendment and Restatement Date that is
transferred to a third-party in connection with any SNF Sale) and
(y) incremental Taxes paid or payable as a result thereof; provided that, if no
Event of Default is continuing, the Borrower and/or any Restricted Subsidiary
may reinvest any portion of such proceeds in assets useful for its business
within 360 days of such receipt, such portion of such proceeds shall not
constitute Net Cash Proceeds except to the extent not, within 360 days of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 360-day period
but within such 360-day period are contractually committed to be used, then upon
the termination of such contract or if such Net Cash Proceeds are not so used
within 450 days of initial receipt, such remaining portion shall constitute Net
Cash Proceeds as of the date of such termination or expiry without giving effect
to this proviso);

(b)    with respect to any Casualty Event, the aggregate Casualty Proceeds
received by the Borrower or any of its Subsidiaries with respect thereto to the
extent in excess of $2,000,000 net of (x) any related cash expenses and
(y) incremental Taxes paid or payable as a result thereof; provided that, if no
Event of Default is continuing, the Borrower or the applicable Restricted
Subsidiary may reinvest any portion of such proceeds in assets useful for its
business within 360 days of such receipt, such portion of such proceeds shall
not constitute Net Cash Proceeds except to the extent not, within 360 days of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such
360-day period but within such 360-day period are contractually committed to be
used, then upon the termination of such contract or if such Net Cash Proceeds
are not so used within 450 days of initial receipt, such remaining portion shall
constitute Net Cash Proceeds as of the date of such termination or expiry
without giving effect to this proviso);

(c)    with respect to any issuance of Equity Interests, the gross amount of
cash proceeds paid to or received by the Borrower or any of its Restricted
Subsidiaries in respect of such

 

-27-



--------------------------------------------------------------------------------

issuance of Equity Interests (including cash proceeds subsequently as and when
received at any time in respect of such issuance from non-cash consideration
initially received or otherwise), less the sum of underwriting discounts and
commissions or placement fees, investment banking fees, legal fees, consulting
fees, accounting fees and other fees and expenses incurred by the Borrower or
any of its Restricted Subsidiaries in connection therewith (other than those
payable to the Borrower or any of its Restricted Subsidiaries or any Affiliate
of the Borrower or any of its Restricted Subsidiaries except for those payable
on terms and conditions as favorable to the Borrower or the applicable
Restricted Subsidiary of the Borrower as would be obtainable by it in a
comparable arm’s-length transaction with an independent, unrelated third party);
or

(d)    with respect to any incurrence of Indebtedness, the gross amount of cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of such incurrence of Indebtedness, less the sum of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other fees and expenses incurred by
the Borrower or any of its Restricted Subsidiaries in connection therewith
(other than those payable to the Borrower or any of its Restricted Subsidiaries
or any Affiliate of the Borrower or any of its Restricted Subsidiaries except
for those payable on terms and conditions as favorable to the Borrower or the
applicable Restricted Subsidiary of the Borrower as would be obtainable by it in
a comparable arm’s-length transaction with an independent, unrelated third
party).

“Non-Recourse Debt” means Indebtedness (i) as to which neither the Borrower nor
any Restricted Subsidiary provides any Guarantee and as to which the lenders
have been notified in writing (including pursuant to the instrument evidencing
such Indebtedness) that they will not have any recourse to the stock or assets
of the Borrower or any Restricted Subsidiary and (ii) under which a default
under any other Indebtedness of the Borrower or any Restricted Subsidiary
(including, without limitation, the Obligations, the Senior Notes and the ABL
Facility) would, as such, not constitute a default under such Indebtedness.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all obligations of every nature of the Borrower or any
Subsidiary Guarantor under or in connection with the Financing Documents,
including without limitation, any liability of the Borrower on any claim,
whether or not the right to payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed or contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or other similar proceeding. Without limiting the generality of
the foregoing, the Obligations of the Borrower and each Subsidiary Guarantor
include (a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower or such Subsidiary Guarantor under any Financing Document (including
interest and other obligations accruing or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (b) the obligation to
reimburse any amount in respect of any of the foregoing that any Agent or any
Lender, in its sole discretion, may elect to pay or advance on behalf of the
Borrower or such Subsidiary Guarantor in accordance with the terms of any
Financing Document.

“Offered Amount” has the meaning specified in Section 2.08(a)(ii)(D)(1).

 

-28-



--------------------------------------------------------------------------------

“Offered Discount” has the meaning specified in Section 2.08(a)(ii)(D)(1).

“OID” has the meaning set forth in Section 2.18(b) hereof.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, by-laws and other constitutional
documents, including the certificate of designation for any series of its
preferred stock, (ii) with respect to any limited liability company, its
articles of organization and operating agreement, or other comparable documents
however named, and (iii) with respect to any partnership, its partnership
agreement.

“Original ABL Facility” has the meaning set forth in the definition of “ABL
Facility.”

“Original Credit Agreement” means this Agreement, as in effect immediately prior
to the Amendment and Restatement Date.

“Original Term Loans” means the Term Loans in an aggregate outstanding principal
amount of $700,000,000 made on the Closing Date pursuant to the Original Credit
Agreement, which Term Loans were repaid in full pursuant to the Amendment and
Restatement Agreement.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, excluding
any such Tax imposed as a result of an assignment by a Lender (an “Assignment
Tax”) if such Assignment Tax is imposed as a result of the assignor or assignee
being organized or having its principal office or applicable lending office in
the taxing jurisdiction, or as a result of any other present or former
connection of the assignor or assignee with the taxing jurisdiction (other than
a connection arising from having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to, any Financing Documents).

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by United
States-managed banking offices of depository institutions, as such composite
rate shall be determined by the Federal Reserve Bank of New York as set forth on
its public website from time to time, and published on the next succeeding
Business Day by the Federal Reserve Bank of New York as an overnight bank
funding rate (from and after such date as the Federal Reserve Bank of New York
shall commence to publish such composite rate).

“Owned Real Properties” means each of the real properties identified on Schedule
1.01F hereto and any other real property owned in fee by the Borrower or any
Subsidiary Guarantor, excluding any ground leased properties for which Borrower
or any Subsidiary Guarantor is a tenant, which is included in the Collateral
pursuant to Section 5.09 after the Third Amendment and Restatement Effective
Date.

“Participant” has the meaning set forth in Section 10.04.

“Participating Lender” has the meaning specified in Section 2.08(a)(ii)(C)(3).

“PATRIOT Act” has the meaning set forth in Section 10.13.

 

-29-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Capital Expenditure Amount” has the meaning set forth in Section
6.02(a).

“Permitted Delinquent Account Assignments” means assignments for collection from
time to time of Accounts in the ordinary course of business of the Borrower and
its Restricted Subsidiaries and consistent with past practice.

“Permitted Encumbrances” means, with respect to any property owned by the
Borrower or any Restricted Subsidiary:

(a)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of the Borrower or such Restricted Subsidiary in
accordance with GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising by operation of law in the ordinary course of business
so long as (A) the underlying obligations are not overdue for a period of more
than 60 days or (B) such Liens are being contested in good faith and by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Borrower or such Restricted Subsidiary in
accordance with GAAP;

(c)    Liens arising in the ordinary course of business and consistent with past
practice in connection with deposits with trade creditors, landlords, bonding
companies and other similar deposits;

(d)    Liens arising in the ordinary course of business in connection with the
Borrower’s cash management system; provided that the aggregate principal amount
of Indebtedness secured by this clause (d) shall not at any time exceed
$10,000,000;

(e)    judgment liens, and Liens securing appeal bonds (or letters of credit or
other similar instruments issued in support of or in lieu of appeal bonds), so
long as no Event of Default then exists under Section 8.01(j);

(f)    other Liens or title defects in respect of real property (including
matters which an accurate survey might disclose and exceptions to title set
forth in title insurance with respect to the Mortgages) which (A) do not secure
Indebtedness and (B) do not materially detract from the value of such property
or materially impair the use thereof by the Borrower or such Restricted
Subsidiary in the operation of its business;

(g)    other Liens and other title defects listed on the schedule to any
Additional Encumbrance Letter; provided that such Liens and title defects are
paid, discharged, removed, insured over by First American Title Insurance
Company, waived or reserved against in accordance with the provisions of, and
within the time periods (if any) specified in, such Additional Encumbrance
Letter; and

(h)    other Liens or title defects in respect of real property listed on any
preliminary title report or title commitment in respect of any Owned Real
Property; provided that such Liens or title defects are (A) in respect of an
underlying claim that is not greater than $200,000 and (B) insured over by First
American Title Insurance Company.

 

-30-



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents,
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors, (vi) in the case of Permitted First Priority Refinancing Debt that
is in the form of senior secured loans, the financial covenants and events of
default of such Permitted First Priority Refinancing Debt are not, taken as a
whole, materially more restrictive to the Credit Parties than the financial
covenants and events of default hereunder and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
(i) the ABL Intercreditor Agreement in accordance with the terms thereof or
otherwise in a manner reasonably satisfactory to the Collateral Agent and the
ABL Collateral Agent and (ii) the First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted First Priority Refinancing
Debt incurred by the Borrower, then the Borrower, the Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the First Lien Intercreditor Agreement. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Intercompany Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any other Restricted Subsidiary;
provided that such Indebtedness is either evidenced by a promissory note (which
note shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent if owed by a Credit Party to a Restricted Subsidiary
that is not a Subsidiary Guarantor) or maintained in the form of open account
balances in which, in either case, the Agent has a perfected Security Interest
under the Security Agreement at all times until such Security Interest is
released pursuant to Section 25 thereof.

“Permitted Investment” means:

(a)    Investments (x) existing on the Third Amendment and Restatement Effective
Date and set forth in Schedule 1.01G hereto and (y) Investments made with net
cash proceeds from any Asset Sale in respect of any such Investment in an amount
not to exceed the book value of the sold Investment as of the Third Amendment
and Restatement Effective Date;

(b)    Temporary Cash Investments;

(c)    payroll, travel and other advances to directors, officers and employees,
in each case in the ordinary course of business;

(d)    Investments received as non-cash consideration in an Asset Sale made
pursuant to and in compliance with Section 7.03(c);

(e)    working capital loans to, and other Investments in, Minority-Owned
Affiliates and any other Investment in any Person engaged in any business
related to or ancillary to the provision of healthcare services or the operation
of a Healthcare Facility, so long as the aggregate amount of all Investments
made after the Third Amendment and Restatement Effective Date pursuant to this
clause (e) outstanding at any time shall not exceed the greater of (x)
$250,000,000 and (y) 6.50% of Consolidated Total Assets determined as of the
date of the most recent Investment in reliance on this clause (e);

 

-31-



--------------------------------------------------------------------------------

(f)     Guarantees by the Borrower or any of the Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations of the Borrower
and its Restricted Subsidiaries that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;

(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(h)     the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(i)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(j)    Investments made to repurchase or retire Equity Interests of the Borrower
owned by any employee stock ownership plan or key employee stock ownership plan
of the Borrower in an aggregate amount not to exceed $7,500,000 in any Fiscal
Year;

(k)    Investments in Interest Rate Agreements permitted under Section 7.01; and

(l)    Investments in Cornerstone of required amounts notified to the Borrower
in writing from time to time by (i) the insurance regulatory authorities in the
Cayman Islands or (ii) the Internal Revenue Service pursuant to applicable
treasury rules or regulations or interpretations thereof; provided that the
Borrower shall promptly upon receipt of any such notice forward a copy thereof
to the Agent.

“Permitted Liens” means Liens permitted to exist under Section 7.02.

“Permitted Pari Passu Notes or Junior Lien Indebtedness” means Indebtedness of
the Borrower and any Guarantor; provided that such Indebtedness (a) (x) is in
the form of first lien secured notes secured only by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Secured
Obligations and is not secured by any property or assets of the Borrower or any
Guarantor other than the Collateral or (y) in the form of junior lien or second
lien notes or loans secured only by the Collateral on a second lien or more
junior lien basis with the Secured Obligations and is not secured by any
property or assets of the Borrower or any Guarantor other than the Collateral,
(b) does not mature or have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the date that is 91
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(c) has covenants, events of default and remedies no more restrictive (taken as
a whole) to the Borrower than the terms of this Agreement, (d) the security
agreements relating to such Indebtedness are substantially the same as the
Collateral Documents and (e) is not guaranteed by any Subsidiaries of the
Borrower other than the Credit Parties; provided, further, that the Borrower
shall have delivered a certificate of a Financial Officer to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has reasonably determined in good faith that such
terms and conditions satisfy the foregoing requirements (and such certificate
shall be conclusive

 

-32-



--------------------------------------------------------------------------------

evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees)); provided, further,
that a Senior Representative acting on behalf of the holders of such
Indebtedness shall enter into (i) in the case of first lien secured notes,
(x) the ABL Intercreditor Agreement in accordance with the terms thereof or
otherwise in a manner reasonably satisfactory to the Collateral Agent and the
ABL Collateral Agent and (y) the First Lien Intercreditor Agreement or (ii) in
the case of junior lien secured notes or junior lien loans (x) the ABL
Intercreditor Agreement in accordance with the terms thereof or otherwise in a
manner reasonably satisfactory to the Collateral Agent and the ABL Collateral
Agent and (y) the Second Lien Intercreditor Agreement.

“Permitted Pari Passu Term Loan Indebtedness” means Indebtedness of the Borrower
and any Guarantor; provided that such Indebtedness (a) is in the form of first
lien loans secured only by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Secured Obligations and is not
secured by any property or assets of the Borrower or any Guarantor other than
the Collateral, (b) does not mature or have scheduled amortization or payments
of principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (c) has covenants, events of default and remedies no
more restrictive (taken as a whole) to the Borrower than the terms of this
Agreement, (d) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents and (e) is not guaranteed by
any Subsidiaries of the Borrower other than the Credit Parties; provided,
further, that the Borrower shall have delivered a certificate of a Financial
Officer to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the foregoing
requirements (and such certificate shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirements unless the Administrative
Agent notifies the Borrower within such five Business Day period that it
disagrees with such determination (including a reasonably detailed description
of the basis upon which it disagrees)); provided, further, that a Senior
Representative acting on behalf of the holders of such Indebtedness shall enter
into (i) the ABL Intercreditor Agreement in accordance with the terms thereof or
otherwise in a manner reasonably satisfactory to the Collateral Agent and the
ABL Collateral Agent and (ii) the First Lien Intercreditor Agreement.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized and
undrawn letters of credit thereunder or as otherwise permitted pursuant to
Section 7.01, (ii) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iii) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Secured Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Secured
Obligations on terms at least as favorable on the whole to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the financial covenants and
events of default of any such modified, refinanced, refunded, renewed or
extended Indebtedness are not, taken as a whole, materially more restrictive

 

-33-



--------------------------------------------------------------------------------

to the Credit Parties than the financial covenants and events of default of the
Indebtedness being modified, refinanced, refunded, renewed or extended, (v) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended and (vi) at the time thereof, no Default shall
have occurred and be continuing.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents, (v) such
Indebtedness is not guaranteed by any Subsidiaries other than the Guarantors and
(vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to (i) the ABL Intercreditor Agreement in
accordance with the terms thereof or otherwise in a manner reasonably
satisfactory to the Collateral Agent and the ABL Collateral Agent and (ii) the
Second Lien Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted Second Priority Refinancing Debt incurred by the Borrower,
then the Borrower, the Guarantors, the Administrative Agent and the Senior
Representatives for such Indebtedness shall have executed and delivered the
Second Lien Intercreditor Agreement. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Guarantor in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of tranches of Term Loans or Other Term Loans), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Guarantors and (iv) such Indebtedness is not secured by any Lien on any
property or assets of the Borrower or any Restricted Subsidiary. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-34-



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to the Third Amendment and Restatement
Effective Date Transactions or any proposed acquisition, investment,
distribution or any other action which requires compliance with any test or
covenant hereunder, compliance as of the transaction date will be determined
giving the following pro forma effect to the Third Amendment and Restatement
Effective Date Transactions or such proposed acquisition investment,
distribution or any such other action:

(a)    pro forma effect will be given to any Indebtedness incurred during or
after the Reference Period to the extent the Indebtedness is outstanding or is
to be incurred on the transaction date as if the Indebtedness had been incurred
on the first day of the Reference Period;

(b)    pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Interest Rate Agreement applicable to the Indebtedness
if the Interest Rate Agreement has a remaining term of at least 12 months) had
been the applicable rate for the entire Reference Period;

(c)    Consolidated Interest Expense related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the transaction date, except for
Consolidated Interest Expense accrued during the Reference Period under this
Agreement to the extent of the Term Commitments in effect on the transaction
date, will be excluded; and

(d)    pro forma effect will be given to

(i)    the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, and

(ii)    the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the Reference Period by a Person that became a Restricted
Subsidiary after the beginning of the Reference Period

that have occurred since the beginning of the Reference Period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Reference Period.

For purposes of determining Consolidated Interest Expense, Consolidated Rental
Expense, Consolidated Senior Secured Indebtedness and Consolidated Total
Indebtedness, any discontinuation of discontinued operations as defined under
Financial Accounting Standards Board Accounting Standards Codification 205-20
occurring during the Reference Period shall be given effect in accordance with
that standard. To the extent that pro forma effect is to be given to an
acquisition or disposition of a company, division or line of business, the pro
forma calculation will be based upon the most recent four full Fiscal Quarters
for which the relevant financial information is available (including cost
savings to the extent such cost savings would be consistent with the definition
of “Consolidated EBITDA”).

“Pro Forma Financial Statements” has the meaning assigned to such term as
defined in this Agreement as in effect on the Closing Date.

 

-35-



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loans of such Lender under this
Agreement at such time and the denominator of which is the amount of the
aggregate amount of Loans under this Agreement at such time.

“Property Investment Losses” means, with respect to any Specified Property
specified in clause (ii) of the definition thereof, the excess, if any, of the
purchase price paid for such Specified Property over the cash and non-cash
consideration received by the Borrower or any of its Subsidiaries upon the
disposition of such Specified Property; provided that, if the disposition of
such Specified Property is not consummated within 24 months of the date of
acquisition thereof, the excess, if any, of the purchase price paid for such
Specified Property over the fair market value thereof as of the most recently
ended Fiscal Quarter, as determined by the Borrower in good faith, shall be
deemed Property Investment Losses with respect to such Specified Property.

“Qualification” means, with respect to any report of independent public
accountants covering financial statements, a qualification to such report (such
as a “subject to” or “except for” statement therein) (i) resulting from a
limitation on the scope of examination of such financial statements or the
underlying data, (ii) as to the capability of the Person whose financial
statements are being examined to continue operations as a going concern or
(iii) which could be eliminated by changes in financial statements or notes
thereto covered by such report (such as, by the creation of or increase in a
reserve or a decrease in the carrying value of assets); provided that (x) any
qualification relating to the Borrower’s ability to continue to operate as a
going concern shall be a “Qualification” and (y) none of the following shall
constitute a Qualification: (a) a consistency exception relating to a change in
accounting principles with which the independent public accountants for the
Person whose financial statements are being examined have concurred, (b) a
qualification relating to the outcome or disposition of any threatened
litigation, pending litigation being contested in good faith, pending or
threatened claims or other contingencies, the impact of which litigation,
claims, contingencies or uncertainties cannot be determined with sufficient
certainty to permit quantification in such financial statements or (c) a
qualification in connection with a report of such independent certified public
accountants as to the Borrower’s internal controls pursuant to Section 404 of
the Sarbanes-Oxley Act of 2002.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Qualifying Lender” has the meaning specified in Section 2.08(a)(ii)(D)(3).

“Quarterly Measurement Date” means the last day of a Fiscal Quarter.

“Reference Period” has the meaning assigned thereto in the definition of “Fixed
Charge Coverage Ratio.”

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.19.

“Register” has the meaning set forth in Section 10.04.

 

-36-



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guaranty
Obligation) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“RehabCare” has the meaning set forth in the recitals hereto.

“RehabCare Acquisition” has the meaning set forth in the recitals hereto.

“Rejection Notice” has the meaning assigned to such term in Section 2.08(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Loans with the incurrence by any Credit Party of any long-term bank debt
financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Loans and having a weighted average yield (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practice) that is less than the weighted average yield (as
reasonably determined by the Administrative Agent on the same basis) of the
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the weighted average yield of the Loans, in each case
giving effect to interest rate margins, interest rate, original issue discount,
upfront fees (assuming, in the case of original issued discount and upfront
fees, a four-year life to maturity) and LIBO Rate and Alternate Base Rate floors
(but not customary commitment, arrangement or underwriting fees), but which, for
the avoidance of doubt, does not include any prepayment or refinancing in
connection with a change of control of the Borrower.

“Required Lenders” means, at any time, Lenders the sum of whose Loans (or, prior
to the funding of the Term Loans, Term Commitments) constitute greater than 50%
of the sum of the total outstanding Loans (or Term Commitments, as the case may
be).

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary (except dividends payable solely in Equity
Interests of the same class), or any payment (whether in cash, securities

 

-37-



--------------------------------------------------------------------------------

or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; the initial Restricted Subsidiaries as of the Third
Amendment and Restatement Effective Date are identified on Schedule 1.01B
hereto.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions that broadly prohibit dealings and
transactions with that country or territory (currently, Cuba, Iran, North Korea,
Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person controlled by any such Person.

“SEC” means the United States Securities and Exchange Commission.

“Second Amended and Restated Credit Agreement” means this Agreement, as in
effect immediately prior to the Third Amendment and Restatement Effective Date.

“Second Amendment and Restatement Agreement” means that certain Second Amendment
and Restatement Agreement, dated as of August 21, 2013, among the Borrower, the
other Credit Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

“Second Amendment and Restatement Lead Arranger and Bookrunner” means J.P.
Morgan Securities LLC, in its capacity as lead arranger and bookrunner in
connection with the Second Amendment and Restatement Agreement.

“Second Amendment and Restatement Date” means August 21, 2013.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit G with such modifications thereto
as the Administrative Agent and Collateral Agent may reasonably agree, or in
such other form as the Collateral Agent, the Administrative Agent, the ABL
Collateral Agent, as applicable, and the Borrower may agree (which form shall
be, where relevant, substantially consistent with the ABL Intercreditor
Agreement), in each case, among the Administrative Agent, the Collateral Agent,
the ABL Collateral Agent, as applicable, and one or more Senior Representatives
for holders of Permitted Second Priority Refinancing Debt.

“Secured Obligations” has the meaning set forth in Section 1 of the Security
Agreement.

 

-38-



--------------------------------------------------------------------------------

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Security Agreement” means the Guarantee and Security Agreement among the Credit
Parties and the Agent, substantially in the form of Exhibit C hereto, as amended
or supplemented from time to time.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A to the Security Agreement, whereby the
Borrower or a Subsidiary Guarantor grants (or confirms its grant of) a Security
Interest in additional Collateral to the Agent and, if the grantor of such
Security Interest is a Subsidiary that is not already a party to the Security
Agreement, such Subsidiary becomes a party thereto.

“Security Interests” has the meaning set forth in Section 1 of the Security
Agreement.

“Senior Notes” means $500,000,000 in aggregate principal amount of the
Borrower’s 6.375% senior unsecured notes due 2022 issued on the Third Amendment
and Restatement Effective Date and any notes issued in exchange therefor
pursuant to the registration rights agreement entered into in connection
therewith.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Permitted
Pari Passu Notes or Junior Lien Indebtedness or any Permitted Pari Passu Term
Loan Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Senior Secured Leverage Ratio” means, with respect to any Reference Period, the
ratio of (x) Consolidated Senior Secured Indebtedness as of the last day of such
Reference Period to (y) Consolidated EBITDA for such Reference Period; provided
that, Cornerstone shall be disregarded for purposes of determining the Senior
Secured Leverage Ratio. Such calculation shall be made on a Pro Forma Basis.

“Sixth Amendment and Restatement Agreement” means that certain Sixth Amendment
and Restatement Agreement dated as of March 14, 2017, among the Borrower, the
Lenders party thereto, the Administrative Agent and the Collateral Agent.

“Sixth Amendment and Restatement Date” has the meaning assigned to such term in
the Sixth Amendment and Restatement Agreement.

“SNF Sale” means any sale or series of sales of all or any portion of the
skilled nursing facility business of the Borrower and its Consolidated
Subsidiaries, including the owned, leased and managed nursing centers and
assisted living facilities of the Borrower and its Consolidated Subsidiaries.

“Solicited Discount Proration” has the meaning specified in
Section 2.08(a)(ii)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.08(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the
Borrower’s Solicited Discounted Prepayment Offers made pursuant to
Section 2.08(a)(ii)(D) substantially in the form of Exhibit N.

 

-39-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit Q, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.08(a)(ii)(D)(1).

“Specified Discount” has the meaning specified in Section 2.08(a)(ii)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.08(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.08(a)(ii)(B)
substantially in the form of Exhibit P.

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.08(a)(ii)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.08(a)(ii)(B)(3).

“Specified Joint Ventures” means the joint ventures of RehabCare listed on
Schedule 1.01J.

“Specified Properties” means (i) the Healthcare Facilities and other assets
listed on Schedule 1.01H and (ii) any property acquired after the Closing Date
pursuant to a Ventas Property Investment or any other healthcare properties held
for resale, except to the extent the aggregate amount of Property Investment
Losses incurred in respect thereof since the Closing Date exceeds $150,000,000.

“Specified Representations” means the representations set forth in Sections
3.01, 3.02, 3.03, 3.04, 3.10, 3.15, 3.18, 3.22 and 3.23.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Submitted Amount” has the meaning specified in Section 2.08(a)(ii)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.08(a)(ii)(C)(1).

 

-40-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of Borrower or any Subsidiary
Guarantor that is by its terms subordinated in right of payment to any of the
Obligations of Borrower and such Subsidiary Guarantor; provided that no
Indebtedness shall be deemed Subordinated Indebtedness solely by virtue of the
fact that such Indebtedness is secured by a Lien on any Collateral that is
subordinated to the Lien on the Collateral securing the Secured Obligations if
such Indebtedness is not otherwise subordinated in right of payment to any of
the Obligations.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified, a
“Subsidiary” means a subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary listed on the signature
pages of the Security Agreement under the caption “Subsidiary Guarantors” and
each Subsidiary that shall, at any time after the Closing Date, become a
Subsidiary Guarantor pursuant to Section 26 of the Security Agreement.

“Subsidiary Guaranty” means a guaranty by a Subsidiary Guarantor that the
Borrower will perform its Obligations under the Financing Documents, such
guaranty to be set forth in the Security Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax and penalties applicable thereto.

“Temporary Cash Investment” means any investment in (i) securities issued, or
directly and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States or one of its agencies is pledged in support thereof, (ii) time deposit
accounts, bankers’ acceptances, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by
any office located in the United States of a bank or trust company which is
organized or licensed under the laws of the United States or any State thereof
and which bank or trust company has capital, surplus and undivided profits
aggregating more than $1,000,000,000 and has outstanding debt which is rated
“P-1” (or higher) by Moody’s or “A-1” (or higher) by S&P or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above entered into with an
office located in the United States of a bank or trust company meeting the
qualifications described in clause (ii) above, (iv) commercial paper, maturing
not more than 180 days after the date of acquisition, issued by a corporation
(other than any Ventas Company, any Kindred Company or any Affiliate thereof)
organized under the laws of the United States or any State thereof with a
rating, at the date of acquisition, of “P-1” (or higher) by Moody’s or “A-1” (or
higher) by S&P, (v) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any State,
commonwealth or territory of the United States, or by a political subdivision or
taxing authority thereof, and rated at least “P-1” (or higher) by Moody’s or
“A-1” (or higher) by S&P, (vi) money market funds which invest substantially all
of their assets in securities described in the preceding clauses (i) through
(v), and (vii) corporate bonds issued by a corporation (other than any Ventas
Company, any Kindred Company or any Affiliate thereof) organized under the laws
of

 

-41-



--------------------------------------------------------------------------------

the United States or any State thereof with a rating of “A2” (or higher) by
Moody’s or “A” (or higher) by S&P, maturing within 60 months from the date of
acquisition; provided that the aggregate market value of investments of the type
described in clauses (iv) and (vii) shall be limited at all times to no more
than 40% of the aggregate market value of all Temporary Cash Investments at such
time, and the aggregate market value of such investments in any one issuer shall
be limited at all times to no more than 5% of the aggregate market value of such
investments at such time.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01 in an aggregate amount not to
exceed the amount set forth opposite such Term Lender’s name on Schedule 2.01 or
as separately agreed among such Term Lender that holds Existing Term Loans and
the Third Amendment and Restatement Joint Lead Arrangers and Bookrunners. The
aggregate amount of the Term Commitments is $1,000,000,000 on the Third
Amendment and Restatement Effective Date.

“Term Lender” means, at any time, any Lender that has an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to Section 2.01 (including a Term Loan
made pursuant to the Third Amendment and Restatement Agreement).

“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit D, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from the Term
Loans made by such Lender.

“Third Amendment and Restatement Agreement” means that certain Third Amendment
and Restatement Agreement, dated as of April 9, 2014, among the Borrower, the
other Credit Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

“Third Amendment and Restatement Joint Lead Arrangers and Bookrunners” means
J.P. Morgan Securities LLC, Citigroup Global Markets Inc., Barclays Bank PLC,
Morgan Stanley Senior Funding, Inc. and Capital One, National Association, each
in its capacity as joint lead arranger and bookrunner in connection with the
Third Amendment and Restatement Agreement.

“Third Amendment and Restatement Effective Date” means April 9, 2014.

“Third Amendment and Restatement Effective Date Transactions” means the
borrowing of the Term Loans under this Agreement on the Third Amendment and
Restatement Effective Date, the Existing Term Loan Refinancing, the
effectiveness of the Third Amendment and Restatement Agreement, the repayment of
the ABL Loans outstanding under the ABL Facility, the effectiveness of the ABL
Facility, the issuance of the Senior Notes on the Third Amendment and
Restatement Effective Date and the payment of fees and expenses related to the
foregoing.

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) (x) Consolidated Total Indebtedness as of the last day of such Reference
Period plus (y) Consolidated Rental Expense for such period multiplied by 6 to
(ii) Consolidated EBITDAR for such Reference Period; provided that, Cornerstone
shall be disregarded for purposes of determining the Total Leverage Ratio. The
foregoing calculation shall be made on a Pro Forma Basis.

“Transactions” means the entry into this Agreement, the borrowing of the
Original Term Loans, the consummation of the RehabCare Acquisition, the buyout
of minority interests of certain Subsidiaries of RehabCare, the repayment and
termination of the Existing Kindred Credit Facility and Existing RehabCare
Credit Facility, the issuance of the Existing Senior Notes, the entering into of
the Original ABL Facility and the issuance of letters of credit thereunder.

 

-42-



--------------------------------------------------------------------------------

“Type” refers to whether the rate of interest on any Loan, or on any Loans
comprising a Borrowing, is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

“UCC” has the meaning set forth in Section 1 of the Security Agreement.

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title I of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Subsidiary” means Cornerstone, each Excluded Partnership, each
Specified Joint Venture, and each other Subsidiary of the Borrower that at the
time of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.06.

“Ventas” means Ventas, Inc., a Delaware corporation.

“Ventas Company” means Ventas or any Subsidiary of Ventas.

“Ventas Property Investment” means an acquisition from a Ventas Company of any
healthcare facility previously leased by the Borrower or any of its Subsidiaries
pursuant to the Master Lease Agreements, which, after such acquisition, is held
for resale.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests, as the case may be, at any date, the quotient
obtained by dividing (1) the sum of the products of the number of years
(calculated to the nearest one-twelfth) from the date of determination to the
date of each remaining scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Disqualified Equity
Interests, including payment or redemption at final maturity, multiplied by the
amount of such payment, by (2) the sum of all such payments.

“Wholly Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable law) are owned by such Person
and/or by one or more Wholly Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-43-



--------------------------------------------------------------------------------

Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by their Type. Borrowings
also may be classified and referred to by Type.

Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (x) all
leases of the Borrower and its Restricted Subsidiaries that are treated as
operating leases for purposes of GAAP on the Closing Date shall continue to be
accounted for as operating leases for all purposes of the Agreement regardless
of any change to GAAP following the Closing Date which would otherwise require
such leases to be treated as Capital Leases and (y) in addition to the foregoing
clause (x), if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 820 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein.

Section 1.05.    Escrow Notes. Notwithstanding anything to the contrary in any
Financing Document, nothing contained in any Financing Document shall restrict
or prohibit (a) the formation and designation of an Escrow Subsidiary as an
Unrestricted Subsidiary, (b) the holding of the Escrow Funds in any Escrow
Account and the granting or existence of any Liens on any Escrow Account, the
Escrow Funds or any Escrow Notes Document or pursuant to any Escrow Account
Document, in each case, in favor of the applicable Escrow Agent (or its
designee), (c) any transactions otherwise restricted by Section 7.04 by and
among the Borrower or one or more Restricted Subsidiaries, on the one hand, and
the Escrow Subsidiary, on the other hand, in connection with the transactions
contemplated by any Escrow Notes Documents and (d) any Investment in an Escrow
Subsidiary in an aggregate amount not greater than the applicable Additional
Escrow Amount (it being understood, for the avoidance of doubt, that (1) any
such Investments and other transactions shall be deemed made exclusively in
reliance upon this Section 1.05

 

-44-



--------------------------------------------------------------------------------

and not any other exception or basket under any other provision of any Financing
Document and (2) only until such time as the applicable Escrow Funds remain in
the Escrow Account, any such Escrow Notes shall not constitute Consolidated
Total Indebtedness or Consolidated Senior Secured Indebtedness and shall be
disregarded when calculating Consolidated Interest Expense); provided that
(A) pending the release of the related Escrow Funds from the applicable Escrow
Account, Adjusted Consolidated Net Income shall be reduced by the Additional
Escrow Amount and (B) from and after the release of the related Escrow Funds
from the applicable Escrow Account, the Escrow Notes shall constitute
Consolidated Total Indebtedness and Consolidated Senior Secured Indebtedness and
shall be included when calculating Consolidated Interest Expense; provided
further that this Section 1.05 shall not operate to permit the Gentiva Merger to
the extent it would not otherwise be permitted absent this Section 1.05.

ARTICLE 2

THE CREDITS

Section 2.01.    Term Commitments. Subject to and upon the terms and conditions
set forth herein and in the Third Amendment and Restatement Agreement, each
Lender severally agrees to make Term Loans to the Borrower in the amount of its
Term Commitment, which (i) shall be incurred pursuant to a single Borrowing on
the Third Amendment and Restatement Effective Date, (ii) shall be made and
maintained in dollars and (iii) at the option of the Borrower, shall be incurred
and maintained as, and/or converted into, ABR Loans or LIBO Rate Loans. Once
repaid, Term Loans incurred hereunder may not be reborrowed.

Section 2.02.    Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Term Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the Term
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $25,000,000 unless such Eurodollar Borrowing
results from a continuation of an outstanding Eurodollar Borrowing or represents
the total outstanding amount of the Loans. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $25,000,000 unless such ABR Borrowing
results from a continuation of an outstanding ABR Borrowing or represents the
total outstanding amount of the Loans. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

-45-



--------------------------------------------------------------------------------

Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Borrowing Request in a form approved by the Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

the aggregate amount of the requested Borrowing;

the date of such Borrowing, which shall be a Business Day;

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

the location and number of the Borrower’s account (or such other account as the
Borrower may specify) to which funds are to be disbursed, which shall comply
with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04.    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Agent most recently designated
by it for such purpose by notice to the Lenders. The Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Agent in New York City
and designated by the Borrower in the Borrowing Request.

(b)    Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

-46-



--------------------------------------------------------------------------------

Section 2.05.    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Agent of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Agent of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

-47-



--------------------------------------------------------------------------------

Section 2.06.    Termination of Term Commitments. The Term Commitment of each
Term Lender shall be automatically and permanently reduced to $0 upon the making
of such Term Lender’s Term Loans pursuant to Section 2.01.

Section 2.07.    Repayment of Loans; Evidence of Indebtedness.

(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of each Term Lender, in quarterly installments on the last Business Day
of each March, June, September and December, commencing with the first full
quarter after the Third Amendment and Restatement Effective Date, a principal
amount in respect of the Term Loans equal to 0.25% of the original principal
amount of the Term Loans with the final installment on the Maturity Date equal
to the remaining outstanding amount of the Term Loans.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

Any Lender may request that Loans made by it be evidenced by a Term Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Term Note payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the Agent.
Thereafter, the Loans evidenced by such Term Note and interest thereon shall at
all times (including after assignment pursuant to Section 10.04) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.08.    Prepayment of Loans.

(a)    Voluntary.

(i)    The Borrower shall have the right at any time and from time to time to
voluntarily prepay any Borrowing in whole or in part without premium or penalty,
subject to clause (c) below, upon notice to the Agent by telephone (confirmed by
telecopy) (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment. In either case, such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice, the Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of

 

-48-



--------------------------------------------------------------------------------

the same Type as provided in Section 2.02. In the case of each prepayment of
Loans pursuant to this Section 2.08(a)(i), the Borrower may in its sole
discretion select the Loans (and the order of maturity of principal payments) to
be repaid, and such payment shall be paid to the appropriate Lenders in
accordance with their respective Pro Rata Share of such Loans. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.10.

(ii)    Notwithstanding anything in any Collateral Document to the contrary, so
long as (x) no Default or Event of Default has occurred and is continuing and
(y) purchases or payments of Term Loans pursuant to this Section 2.08(a)(ii) are
not funded with the proceeds of the loans incurred under the ABL Facility, the
Borrower may (i) purchase outstanding Term Loans on a non-pro rata basis through
open market purchases or (ii) prepay the outstanding Term Loans, which shall, in
each case, for the avoidance of doubt, be automatically and permanently canceled
immediately upon acquisition by the Borrower, and in the case of this
clause (ii) only, which shall be prepaid on the following basis:

The Borrower shall have the right to make a voluntary prepayment of Loans at a
discount to par pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.08(a)(ii); provided that the Borrower shall not initiate any action
under this Section 2.08(a)(ii) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the Applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

(1)    Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect to any class of Term Loans on an
individual class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable class of Term Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Term Loans to be prepaid (it being understood that different Specified
Discounts and/or Specified Discount Prepayment Amounts may be offered with
respect to different classes of Term Loans and, in such event, each such offer
will be treated as a separate offer pursuant to the terms of this
Section 2.08(a)(ii)(B)), (III) the Specified Discount Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by a date selected by the Borrower that is no earlier than 5:00 p.m.,
New York time, on the third Business Day after the date of delivery of such
notice to such Lenders (the “Specified Discount Prepayment Response Date”).

 

-49-



--------------------------------------------------------------------------------

Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its outstanding Term Loans of the
applicable class at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount of such Lender’s Term Loans
of the applicable class to be prepaid at such Offered Discount. Each acceptance
of a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender
shall be irrevocable. Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

If there is at least one Discount Prepayment Accepting Lender, the Borrower will
make a prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and classes of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the classes to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
classes of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, class and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(2)    Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to (x) each Term Lender and/or (y) each
Term Lender with respect to any class of Term Loans on an individual class
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the class
or classes of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant class of Term Loans willing to be
prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different classes of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section 2.08(a)(ii)(C)),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount

 

-50-



--------------------------------------------------------------------------------

Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on a Business Day specified by the Borrower which shall be no earlier
than the third Business Day after the date of delivery of such notice to such
Lenders (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable class or classes and the maximum aggregate
principal amount and classes of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.

The Auction Agent shall review all Discount Range Prepayment Offers received on
or before the Applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C).

The Borrower agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Term Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the classes specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the

 

-51-



--------------------------------------------------------------------------------

Discounted Term Loan Prepayment and the classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and classes of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and classes of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Term Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Borrower shall be due
and payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(3)    Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Term Lender and/or
(y) each Lender with respect to any class of Term Loans on an individual class
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the class or
classes of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different classes of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this
Section 2.08(a)(ii)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by the Borrower
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Term
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and classes of such Term Loans (the “Offered Amount”) such Term
Lender is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third (3rd) Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

-52-



--------------------------------------------------------------------------------

Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the classes of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.08(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the classes specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the classes to be prepaid
to be prepaid at the Applicable Discount on such date, (III) each Qualifying
Lender of the aggregate principal amount and the classes of such Term Lender to
be prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

In connection with any Discounted Term Loan Prepayment, the Borrower and the
Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.

If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount

 

-53-



--------------------------------------------------------------------------------

Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant class(es) of Loans on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.08(a)(ii) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective Pro Rata Share or other applicable share
provided for under this Agreement. The aggregate principal amount of the Classes
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.08(a)(ii), the Borrower shall make a customary representation to the
assigning or assignee Term Lenders, as applicable, that it does not possess
material non-public information (or material information of the type that would
not be public if the Borrower were a publicly-reporting company) with respect to
the Borrower and its Subsidiaries that either (1) has not been disclosed to the
Term Lenders generally (other than Term Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term Lenders, would reasonably
be expected to have a material effect on, or otherwise be material to (A) a Term
Lender’s decision to participate in any such Discounted Term Loan Prepayment or
(B) the market price of such Term Loans (for the avoidance of doubt, no such
representation will be required in the case of open market purchases by
Affiliated Lenders, which may possess such material non-public information), or
shall make a statement that such representation cannot be made.

To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.08(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

Notwithstanding anything in any Collateral Document to the contrary, for
purposes of this Section 2.08(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

Each of the Borrower and the Term Lenders acknowledge and agree that the Auction
Agent may perform any and all of its duties under this Section 2.08(a)(ii) by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.08(a)(ii) as well as
activities of the Auction Agent. In the event the Administrative Agent is not
the Auction Agent with respect to any Discounted Term Loan Prepayment, the
Administrative Agent may conclusively rely on any determination by the Auction
Agent and shall have no liability to the Borrower, the Auction Agent or any
Lender in connection therewith.

 

-54-



--------------------------------------------------------------------------------

The Borrower shall have the right, by written notice to the Auction Agent, to
revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.08(a)(ii) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)    Mandatory.

(i)    Within ten Business Days following each date on which the Borrower and/or
any of its Restricted Subsidiaries receives any proceeds from (x) any incurrence
of Indebtedness (excluding any Indebtedness permitted to be incurred pursuant to
Section 7.01) or (y) the issuance of any Disqualified Equity Interests, in each
case, after the Third Amendment and Restatement Effective Date, an amount equal
to 100% of the Net Cash Proceeds therefrom in accordance with the requirements
of Section 2.08(b)(iv).

(ii)    Within ten Business Days following each date on which the Borrower
and/or any of its Restricted Subsidiaries receives Net Cash Proceeds (A) from a
disposition of any property or assets in an Asset Sale occurring after the Third
Amendment and Restatement Effective Date or (B) with respect to any Casualty
Event occurring after the Third Amendment and Restatement Effective Date, an
amount equal to 100% of the Net Cash Proceeds therefrom shall be applied as a
mandatory repayment in accordance with the requirements of Section 2.08(b)(iv);
provided that the Net Cash Proceeds from any SNF Sale shall not be deemed
received until the earlier of (x) public announcement by the Borrower of the
completion of the sale of the entire skilled nursing facility business of the
Borrower and its Consolidated Subsidiaries and (y) October 31, 2018.

(iii)    Within 15 days after financial statements have been delivered pursuant
to Section 5.01(a) (commencing with Fiscal Year ending December 31, 2014) and
the related compliance certificate has been delivered pursuant to Section
5.01(c), the Borrower shall cause to be prepaid Loans equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the Fiscal Year
covered by such financial statements minus (B) the aggregate principal amount of
all voluntary prepayments of Loans and ABL Loans (in the case of the ABL Loans,
only to the extent accompanied by a corresponding permanent reduction to the
“Commitments” as defined in the ABL Facility) during such period, in each case
to the extent such prepayments are not funded with proceeds of Indebtedness,
shall be applied as a mandatory repayment in accordance with the requirements of
Section 2.08(b)(iv).

(iv)    Subject to Section 2.08(b)(v), each prepayment of Loans pursuant to this
Section 2.08(b) shall be applied pro rata among the Loans. Each prepayment of
any tranche of Loans pursuant to Section 2.08(b) shall be applied to such
tranche first, to accrued interest and fees due on the amount of the prepayment
of such Loans; second, to the scheduled installments thereof occurring within
the immediately succeeding eight fiscal quarters in the direct order of maturity
thereof; and third, to the applicable remaining installments due pursuant to
Section 2.07 on a pro rata basis, in each case, to be allocated among the
appropriate Lenders in accordance with such Lenders’ respective Pro Rata Share.
Notwithstanding the foregoing, with respect to the Net Cash Proceeds of an event
described in Section 2.08(b) (ii), the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase Permitted Pari Passu Notes or Junior Lien
Indebtedness or Permitted Pari Passu Term Loan Indebtedness with a Lien on the
Collateral ranking pari passu with the Lien securing the Secured Obligations to
the extent any Permitted Pari Passu Notes or Junior Lien Indebtedness or
Permitted Pari Passu Term Loan Indebtedness requires the issuer or borrower
thereof to prepay or make an offer to purchase such Permitted Pari Passu Notes
or Junior Lien

 

-55-



--------------------------------------------------------------------------------

Indebtedness or Permitted Pari Passu Term Loan Indebtedness with the proceeds of
such event described Section 2.08(b)(ii), in each case in amount not to exceed
the product of (x) the amount of Net Cash Proceeds multiplied by (y) a fraction,
the numerator of which is the outstanding principal amount of Permitted Pari
Passu Notes or Junior Lien Indebtedness or Permitted Pari Passu Term Loan
Indebtedness with a Lien on the Collateral ranking pari passu with the Liens
securing the Secured Obligations and with respect to which such a requirement to
prepay or make an offer to purchase exists and the denominator of which is the
sum of the outstanding principal amount of such Permitted Pari Passu Notes or
Junior Lien Indebtedness and/or Permitted Pari Passu Term Loan Indebtedness and
the outstanding principal amount of Term Loans.

(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause
(i)(y), (ii) or (iii) of this this Section 2.08(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice and of such Lender’s
Pro Rata Share of the prepayment. Each Lender may reject all or a portion of its
Pro Rata Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to clause (i)(y), (ii) or
(iii) of this Section 2.08(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Subject to any
requirements of any other Indebtedness, any Declined Proceeds remaining after
offering such Declined Proceeds to Lenders in accordance with the terms hereof
may be retained by the Borrower.

(c)    Premium. In the event that, on or prior to the six month anniversary of
the Sixth Amendment and Restatement Date, the Borrower (x) makes any prepayment
of Loans in connection with any Repricing Transaction, or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender, a
prepayment premium of 1.00% of the principal amount of the Loans being prepaid
or refinanced.

Section 2.09.    Fees. The Borrower agrees to pay on the Third Amendment and
Restatement Effective Date to the Agent for the account of each Lender party to
this Agreement on the Third Amendment and Restatement Effective Date, as fee
compensation for the funding of such Lender’s Term Loan, a closing fee (the
“Closing Fee”) in an amount equal to 0.25% of such Lender’s Term Loan made on
the Third Amendment and Restatement Effective Date. Such Closing Fee will, to
the extent such Lender funds its Term Loan, be in all respects fully earned, due
and payable on the Third Amendment and Restatement Effective Date and
non-refundable and non-creditable thereafter and, in the case of the Term Loans,
such Closing Fee shall be netted against Term Loans made by such Lender.

Section 2.10.    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

-56-



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, all amounts outstanding hereunder and not
paid when due in accordance with the provisions hereof shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.10 or (ii) in the case of any other overdue amount (including overdue
interest), 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.10.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.10 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.

(f)    For the avoidance of doubt, in respect of periods prior to the Fourth
Amendment and Restatement Date, interest on the Loans shall accrue at the rate
previously in effect hereunder prior to giving effect to the Fourth Amendment
and Restatement Agreement.

Section 2.11.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

the Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.12.    Increased Costs.

(a)    If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

-57-



--------------------------------------------------------------------------------

impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

impose any additional Tax liability (other than in respect of any Excluded
Taxes, any Taxes excluded from Other Taxes pursuant to the definition thereof,
or any Indemnified Taxes or Other Taxes indemnified under Section 2.14) with
respect to any Financing Document or any of its obligations thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable thereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered; provided that such amounts under clauses (i), (ii) and
(iii) above shall only be payable by the Borrower to the applicable Lender under
this Section 2.12(a) so long as the Lender imposes such charges under other
syndicated credit facilities involving similarly situated borrowers that such
Lender is a lender under.

(b)    If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered;
provided that such amounts shall only be payable by the Borrower to the
applicable Lender under this Section 2.12(b) so long as the Lender imposes such
charges under other syndicated credit facilities involving similarly situated
borrowers that such Lender is a lender under.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked

 

-58-



--------------------------------------------------------------------------------

under Section 2.08(a) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

Section 2.14.    Taxes.

(a)    Any and all payments by or on account of any obligation of any Credit
Party under any Financing Document shall (except as required by applicable law)
be made free and clear of and without deduction for any Taxes; provided that if
any Credit Party or other applicable withholding agent shall be required to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax
or Other Tax, the sum payable by the applicable Credit Party shall be increased
as necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 2.14) the
Agent or Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)    The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)    The Borrower shall indemnify the Administrative Agent and each Lender
(each, a “Tax Indemnitee”), within 10 days after written demand therefor, for
any Indemnified Taxes imposed on or with respect to any payment by or on account
of any obligation of any Credit Party under any Financing Document and for any
Other Taxes payable by such Administrative Agent or Lender, as applicable
(including any Indemnified Taxes or Other Taxes imposed on or with respect to
any amounts payable under this Section 2.14) and, in each case, any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error. In the event that a Credit Party pays
additional amounts under Section 2.14(a) or makes an indemnification payment
pursuant to this Section 2.14(c) to a Tax Indemnitee with respect to Indemnified
Taxes or Other Taxes, such Tax Indemnitee shall reasonably cooperate with all
reasonable requests of such Credit Party to pursue a refund of the Indemnified
Tax or Other Tax at issue, at the sole expense of such Credit Party, if (i) in
the reasonable judgment of the Tax Indemnitee such cooperation shall not subject
such Tax Indemnitee to any unreimbursed third party cost or expense or otherwise
be materially disadvantageous to such Tax Indemnitee and (ii) based on advice of
such Credit Party’s independent accountants or external legal counsel, there is
a reasonable basis for such Credit Party to contest with the applicable
Governmental Authority the imposition of such Indemnified

 

-59-



--------------------------------------------------------------------------------

Taxes or Other Taxes. Any resulting refund shall be governed by Section 2.14(f).
This Section 2.14(c) shall not be construed to require a Tax Indemnitee to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Credit Party or any other Person.

(d)    As soon as practicable after any payment of Indemnified Taxes by any
Credit Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Financing Document. Each such Lender shall, whenever a lapse in time or change
in circumstances (including, where applicable, by reason of a participation as
described in Section 10.04(c)) renders such documentation (including any
specific documentation required below in this Section 2.14(c)) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.

Without limiting the foregoing:

Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) whichever of the following is applicable:

two properly completed and duly signed original copies of the applicable IRS
Form W-8BEN (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party and such other
documentation as required under the Code,

two properly completed and duly signed original copies of IRS Form W-8ECI (or
any successor forms),

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit J (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of the applicable
IRS Form W-8BEN (or any successor forms).

to the extent a Foreign Lender is not the beneficial owner (for example, where
the Foreign Lender is a partnership or a Participating Lender), IRS Form W-8IMY
(or

 

-60-



--------------------------------------------------------------------------------

any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, the
applicable IRS Form W-8BEN (or any successor form), United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each beneficial owner that would be required under this
Section 2.14(e) if such beneficial owner were a Lender, as applicable (provided
that, if such Foreign Lender is a partnership (and is not a participating
Lender) and if one or more direct or indirect partners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such partner(s)), or

two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, any United States federal withholding tax on any payments to such Lender
under any Financing Document.

If a payment made to a Lender under any Financing Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f)    If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section 2.14, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Sections
2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Agent, be

 

-61-



--------------------------------------------------------------------------------

deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Agent at
its offices at 383 Madison Avenue, New York, New York 10179, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly
to the Persons entitled thereto. The Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (subject, in the event that an
Enforcement Notice is in effect, to the provisions of the Security
Agreement) (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.15(d), or 10.03 then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

-62-



--------------------------------------------------------------------------------

Section 2.16.    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Agent, which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.17.    Release of Security Interest in Assets Being Sold. If no
Default shall have occurred and be continuing and no Enforcement Notice is in
effect, upon any sale or other disposition of Collateral that does not violate
Section 7.03(c) hereof, the Security Interests in such Collateral shall
automatically be released and at the request of the relevant Grantor, the Agent
shall execute and deliver a release of such specific assets pursuant to Section
25(f) of the Security Agreement.

Section 2.18.    Incremental Term Loans.

(a)    The Borrower may at any time or from time to time, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of term
loans (the “Incremental Term Loans”) in accordance with this Section 2.18 in an
aggregate principal amount not to exceed (i) an amount such that the Senior
Secured Leverage Ratio, as of the date of the effectiveness of any such
Incremental Term Loans, would be equal to or less than 3.50:1.00, calculated on
a Pro Forma Basis after giving effect to such incurrence (treating any proposed
increase in revolving commitments under the ABL Facility pursuant to
Section 2.20 thereof as fully drawn and loans thereunder outstanding and
provided that any proceeds of such Incremental Term Loans and any other
substantially simultaneous debt incurrences shall not be netted
from Consolidated Senior Secured Indebtedness for purposes of calculating the
Senior Secured Leverage Ratio), plus (ii) $100,000,000 (less the aggregate
principal amount of all increases in the revolving commitments provided under
the ABL Facility incurred after the Third Amendment and Restatement Effective
Date pursuant to Section 2.20 thereof); provided that (i) any amounts incurred
under Section 2.18(a)(ii)

 

-63-



--------------------------------------------------------------------------------

concurrently with any amounts incurred under Section 2.18(a)(i) will not count
as Consolidated Senior Secured Indebtedness for purposes of calculating the
Senior Secured Leverage Ratio for purposes of Section 2.18(a)(i) and (ii) with
respect to any Incremental Term Loans the primary purpose of which is to finance
an acquisition permitted by this Agreement, the amount available under Section
2.18(a)(i) shall be calculated, at the Borrower’s option, either at the time
(1) of the effectiveness of such Incremental Term Loans or (2) a definitive
agreement is entered into with respect to the transaction to be financed by such
Incremental Term Loans giving pro forma effect to such acquisition and the
incurrence of such Indebtedness as if each occurred on such date. For the
avoidance of doubt, the Borrower may incur Incremental Term Loans under this
Section 2.18 in reliance on Section 2.18(a)(i) to the extent permitted prior to
using Section 2.18(a)(ii). Notwithstanding the foregoing, if the Borrower has
not included in such notice to the Administrative Agent for any Incremental Term
Loans an explicit election to incur such Incremental Term Loans pursuant to
Section 2.18(a)(i) or Section 2.18(a)(ii), then the Borrower shall be deemed to
have elected to incur such Incremental Term Loans under Section 2.18(a)(i) to
the extent permitted if Incremental Term Loans are permitted to be incurred
under such clause.

(b)    Each tranche of Incremental Term Loans shall be in an aggregate principal
amount of not less than $25,000,000 (provided that such amount may be less if
such amount represents all remaining availability for Incremental Term Loans).
In addition, (i) each tranche of the Incremental Term Loans shall rank pari
passu in right of payment and have the equal benefit of Guarantees and
Collateral with the Term Loans, (ii) such tranche of the Incremental Term Loans
shall not have a final maturity date earlier than the Maturity Date and its
Weighted Average Life to Maturity shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans, (iii) at the time of and
immediately after giving effect to the incurrence of such Incremental Term
Loans, no Event of Default shall have occurred and be continuing (provided that,
with respect to any Incremental Term Loans the primary purpose of which is to
finance an acquisition permitted by this Agreement, the requirement under this
clause (iii) shall be that no Event of Default under Section 8.01(a) or
(m) shall have occurred and be continuing), (iv) the representations and
warranties of each Credit Party set forth in the Financing Documents shall be
true and correct in all material respects on the date of incurrence of such
Incremental Term Loans (it being understood that, to the extent that any such
representation and warranty specifically refers to an earlier date, it shall be
true and correct in all material respects as of such earlier date and any such
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the date
of such Borrowing of Incremental Term Loans; provided that notwithstanding the
foregoing, the only representations and warranties of each Credit Party that
shall be required to be true and correct with respect to any Incremental Term
Loans the primary purpose of which is to finance an acquisition permitted by
this Agreement shall be the Specified Representations (conformed as necessary
for such acquisition), (v) at the time of incurrence of any Incremental Term
Loan and immediately after giving effect thereto, the Borrower shall be in
compliance with the financial covenants set forth in Article 6 hereof on a Pro
Forma Basis, (vi) the interest rate margins and, subject to clause (B) in the
proviso, the amortization schedule for any Incremental Term Loans shall be
determined by the Borrower and the lenders of such Incremental Term Loans and
(vii) except as set forth in clauses (ii) and (vi) above, to the extent the
terms and conditions applicable to any tranche of Incremental Term Loans are
inconsistent from those of the Term Loans, such differences shall be reasonably
satisfactory to the Administrative Agent and set forth in the applicable
Incremental Amendment; provided that, (A) in the event that the interest rate
margins applicable to any Incremental Term Loans are more than 50 basis points
greater than the then Applicable Rate for the Term Loans, the then Applicable
Rate for the Term Loans shall be increased to the extent necessary so that the
interest rate margins for the Incremental Term Loans are no more than 50 basis
points greater than the then Applicable Rate for the Term Loans (provided that
in determining the Applicable Rate applicable to the Term Loans and the interest
rate margins applicable to the Incremental Term Loans, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders of the Term Loans or
lenders of the Incremental Term Loans in

 

-64-



--------------------------------------------------------------------------------

the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four (4)-year life to maturity), (y) customary
arrangement or commitment fees payable to the Third Amendment and Restatement
Joint Lead Arrangers and Bookrunners (or their affiliates) in connection with
the Term Loans or to one or more arrangers (or their affiliates) of the
Incremental Term Loans shall be excluded and (z) if the LIBO Rate floor
applicable to the Incremental Term Loans is higher than the LIBO Rate floor
applicable to the Term Loans, the amount of such difference shall be deemed to
be an increase to the Applicable Rate for the Incremental Term Loans for the
purposes of determining compliance with this clause (A); and (B) the
amortization schedule applicable to any tranche of Incremental Term Loans shall
be determined by the Borrower and the lenders thereof, in each case so long as
the Weighted Average Life to Maturity for any tranche of Incremental Term Loans
shall not be shorter than the then remaining Weighted Average Life to Maturity
of the Term Loans. Each notice from the Borrower pursuant to this Section
2.18(b) shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans.

(c)    Incremental Term Loans may be made, by any existing Lender (and each
existing Term Lender shall have the right, but not an obligation, to make a
portion of any Incremental Term Loan, on terms permitted in this Section 2.18
and otherwise on terms reasonably acceptable to the Administrative Agent) or by
any other bank or other financial institution (any such other bank or other
financial institution, an “Additional Lender”); provided that the Administrative
Agent shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans if such consent would be
required under Section 10.04(b) for an assignment of Loans as applicable, to
such Lender or Additional Lender.

(d)    Commitments in respect of Incremental Term Loans shall become Term
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Facility Documents,
executed by the Borrower, each Lender agreeing to provide such Term Commitment,
if any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Agents or Lenders,
effect such amendments to this Agreement and the other Facility Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.18. The
Borrower may use the proceeds of the Incremental Term Loans for any purpose not
prohibited by this Agreement.

(e)    This Section 2.18 shall supersede any provisions in Section 2.15 or 10.02
to the contrary.

Section 2.19.    Refinancing Amendments; Maturity Extension.

(a)    At any time after the Third Amendment and Restatement Effective Date, the
Borrower may obtain, from any Lender or any Approved Fund, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) in the form of Other
Term Loans pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu in right of payment
and of security with the other Loans hereunder, (ii) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the lenders
thereof, (iii) will have a maturity date that is not prior to the maturity date
of, and will have a Weighted Average Life to Maturity that is not shorter than,
the Term Loans being refinanced, (iv) will have terms and conditions that are
substantially identical to, or less favorable to the investors providing such
Credit Agreement Refinancing Indebtedness than, the Refinanced Debt and (v) the
proceeds of such Credit Agreement Refinancing Indebtedness shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans being so refinanced; provided, further, that the terms
and conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for

 

-65-



--------------------------------------------------------------------------------

any additional or different financial or other covenants or other provisions
that are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to (x) at the time
of and immediately after giving effect to such Refinancing Amendment, no Event
of Default shall have occurred and be continuing and (y) the representations and
warranties of each Credit Party set forth in the Financing Documents shall be
true and correct in all material respects on the date of incurrence of such
Credit Agreement Refinancing Indebtedness (it being understood that, to the
extent that any such representation and warranty specifically refers to an
earlier date, it shall be true and correct in all material respects as of such
earlier date and any such representation and warranty that is qualified as to
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification therein))
on and as of the date of such Refinancing Amendment and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each tranche of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.19 shall be in an
aggregate principal amount that is not less than $25,000,000 and an integral
multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans subject thereto as Other
Term Loans). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Facility
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19.

(b)    At any time after the Third Amendment and Restatement Effective Date, the
Borrower and any Lender may agree, by notice to the Administrative Agent (each
such notice, an “Extension Notice”), to extend the maturity date of any of such
Lender’s Term Loans to the extended maturity date specified in such Extension
Notice.

(c)    This Section 2.19 shall supersede any provisions in Section 2.15 or
Section 10.02 to the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01.    Corporate Existence and Power. The Borrower and each Subsidiary
Guarantor (a) is a corporation, limited liability company or partnership duly
incorporated or organized and validly existing under the laws of its
jurisdiction of incorporation or organization, (b) is in good standing under the
laws of its jurisdiction of incorporation or organization and (c) has all
corporate or other powers and all material Governmental Approvals (including
without limitation those required by Medicaid Regulations and Medicare
Regulations) required to carry on its business as now conducted and as proposed
to be conducted, except for such Governmental Approvals the failure of which to
have, in the aggregate, could not be reasonably expected to have a Material
Adverse Effect. The Borrower and each Subsidiary Guarantor is in compliance with
its Organizational Documents.

 

-66-



--------------------------------------------------------------------------------

Section 3.02.    Corporate and Governmental Authorization; No Contravention. The
execution and delivery by the Borrower and each Subsidiary Guarantor of the
Financing Documents to which it is a party, its performance of its obligations
thereunder and, with respect to the Borrower, its Borrowings hereunder, are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than filings necessary to
perfect the Liens created by the Collateral Documents) and do not contravene, or
constitute a default under, any Applicable Laws or any provision of its
Organizational Documents, or of any agreement or other instrument binding upon
it or result in or require the imposition of any Lien (other than the Liens
created by the Collateral Documents) on any of its assets.

Section 3.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Financing Documents, when executed and
delivered as contemplated by this Agreement, will constitute valid and binding
obligations of each Credit Party that is a party thereto, in each case
enforceable in accordance with its terms, except as limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally.

Section 3.04.    Security Interests. As of the Sixth Amendment and Restatement
Date, the Collateral Documents create valid Security Interests in the Collateral
to the extent set forth therein which Security Interests are perfected to the
extent such Security Interests may be perfected under the UCC by the filing of
financing statements in the offices specified in the Perfection Certificate (as
defined in the Security Agreement) or the taking of possession or control by the
Collateral Agent, to the extent required by the Collateral Documents and this
Agreement, of such Collateral which may be perfected only by possession or
control. At all times after the Sixth Amendment and Restatement Date, the
Collateral Documents will create valid and, (i) when financing statements and
Mortgages are filed in the applicable filing offices or (ii) upon the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected only by possession or control under
the UCC (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Collateral Documents and this Agreement), perfected Security Interests under the
law in which the real property encumbered by a Mortgage that constitutes a
Collateral Document is located and with respect to all other Collateral under
the law of the State of New York in the Collateral from time to time covered or
purportedly covered thereby to the extent that a security interest in such
Collateral may be perfected by filing (in the case of subclause (i)), control or
possession (in the case of subclause (ii)) under the UCC. Subject to the ABL
Intercreditor Agreement, such Security Interests will be prior to all other
Liens (except Permitted Liens) on such Collateral until the applicable Security
Interest is released without recourse or warranty pursuant to Section 25 of the
Security Agreement.

Section 3.05.    Financial Information.

(a)    The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2013 and the related consolidated statements of
operations, cash flows and shareholders’ equity for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers LLP, fairly present in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year.

(b)    [Reserved].

(c)    [Reserved].

(d)    [Reserved].

 

-67-



--------------------------------------------------------------------------------

(e)    [Reserved].

(f)    Since December 31, 2013, no event has occurred and no condition has come
into existence which (i) has had a Material Adverse Effect (other than any such
event or condition the Material Adverse Effect of which has ceased) or (ii) is
reasonably likely to have a Material Adverse Effect.

Section 3.06.    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse decision that would reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner questions the validity of
any Financing Document.

Section 3.07.    Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

Section 3.08.    Taxes. Each Credit Party has filed all material Tax returns
that are required to be filed by it (taking into account valid extensions) and
has paid prior to delinquency all material Taxes due and payable by it
(including in its capacity as withholding agent), except such Taxes, if any, as
are being contested in good faith (if adequate reserves for such Taxes have been
provided in accordance with GAAP). The charges, accruals and reserves on the
books of the Borrower and the Subsidiary Guarantors in respect of Taxes are, in
the aggregate, adequate in all material respects.

Section 3.09.    Compliance with Laws. The Borrower and the Subsidiary
Guarantors are in compliance in all material respects with all Applicable Laws
(including without limitation Medicaid Regulations and Medicare Regulations),
other than such laws, rules or regulations (i) the validity or applicability of
which the Borrower or the relevant Subsidiary Guarantor is contesting in good
faith or (ii) the failure to comply with which could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.10.    No Regulatory Restrictions on Borrowing. Neither the Borrower
nor any Subsidiary Guarantor is (i) an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) otherwise subject to
any regulatory scheme which restricts its ability to incur Indebtedness
hereunder.

Section 3.11.    Environmental Matters.

(a)    From time to time, the Borrower reviews the effect of Environmental Laws
on the business, operations and properties of the Borrower and the Subsidiary
Guarantors, in the course of which reviews it identifies and evaluates
associated liabilities and costs, including Environmental Liabilities. On the
basis of such reviews, the Borrower has reasonably concluded that the foregoing
associated liabilities and costs are unlikely to have a Material Adverse Effect.

(b)    Except to the extent that the Environmental Liabilities of the Borrower
and the Subsidiary Guarantors that relate to or could result from the matters
referred to in this Section 3.11(b) would not

 

-68-



--------------------------------------------------------------------------------

exceed $2,000,000 for any one occurrence, or $10,000,000 for any occurrences in
the aggregate, the Borrower and the Subsidiary Guarantors and their respective
operations and properties are in compliance with applicable Environmental Laws,
and no notice, notification, demand, request for information, citation, summons,
complaint or order with respect to Hazardous Materials or any violation of or
liability under Environmental Laws is in existence or, to the knowledge of the
Borrower and the Subsidiary Guarantors, proposed, threatened or anticipated with
respect to or in connection with the business or operations now or formerly
conducted or to be conducted by, or in connection with any properties now or to
the knowledge of the Borrower and the Subsidiary Guarantors, formerly owned,
leased or operated by, the Borrower or any Subsidiary Guarantor, and there are
no facts, circumstances or events which could reasonably be expected to result
in any such notice, notification, demand, request for information, citation,
summons, complaint or order.

Section 3.12.    Full Disclosure. The information (other than projections)
heretofore furnished in writing by the Borrower or any Subsidiary Guarantor to
the Agent or any Lender, taken as a whole, for purposes of or in connection with
this Agreement or any transaction contemplated hereby did not at the time
furnished, and all such information hereafter furnished in writing by the
Borrower or any Subsidiary Guarantor to the Agent or Lender, taken as a whole,
will not at the time furnished, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were or will be made,
not misleading. Although any projections (and the underlying assumptions) by
necessity involve uncertainties and approximations, the Borrower believes as of
the Closing Date that the projections set forth in the Information Memorandum
are reasonable (and the significant assumptions upon which they are based are
stated in summary form therein), and such projections provide reasonable
estimations of the future performance of the Borrower and its Restricted
Subsidiaries, subject, as stated above, to the uncertainties and approximations
inherent in any projections. The Borrower has disclosed to the Lenders in
writing (including by way of reports filed in accordance with Section 12 of the
Securities Exchange Act) any and all facts which are known to it and which have
had or could reasonably be expected to have a Material Adverse Effect.

Section 3.13.    Information as to Equity Interest and Instruments. Schedule
1.01B hereto sets forth a correct and complete list, as of the close of business
on the Third Amendment and Restatement Effective Date, of each Subsidiary of the
Borrower, its outstanding Equity Interests, each owner thereof and the
percentage thereof owned by such owner. As of the close of business on the Third
Amendment and Restatement Effective Date, neither the Borrower nor any of its
Subsidiaries owns any interest in any Subsidiary which is not a Restricted
Subsidiary (except as set forth in Schedule 1.01B). Except as set forth on
Schedule 3.13 hereto, no Indebtedness in an amount exceeding $5,000,000 owed to
the Borrower or any Restricted Subsidiary is evidenced by any instrument (as
such term is defined in the UCC) that is not held in a Collateral Account or
pledged to the Agent as part of the Collateral.

Section 3.14.    Representations in Other Financing Documents. The
representations of each Lien Grantor in the Security Agreement and in each
Security Agreement Supplement (if any) signed by it are true.

Section 3.15.    Margin Stock.

(a)    Margin Stock will not at any time represent more than 25% of the value
(as determined by any reasonable method) of the assets subject to any provision
of the Financing Documents that restricts the right or ability of the Borrower
or any Subsidiary Guarantor to sell, pledge or otherwise dispose of Margin Stock
owned by them or requires a prepayment of Loans upon the exercise of any such
right.

 

-69-



--------------------------------------------------------------------------------

(b)    No part of the proceeds of any Loan will be used for any purpose that
entails a violation of the provisions Regulation U, Regulation X or, assuming
that no broker-dealer or other “creditor” (as defined in Regulation T) extends
or maintains credit under this Agreement, Regulation T.

Section 3.16.    Properties.

(a)    The Borrower and each Subsidiary Guarantor has good title to, or valid
leasehold interests in, all real and personal property material to its business
(including all its property subject to the Mortgages), except for Permitted
Liens and defects that in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

(b)    The Borrower and each Subsidiary Guarantor owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the Subsidiary
Guarantors does not infringe upon the rights of any other Person, except for
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c)    Schedule 3.16 sets forth a brief description of each Owned Real Property
that is owned by the Borrower or any Subsidiary Guarantor as of the Third
Amendment and Restatement Effective Date.

(d)    As of the Third Amendment and Restatement Effective Date, neither the
Borrower nor any Subsidiary Guarantor has received notice of, or has knowledge
of, any pending or contemplated condemnation proceeding or Casualty Event
affecting any property subject to a Mortgage or any sale or disposition thereof
in lieu of condemnation. No property subject to a Mortgage nor any interest
therein is subject to any right of first refusal, option or other contractual
right to purchase such property or interest therein, other than Permitted Liens.

(e)    No Mortgage encumbers improved Owned Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.03(b).

Section 3.17.    Existing Indebtedness. As of the Third Amendment and
Restatement Effective Date, the Borrower and the Subsidiary Guarantors will have
no funded Indebtedness outstanding other than (i) Indebtedness evidenced by this
Agreement, (ii) Indebtedness under the Senior Notes in an aggregate principal
amount not to exceed $500,000,000, (iii) Indebtedness under the ABL Facility in
an aggregate principal amount not to exceed $750,000,000, (iv) intercompany
Indebtedness otherwise permitted under this Agreement, (v) Indebtedness in
respect of Capital Lease Obligations set forth on Schedule 7.01 hereto and not
in excess of $100,000,000 in the aggregate and (vi) other Indebtedness set forth
on Schedule 7.01 hereto in an aggregate principal amount not exceeding
$10,000,000.

Section 3.18.    Solvency. Immediately after the Sixth Amendment and Restatement
Date, (a) the fair value of the assets of the Borrower, and the fair value of
the assets of the Consolidated Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise of the Borrower, and of the Consolidated Subsidiaries on a
consolidated basis, respectively; (b) the present fair saleable value of the
property of the Borrower, and the present fair saleable value of the property of
the Consolidated Subsidiaries on a consolidated basis, will exceed the amount
that will be required to pay the probable liability of the debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, of the Borrower, and of the
Consolidated Subsidiaries on a consolidated basis, respectively; (c) the
Borrower, and the Consolidated Subsidiaries

 

-70-



--------------------------------------------------------------------------------

on a consolidated basis, will be able to pay their respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) neither the Borrower, nor the
Consolidated Subsidiaries on a consolidated basis, will have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and proposed to be conducted after the Sixth Amendment
and Restatement Date.

Section 3.19.    Labor Relations. As of the Third Amendment and Restatement
Effective Date, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) there is no
collective bargaining agreement or other labor contract covering employees of
the Borrower or any of its Subsidiaries, (b) no such collective bargaining
agreement or other labor contract is scheduled to expire during the term of this
Agreement, (c) to the best of the Borrower’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Subsidiaries or for
any similar purpose, (d) there is no pending or (to the best of the Borrower’s
knowledge) threatened, strike or work stoppage and (e) there is no pending or
(to the best of the Borrower’s knowledge) threatened unfair labor practice
claim, or other labor dispute against or affecting the Borrower or its
Subsidiaries or their employees.

Section 3.20.    No Defaults Under Agreements. None of Borrower or any
Restricted Subsidiary is in default under any provision of any agreement or
instrument to which it is a party, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default,
other than in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.21.    Existing Liens. As of the Third Amendment and Restatement
Effective Date, the Borrower and the Subsidiary Guarantors will have no Liens
existing on any Collateral then owned by them other than (i) Liens evidenced by
this Agreement, (ii) Permitted Liens, including the Liens set forth on Schedule
7.02 hereto and (iii) Liens in respect of Indebtedness outstanding under the ABL
Facility.

Section 3.22.    Status of Obligations as Senior Debt. The Secured Obligations
are “Senior Debt” (or any comparable term) and “Designated Senior Debt” (or any
comparable term), in each case under, and as defined in, any documentation
governing any Subordinated Indebtedness.

Section 3.23.    Anti-Corruption Laws and Sanctions The Borrower has implemented
and maintains in effect reasonable policies and procedures designed to ensure
material compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and (a) the Borrower, its Subsidiaries and their
respective officers and employees and (b) to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

Section 3.24.    Use of Proceeds. The proceeds of the Loans are intended to be
and shall be used solely for the purposes set forth in and permitted by
Section 5.11.

 

-71-



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01.    Closing Date. The obligations of the Lenders to make Original
Term Loans hereunder on the Closing Date shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

The Agent shall have received from each party hereto either (i) a counterpart of
this Agreement signed by such party or (ii) facsimile or other written
confirmation satisfactory to the Agent that such party has signed a counterpart
hereof.

The Agent shall have received a counterpart of the Security Agreement, signed by
the Borrower, each Subsidiary Guarantor and the Agent.

The Agent shall have received a counterpart of the ABL Intercreditor Agreement,
signed by the administrative agent under the ABL Facility and acknowledged by
the Borrower and the Subsidiary Guarantors.

Subject to Section 5.14 hereof, the Agent shall have received certificates
evidencing all the certificated Equity Interests listed in Schedule 1.01B (other
than Equity Interests held in Cornerstone, any Specified Joint Venture or any
Excluded Partnership) and stock powers or other appropriate instruments of
transfer relating thereto, undated and endorsed in blank and all other financing
statements, certificates, agreements, including Deposit Account Control
Agreements, or instruments necessary to perfect the Collateral Agent’s security
interest in all Collateral of each Credit Party to the extent required by this
Agreement or the Security Agreement.

[Reserved].

The Lenders, the Agent and the Joint Lead Arrangers shall have received all fees
required to be paid, and all out-of-pocket expenses required to be paid for
which invoices have been presented, at least one Business Day before the Closing
Date (and the Borrower shall have complied with all its other obligations under
the Fee Letter).

The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Closing Date) of each of (i) the Senior Vice
President of Corporate Legal Affairs of the Borrower, substantially in the form
of Exhibit B.1 hereto, (ii) the Senior Vice President and General Counsel of
RehabCare Group, Inc., substantially in the form of Exhibit B.2 hereto,
(iii) Cleary Gottlieb Steen & Hamilton LLP, special counsel for the Borrower,
substantially in the form of Exhibit B.3 hereto, (iv) Richards, Layton & Finger,
P.A., special Delaware counsel for the Borrower, substantially in the form of
Exhibit B.4 hereto and (v) to the extent reasonably requested by the Agent and
not addressed by any of the preceding opinions of counsel, other local counsel
where any Subsidiary Guarantor may be organized or incorporated. The Borrower
requests such counsel to deliver such opinions.

The Borrower and RehabCare shall have received all governmental and third-party
consents set forth on Schedule 4.01(h) to the Original Credit Agreement required
to be obtained in connection with the consummation of the RehabCare Acquisition.

 

-72-



--------------------------------------------------------------------------------

Since December 31, 2009, there shall have been no changes, effects, developments
or events that, individually or in the aggregate, have had or would be
reasonably be expected to have a Closing Date Material Adverse Effect on
RehabCare.

Subject to Section 5.14 hereof, the Agent shall have received a completed
Perfection Certificate (as defined in the Security Agreement) with respect to
each Credit Party (and such Perfection Certificate shall be reasonably
satisfactory to the Agent) dated the Closing Date and signed by an executive
officer of such Credit Party, together with all attachments contemplated
thereby, including copies of personal property Lien, intellectual property and
tax and judgment Lien searches received by the Borrower prior to the Closing
Date with respect to Collateral of the Borrower and the Subsidiary Guarantors,
which shall not reveal the existence of any Liens on such properties other than
(i) Permitted Liens or (ii) Liens as to which the Agent has received evidence
satisfactory to it that the obligations secured by such Liens have been fully
and finally discharged on or prior to the Closing Date.

The Agent shall have received, in form and substance reasonably satisfactory to
the Agent, a certificate from an appropriate officer of each of the Credit
Parties (i) attaching copies of the Organizational Documents of such Credit
Party and copies of resolutions or consents of the board of directors of such
Credit Party or of its applicable partner or member authorizing the applicable
Financing Documents and the other transactions contemplated hereby, and
(ii) certifying (A) that such copies are true, correct and complete copies
thereof and that such resolutions and Organizational Documents are in full force
and effect as of the Closing Date and have been duly adopted in accordance with
the Organizational Documents of such Credit Party, and (B) as to the signatures
and incumbency of the Persons executing Financing Documents on behalf of such
Credit Party.

The Specified Representations shall be true and correct in all material respects
as of the Closing Date.

The Lenders shall have received the Pro Forma Financial Statements.

The Agent shall have received (i) audited consolidated financial statements of
the Borrower for the three most recent Fiscal Years ended prior to the Closing
Date and (ii) audited consolidated financial statements of RehabCare for the
three most recent Fiscal Years ended prior to the Closing Date.

The Agent shall have received a solvency certificate in substantially the form
of Exhibit K hereto from the chief financial officer of the Borrower with
respect to the solvency of the Borrower and its Restricted Subsidiaries (on a
consolidated basis) after giving effect to the Transactions.

[Reserved].

The Agent shall have received one or more certificates, each dated the Closing
Date and signed by the president, a vice president or a financial officer of the
Borrower or RehabCare, as applicable, that taken together confirm compliance
with the conditions set forth in paragraphs (i), (l), (s), (u) and (x) of this
Section 4.01.

Each Credit Party shall have executed and delivered the ABL Facility
documentation, which shall be in a form reasonably satisfactory to the Joint
Lead Arrangers.

 

-73-



--------------------------------------------------------------------------------

The RehabCare Acquisition shall have been consummated in accordance with
applicable law. The RehabCare Acquisition shall be consummated in accordance
with the Merger Agreement as in effect on the Closing Date without giving effect
to any waivers, amendments, supplements or modifications that are in any respect
materially adverse to the Lenders or the Joint Lead Arrangers without the
approval of the Joint Lead Arrangers (not to be unreasonably withheld or
delayed).

The Borrower and its Subsidiaries shall have delivered to the Agent fully
executed customary pay-off letters, each dated as of the date of the initial
funding of the Loans hereunder and related to the terminations of the Existing
Kindred Credit Facility and the Existing RehabCare Credit Facility.

Immediately after giving effect to the Transactions, the Borrower and its
Subsidiaries would have no funded Indebtedness other than (i) Indebtedness
evidenced by this Agreement, (ii) Indebtedness under the Existing Senior Notes,
(iii) Indebtedness under the ABL Facility, (iv) intercompany Indebtedness
otherwise permitted under this Agreement, (v) Indebtedness in respect of Capital
Lease Obligations not in excess of $50,000,000 in the aggregate and (vi) other
Indebtedness in an aggregate principal amount not exceeding $10,000,000.

The Administrative Agent shall have received, at least five (5) days prior to
the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer”, to the extent
reasonably requested by the Lenders at least seven (7) days prior to the Closing
Date.

Substantially simultaneously with the Closing Date, proceeds from the issuance
of not less than $550,000,000 aggregate principal amount of Existing Senior
Notes (or such other amount as the Agent and the Borrower shall have agreed to)
shall have been applied to consummate the Transactions.

Each of the representations made by RehabCare in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or one of its Subsidiaries has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations in
the Merger Agreement, shall be true and correct as of the Closing Date.

Promptly after the Closing occurs, the Agent shall notify the Borrower and the
Lenders thereof, and such notice shall be conclusive and binding on all parties
hereto. Notwithstanding the foregoing, this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) before 5:00 pm., New York City time, on September 30, 2011 (and,
if any such condition is not so satisfied or waived before such time, the Term
Commitments shall terminate at such time).

 

-74-



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 5.01.    Information. The Borrower will deliver the following
information to the Agent (with copies thereof for each Lender if requested by
the Agent) and, promptly upon receipt thereof, the Agent will deliver a copy
thereof to each Lender:

as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year,
and the related audited consolidated statements of operations, cash flows and
changes in stockholders’ equity for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year (to the extent
available), all such financial statements reported on in a manner acceptable to
the SEC by independent public accountants of nationally recognized standing,
which report (x) shall state that such financial statements present fairly, in
all material respects, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements and
their consolidated results of operations and cash flows for the period covered
by such financial statements in conformity with GAAP and (y) shall not contain
any Qualification;

as soon as available and in any event within 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, (i) an unaudited condensed
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
together with the related condensed consolidated statements of operations for
such Fiscal Quarter and for the portion of the Fiscal Year ended at the end of
such Fiscal Quarter and of cash flows for the portion of the Fiscal Year ended
at the end of such Fiscal Quarter, setting forth in each case in comparative
form the unaudited consolidated statements of operations and cash flows (to the
extent available) for the corresponding Fiscal Quarter and the corresponding
portion of the previous Fiscal Year, all prepared in accordance with Rule 10-01
of Regulation S-X of the General Rules and Regulations under the Securities Act
of 1933, as amended, or any successor rule that sets forth the manner in which
interim financial statements shall be prepared (subject to normal year-end
adjustments), and (ii) a certificate of a Financial Officer as to the fairness
of presentation and consistency of such financial statements;

simultaneously with the delivery of each set of financial statements referred to
in Section 5.01(a) and within 15 days after the delivery of each set of
financial statements referred to in Section 5.01(b), a certificate of a
Financial Officer (i) setting forth in reasonable detail such calculations as
are required to establish whether the Borrower was in compliance with the
requirements of Article 6 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action that the Borrower
is taking or proposes to take with respect thereto, (iii) stating whether, since
the date of the Most Recent Audited Financial Statements, an event has occurred
or condition arisen which has had a Material Adverse Effect which is not
reflected in the financial statements delivered simultaneously therewith and, if
so, the nature of such Material Adverse Effect and (iv) stating whether, since
the date of the Most Recent Audited Financial Statements, there has been a
change in the GAAP applied in preparing the financial statements then being
delivered from those applied in preparing the Most Recent Audited Financial
Statements which is material to the financial statements then being delivered
and including a detailed reconciliation reasonably satisfactory to the
Administrative Agent of the impact of such a change on the financial statements
delivered pursuant to Sections 5.01(a) and (b) (which reconciliation, in the
case of a change resulting in operating leases being treated as Capital Leases
under GAAP, shall be delivered in connection with the delivery of every
certificate delivered pursuant to this Section 5.01(c) following such change to
GAAP);

[Reserved];

 

-75-



--------------------------------------------------------------------------------

within five Business Days after any Executive Officer or Financial Officer
obtains knowledge of any Default, if such Default is then continuing, a
certificate of a Financial Officer setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto;

within five Business Days after any Executive Officer or Financial Officer
obtains knowledge that a Master Lease Payment Default or any Master Lease Event
of Default has occurred and such Master Lease Payment Default or Master Lease
Event of Default could reasonably be expected to result in an Event of Default
or Material Adverse Effect, and if such event is then continuing, a certificate
of an Executive Officer or Financial Officer setting forth the details thereof
and the action that the Borrower or Subsidiary Guarantor is taking or proposes
to take with respect thereto;

[Reserved];

promptly after the mailing thereof to the Borrower’s shareholders generally,
copies of all financial statements, reports and proxy statements so mailed;

simultaneously with the delivery of financial statements referred to in Section
5.01(a), if during any of the periods covered by the statement of income
contained therein the Borrower shall have one or more Unrestricted Subsidiaries,
then the Borrower shall provide a report summarizing the amount of (i) revenues,
(ii) EBITDAR, (iii) EBITDA and (iv) total assets with respect to such
Unrestricted Subsidiaries;

promptly after any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan or notice that the PBGC is
commencing an administrative process to make a determination of whether to
terminate any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or makes any amendment to any Plan which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of a Financial Officer setting forth details as to
such occurrence and the action, if any, which the Borrower or the applicable
member of the ERISA Group is required or proposes to take;

(i) as soon as reasonably practicable after any Executive Officer obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect or which in
any manner questions the validity of any Financing Document, a certificate of a
Financial Officer setting forth the nature of such action, suit or proceeding
and such additional information as may be reasonably requested by any Lender
through the Agent;

 

-76-



--------------------------------------------------------------------------------

(ii) promptly after an Executive Officer obtains knowledge of one or more
judgments or orders of a court or arbitral or regulatory authority for the
payment of money aggregating in excess of $25,000,000 rendered against the
Borrower or one or more Subsidiary Guarantors, a certificate of such Executive
Officer setting forth the nature and amount of such judgment and whether the
Borrower or Subsidiary Guarantor intends to seek a stay or appeal of such
judgment and such additional information as may be reasonably requested by any
Lender through the Agent;

promptly upon the Borrower’s receipt from its independent public accountants of
any management letter which indicates a material weakness in the reporting
practices of the Borrower or any Subsidiary Guarantor, a description of such
material weakness and any action being taken with respect thereto;

[Reserved];

as soon as available and in any event no later than March 31 of each Fiscal
Year, (i) cash flow, balance sheet and income statement forecasts in reasonable
detail for the Borrower and its Consolidated Subsidiaries prepared on a
quarterly basis for each Fiscal Year through the Maturity Date and, promptly
when available, any material revisions of such forecast and (ii) the Borrower’s
business and financial plans for such Fiscal Year, setting forth the assumptions
used in preparing such plans and, promptly when available, any material
revisions of such plans;

within 15 Business Days of any Person becoming or ceasing to be a Restricted
Subsidiary or Insurance Subsidiary of the Borrower or an Excluded Partnership,
an update to Schedule 1.01B hereto setting forth the information described in
Section 3.13 with respect to each Restricted Subsidiary and Insurance Subsidiary
of the Borrower and each Excluded Partnership (it being understood that nothing
in this Section 5.01(o) shall be deemed to permit or authorize the creation,
dissolution, liquidation or acquisition of a Restricted Subsidiary or Insurance
Subsidiary of the Borrower or an Excluded Partnership not otherwise permitted
under this Agreement);

promptly upon request of the Agent (which request may be made on no more than
one occasion in any calendar month), a report in reasonable detail showing the
amount of Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries, the banks or financial institutions at which such Temporary Cash
Investments are maintained, the then yield on such Temporary Cash Investments
and such other information relating to Temporary Cash Investments of the
Borrower and its Restricted Subsidiaries as the Agent may reasonably request;
and

from time to time such additional information regarding the position (financial
or otherwise), results of operations or business of the Borrower or any
Subsidiary Guarantor as any Lender may reasonably request in writing through the
Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(h) and 5.01(i) shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Agent that such information has been posted
on the Borrower’s website on the Internet at www.kindredhealthcare.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 5.01(c)
and (ii) the Borrower shall deliver paper copies of the information referred to
in Sections 5.01(a), 5.01(b), 5.01(h) and 5.01(i) to any Lender that requests
such delivery.

 

-77-



--------------------------------------------------------------------------------

Section 5.02.    Maintenance of Property. The Borrower and each Subsidiary
Guarantor will keep all Collateral in good working order and condition, except
for (i) ordinary wear and tear and casualty and (ii) where failures to comply
herewith would not, in the aggregate, reasonably be expected to cause a Material
Adverse Effect.

Section 5.03.    Insurance.

(a)    The Borrower and each Subsidiary Guarantor will maintain insurance with
responsible companies in such amounts and against such risks as is usually
carried by owners of similar businesses and properties in the same general areas
in which it operates.

(b)    The Borrower shall, promptly upon request by the Agent, provide the Agent
with evidence of a policy of flood insurance that covers any parcel of improved
real property that is encumbered by any Mortgage that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, as amended, and as may
be further amended to the extent and in the amounts required by the
Administrative Agent or the Required Lenders.

(c)    Subject to Section 6(b) of the Third Amendment and Restatement Agreement,
the Borrower will cause the Agent to be continued at all times to be named as a
loss payee/mortgagee (as its interests may appear) or an additional insured (but
without any liability for any premiums) under each insurance policy required to
be maintained pursuant to this Section 5.03, in each case to the extent the
Agent may be named as such under the terms of the relevant insurance policy (and
the Borrower will, and will cause each of the Subsidiary Guarantors to, use its
commercially reasonable efforts to cause each such insurance policy to permit
the Agent to be named as such), and the Borrower will, and will cause each of
the Subsidiary Guarantors to, amend each such insurance policy to provide for 30
days prior written notice to the Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy.

(d)    If the Borrower or any Subsidiary Guarantor fails to maintain any
insurance policy required to be maintained under this Section 5.03, the Agent
shall have the right to maintain such policy or obtain a comparable policy, and
in either case pay the premiums therefor. If the Agent maintains or obtains any
such policy and pays the premiums therefor, the Borrower will reimburse the
Agent upon demand for its expenses in connection therewith, including interest
thereon for each day at a rate per annum equal to the Default Rate.

(e)    For the avoidance of doubt, the requirements of this Section 5.03 are
subject in all respects to the terms of the Intercreditor Agreements.

Section 5.04.    Payment of Obligations; Compliance with Law and Contractual
Obligations.

(a)    The Borrower and each Subsidiary Guarantor will pay its Indebtedness and
other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
the relevant Subsidiary Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (iv) the failure to make payment pending such
contest could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

(b)    The Borrower and each Subsidiary Guarantor will comply in all material
respects with all Applicable Laws (including Medicare Regulations, Medicaid
Regulations, Environmental Laws and ERISA and the rules and regulations
thereunder), except where (i) the necessity of compliance therewith is contested
in good faith by appropriate measures or proceedings, in which case adequate and
reasonable reserves will be established in accordance with GAAP and notice of
each such contest (other than contests in the ordinary course of business) shall
be given to the Agent, or (ii) failures to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c)    The Borrower and each Subsidiary Guarantor will comply in all material
respects with all contractual obligations that are material to its business,
except where failures to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d)    The Borrower will maintain in effect and enforce reasonable policies and
procedures designed to ensure material compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.05.    Maintenance of Existence, Rights, Etc. The Borrower and each
Subsidiary Guarantor will preserve, renew and keep in full force and effect its
existence and its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit (a) any transaction permitted by Section 7.03(a), (b) the
loss of any rights, privileges, licenses and franchises if the loss thereof, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (c) the Borrower or any Subsidiary Guarantor from changing its name so
long as the Borrower or such Subsidiary Guarantor, as the case may be, complies
with the requirements of the Security Agreement in connection with such name
change.

Section 5.06.    Designation of Restricted and Unrestricted Subsidiaries.

(a)    The Borrower may designate any Subsidiary (other than any Subsidiary that
is an obligor with respect to any Indebtedness incurred pursuant to Section
7.01(a)(xiii) or 7.01(a)(xiv)), including a newly acquired or created
Subsidiary, to be an Unrestricted Subsidiary if the sum of (i) the total assets
of such Subsidiary (or, if any such Subsidiary itself has Subsidiaries, the
consolidated total assets of such Subsidiary and its Consolidated Subsidiaries)
and the total assets of every other Unrestricted Subsidiary (other than
Cornerstone, the Specified Joint Ventures and the Excluded Partnerships and any
Unrestricted Subsidiary that is an Unrestricted Subsidiary pursuant to Section
5.06(f)(A) or Section 5.06(f)(B) (so long as the Borrower is in compliance with
the requirements of Section 5.06(f)(ii)), in each case determined as of the date
of the Most Recent Financial Statements and (ii) the amount of any Investments
made in the Specified Joint Ventures after the Fourth Amendment and Restatement
Date (determined as of the date of such designation in accordance with the
definition of “Investment”), does not exceed the greater of $200,000,000 and 5%
of the Consolidated Total Assets of the Borrower and its Consolidated
Subsidiaries (the “Designation Test”), the designation would not cause a Default
and on a Pro Forma Basis, after giving effect to such designation, the Borrower
shall be in compliance with the covenants set forth in Article 6 hereof;
provided that:

such Subsidiary does not own any capital stock of the Borrower or any Restricted
Subsidiary;

 

-79-



--------------------------------------------------------------------------------

such Subsidiary does not hold any Indebtedness of, or any Lien on any property
of, the Borrower or any Restricted Subsidiary, in each case except to the extent
permitted by Section 7.01 or 7.02, respectively;

at the time of designation, the designation would be permitted under
Section 7.08 and deemed an Investment in an Unrestricted Subsidiary or the
assets of an Unrestricted Subsidiary thereunder;

to the extent the Indebtedness of the Subsidiary is not Non-Recourse Debt, any
Guarantee or other credit support thereof by the Borrower or any Restricted
Subsidiary is permitted under Sections 7.01 and 7.08;

the Subsidiary is not party to any transaction or arrangement with the Borrower
or any Restricted Subsidiary that would not be permitted under Section 7.04; and

neither the Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Sections 7.01 and 7.08.

Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to paragraph (b).

(b)    If as of the date of the Most Recent Financial Statements:

(i)    the conditions specified in paragraph (a) (other than the Designation
Test) are not satisfied, the Borrower shall immediately designate one or more
Unrestricted Subsidiaries as Restricted Subsidiaries to the extent required to
ensure that such conditions would have been satisfied as of the date of the Most
Recent Financial Statements, subject to the consequences set forth in paragraph
(d); and/or

(ii)    the Designation Test was not satisfied and was also not satisfied as of
the date of the immediately preceding Most Recent Financial Statements, then
solely for purposes of determining compliance with the financial covenants set
forth in Section 6.01 on the date of the Most Recent Financial Statements, the
calculation of Consolidated EBITDA shall exclude Consolidated EBITDA from
Unrestricted Subsidiaries (other than any Unrestricted Subsidiary that is an
Unrestricted Subsidiary pursuant to Section 5.06(f)(A) or Section 5.06(f)(B) (so
long as the Borrower is in compliance with the requirements of Section
5.06(f)(ii))) in excess of 5% of Consolidated EBITDA (after giving effect to
such exclusion); provided that this Section 5.06(b)(ii) shall not affect the
requirement to satisfy the requirements in Section 5.06(a) to designate an
Unrestricted Subsidiary.

(iii)    The Borrower may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if the designation would not cause a Default.

(c)    Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

all existing Investments of the Borrower and the Restricted Subsidiaries therein
(valued at the Borrower’s proportional share of the fair market value of its
assets less liabilities) will be deemed made at that time;

all existing capital stock or Indebtedness of the Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of the Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

 

-80-



--------------------------------------------------------------------------------

all existing transactions between it and the Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

it is released at that time from the Security Agreement; and

it will cease to be subject to the provisions of this Agreement as a Restricted
Subsidiary.

(d)    Upon an Unrestricted Subsidiary becoming a Restricted Subsidiary,

all of its Indebtedness will be deemed incurred at that time for purposes of
Section 7.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Sections 7.03(c) or 7.06;

Investments therein previously charged under Section 7.08 will be credited
thereunder;

it must issue a Guarantee of the Loans pursuant to Section 5.08 and execute a
Security Agreement Supplement pursuant to Section 5.09; and

it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(e)    Any designation by the Borrower of a Subsidiary of the Borrower as a
Restricted Subsidiary or Unrestricted Subsidiary will be evidenced to the Agent
by promptly filing with the Agent a certificate of an Executive Officer and a
Financial Officer certifying that the designation complied with the foregoing
provisions.

(f)    In addition to the ability to designate Unrestricted Subsidiaries in
accordance with and subject to the conditions of Section 5.06(a), the Borrower
may designate (A) an Escrow Subsidiary and (B) any Restricted Subsidiary that is
or is about to become an Excluded Subsidiary pursuant to clause (ii) of that
definition, as an Unrestricted Subsidiary and each Escrow Subsidiary and any
such Restricted Subsidiary shall be excluded from any calculations made, or any
conditions specified, in paragraphs (a) and (b); provided that, in the case of
any Restricted Subsidiary that is or is about to become an Excluded Subsidiary:

(i)    at the time of designation, the designation would be permitted under
Section 7.08 and deemed an Investment in a Restricted Subsidiary that is not a
Subsidiary Guarantor or the assets of a Restricted Subsidiary that is not a
Subsidiary Guarantor; and

(ii)    promptly following the consummation of the transaction as a result of
which such Restricted Subsidiary has become an Excluded Subsidiary, and in any
event no later than fifteen (15) Business Days after its designation as an
Unrestricted Subsidiary, it shall be redesignated as a Restricted Subsidiary;

provided further that, during the time period that such Restricted Subsidiary is
an Unrestricted Subsidiary, (1) it shall not take any action, and the Borrower
shall not suffer to exist any condition, that would not be permitted if such
Unrestricted Subsidiary were a Restricted Subsidiary that is an Excluded
Subsidiary and (2) such Unrestricted Subsidiary shall otherwise be considered a
Restricted Subsidiary that is an Excluded Subsidiary for purposes of the
representations, covenants and defaults in the Financing Documents.

 

-81-



--------------------------------------------------------------------------------

If any Subsidiary Guarantor that is designated as an Unrestricted Subsidiary
pursuant to Section 5.06(f)(B) requests the Collateral Agent or the
Administrative Agent to provide any evidence or confirm its release of the
Subsidiary Guarantee of such Subsidiary Guarantor or the release of any
Collateral by such Subsidiary Guarantor, the Borrower shall provide to the
Collateral Agent a certificate of a Financial Officer confirming that such
Subsidiary Guarantor’s status as an Excluded Subsidiary and Unrestricted
Subsidiary is in compliance with the terms of this Agreement.

Section 5.07.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with such officers
designated for such purposes by a Financial Officer, such other officers as may
be reasonably designated for such purposes by the Agent and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.08.    Guarantees by Future Restricted Subsidiaries. Within 30
Business Days after any Person (other than an Excluded Subsidiary) becomes or is
deemed to have become a Restricted Subsidiary or ceases to be an Excluded
Partnership (unless such Person is or shall become an Excluded Subsidiary upon
ceasing to be an Excluded Partnership) or an Excluded Subsidiary (provided that
such Person remains a Subsidiary), the Borrower shall (i) cause such Person to
guarantee the Borrower’s Obligations hereunder pursuant to the Security
Agreement and (ii) deliver to the Agent such legal opinions (which, unless the
Agent reasonably requests otherwise, may be delivered by in-house counsel to the
Borrower) and other documents as the Agent may reasonably request relating to
the existence of such Person, the corporate or other authority for and validity
of its guarantee pursuant to the Security Agreement and any other matters
relevant thereto, all in form and substance satisfactory to the Agent. Without
limiting the foregoing, the Borrower shall cause each Subsidiary Guarantor at
all times to guarantee the Borrower’s obligations hereunder pursuant to the
Security Agreement. Notwithstanding anything herein to the contrary, the
Borrower may, at any time in its sole discretion, cause any Excluded Subsidiary
to become a Subsidiary Guarantor upon written notice to the Administrative
Agent.

Section 5.09.    Future Assets to Be Added to Collateral and Further Assurances.

(a)    Within 30 Business Days after any Person becomes or is deemed to have
become a Subsidiary, an Insurance Subsidiary or ceases to be an Excluded
Partnership (provided that such Person remains a Subsidiary) after the Closing
Date, the Borrower shall cause all Equity Interests in such Person owned by the
Borrower or the Subsidiary Guarantors to be pledged under the Security
Agreement; provided that (x) if regulatory consent is required to permit any
such pledge of Equity Interests in an Insurance Subsidiary, (i) such pledge
shall not be required unless such regulatory consent is reasonably obtainable
and (ii) if such regulatory consent is reasonably obtainable, the Borrower shall
exercise all reasonable efforts to obtain it and shall not be required to pledge
such Equity Interests unless and until it is obtained, (y) if such Person is a
Foreign Subsidiary, such Equity Interests must only be pledged if they are
further directly held by a Credit Party, and only 66% of the voting stock of any
such Foreign Subsidiary shall be required to be pledged and (z) if such Person
is not a Wholly Owned Subsidiary, the grant of a security interest in the Equity
Interests thereof would not constitute a material violation of a valid and
enforceable restriction in favor of a third party.

(b)    If at any time after the Closing Date the Borrower or a Subsidiary
Guarantor acquires a fee interest in a Material Real Property (other than any
Specified Property) that is not included in the Collateral, the Borrower shall,
within five Business Days after it or such Subsidiary Guarantor acquires such

 

-82-



--------------------------------------------------------------------------------

Material Real Property, provide notice thereof to the Agent and, within 60 days
after it or such Subsidiary Guarantor acquires such Material Real Property,
cause such Material Real Property to be added to the Collateral by delivering to
the Agent a Mortgage with respect thereto and the appropriate UCC form for the
related fixture filing, all in form and substance reasonably satisfactory to the
Agent and deliver to the Agent such documentation as would have been required by
Section 6(b) of the Third Amendment and Restatement Agreement.

(c)    Within 30 Business Days (except in respect of clause (iii) below, where
the period shall be 60 Business Days) after any Person becomes a Restricted
Subsidiary (other than an Excluded Subsidiary that is not a Subsidiary
Guarantor) or ceases to be an Excluded Partnership (unless such Person is or
shall become an Excluded Subsidiary upon ceasing to be an Excluded Partnership)
or an Excluded Subsidiary (provided that such Person remains a Subsidiary), the
Borrower will (i) cause such Person to sign and deliver a Security Agreement
Supplement granting a Lien or Liens on substantially all the personal property
included in its assets (with the exceptions set forth in the first proviso at
the end of Section 3 of the Security Agreement and such other exceptions as the
Agent shall approve in writing) to the Agent to secure its Secured Obligations,
(ii) cause such Person to comply with the provisions thereof and of the Security
Agreement and (iii) cause the Material Real Property owned by such Person to be
added to the Collateral by delivering to the Agent a Mortgage with respect
thereto and the appropriate UCC form for the related fixture filing, all in form
and substance reasonably satisfactory to the Agent and any other items as may be
required pursuant to Section 5.09(f).

(d)    If any Specified Property referred to in Schedule 1.01H with a book value
exceeding $10,000,000 (in the case of a hospital) or $5,000,000 (in all other
cases) has not been sold on or prior to the date with respect to such Specified
Property indicated on Schedule 1.01H (other than to the Borrower or any
Subsidiary of the Borrower), the Borrower shall promptly (and in any event by no
later than 45 Business Days after such date indicated on Schedule 1.01H) cause
such Specified Property to be added to the Collateral by delivering to the Agent
a Mortgage with respect thereto and any other items as may be required pursuant
to Section 5.09(f). Subject to the ABL Intercreditor Agreement, prior to such
time, the Borrower shall ensure that no Lien (other than Permitted Encumbrances)
over any such Specified Property is granted to any Person.

(e)    If at any time the granting of a pledge or other Security Interest over
the Equity Interests in Cornerstone is not prohibited by Cayman Islands law, the
Borrower shall ensure that a pledge or such other security interest over such
Equity Interests is granted to the Agent for the benefit of the Lenders and that
stock certificates evidencing such Equity Interests are delivered as soon as
practicable to the Agent together with signed stock powers or other appropriate
instruments of transfer relating thereto. Subject to the ABL Intercreditor
Agreement, prior to such time, the Borrower shall ensure that no Lien over such
Equity Interests is granted to any Person.

(f)    Whenever any asset is added to the Collateral pursuant to this Section,
the Borrower shall (i) allow a review and other due diligence to be performed by
the Agent on such asset, and (ii) deliver to the Agent such documentation as
would have been required by Section 4.01 hereof if such asset had been owned by
the Borrower or a Subsidiary Guarantor on the Closing Date.

(g)    Promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Collateral Documents or otherwise deemed by the Administrative Agent or
the Collateral Agent reasonably necessary or appropriate for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
pursuant to the Collateral Documents subject to no other Liens except as
permitted

 

-83-



--------------------------------------------------------------------------------

by the applicable Collateral Document, or obtain any consents or waivers as may
be necessary or appropriate in connection therewith. Promptly, upon reasonable
request, deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents.

Section 5.10.    Condemnation Events. If any Condemnation Event occurs with
respect to the Owned Real Properties by the Borrower or any of its Restricted
Subsidiaries, or if any negotiation or proceeding is commenced which might
result in such a Condemnation Event, or if any such Condemnation Event is
proposed or threatened, the Borrower or such Restricted Subsidiary will,
promptly after receiving notice or obtaining knowledge thereof, do all things
reasonably necessary or appropriate by it to preserve its interest in such
property and promptly make claim for awards payable with respect thereto and
diligently pursue to conclusion such claim and any suit, action or other
proceeding reasonably necessary or appropriate to obtain payment thereof.

Section 5.11.    Use of Proceeds.

(a)    All proceeds of the Loans made on the Closing Date shall be used by the
Borrower (i) to effect the Transactions and (ii) to pay fees and expenses
related to the Transactions.

(b)    No part of the proceeds of any Loan will be used for any purpose that
entails a violation of the provisions of Regulation U, Regulation X and,
assuming that no broker-dealer or other “creditor” (as defined in Regulation T)
extends or maintains credit under this Agreement, Regulation T.

(c)    All proceeds of the Loans made on the Third Amendment and Restatement
Effective Date shall be used by the Borrower in accordance with the terms of the
Third Amendment and Restatement Agreement (i) to effect the Third Amendment and
Restatement Effective Date Transactions and (ii) to pay fees and expenses
related to the Third Amendment and Restatement Effective Date Transactions.

(d)    The Borrower will not request any Borrowing, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.12.     Interest Rate Protection. Within one year after the Third
Amendment and Restatement Effective Date, Borrower shall enter into one or more
Interest Rate Agreements in an aggregate notional principal amount of not less
than 25% of the sum of the aggregate principal amounts of the then outstanding
Term Loans, for a term to be reasonably determined by the Borrower, each such
Interest Rate Agreement to be in form and substance reasonably satisfactory to
Administrative Agent. The Borrower shall maintain in effect each such Interest
Rate Agreement during its term.

Section 5.13.    Environmental Matters. From time to time after the Closing, the
Borrower will review the effect of Environmental Laws on the business,
operations and properties of the Borrower and the Subsidiary Guarantors, in the
course of which reviews it will identify and evaluate associated liabilities and
costs, including all Environmental Liabilities. If, on the basis of such
reviews, the Borrower reasonably concludes that the foregoing associated
liabilities and costs would reasonably be expected to have a Material Adverse
Effect, the Borrower shall promptly deliver a certificate to the Agent setting
forth its conclusion and the action that the Borrower proposes to take with
respect thereto.

 

-84-



--------------------------------------------------------------------------------

Section 5.14.    Post-Closing.

(a)    Within 90 days after the Closing Date (or such longer period as agreed by
the Agent), the Borrower shall deliver or cause to be delivered to the Agent in
respect of any Owned Real Property, excluding any Specified Property owned on
the Closing Date, (i) a Mortgage, (ii) a “Life-of-Loan” flood determination
notice and if such Owned Real Property is located in a special flood hazard
area, (x) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower or applicable Subsidiary Guarantor and
(y) certificates of insurance evidencing the insurance required by Section
5.03(b) in form and substance satisfactory to the Agent, (iii) an ALTA 2006 loan
policy of title insurance in an amount reasonably acceptable to the Agent, not
to exceed the book value of such Owned Real Property (or unconditional binding
commitment therefor to be replaced by a final title policy) insuring the Lien of
such Mortgage as a valid mortgage Lien on the Owned Real Property free of any
other Liens except for Permitted Liens which policy (or such commitment) shall
be issued by a nationally recognized title insurance company and contain such
endorsements (excluding the creditor’s rights endorsement), coinsurance and
reinsurance as the Agent may reasonably request, (iv) such affidavits as are
customarily and reasonably required to induce the title company to issue the
title policies contemplated in (iii), (v) evidence reasonably acceptable to the
Agent of payment by the Borrower of all title policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the title policies referred to above, (vi) an ALTA
survey (or update certificate to an existing ALTA survey together with an
affidavit of no change) in a form and substance reasonably acceptable to the
Agent, in either case to the extent required by the title insurance company
issuing the policy of title insurance required by clause (iii) hereof for
deletion of the so called “survey exception” and issue the endorsements
reasonably requested by the Agent, (vii) an opinion of counsel to the Borrower
or applicable Subsidiary Guarantor opining as to the enforceability of the
Mortgages in a form and substance reasonably acceptable to the Agent, (viii) to
the extent any lease in respect of greater than 20,000 square feet of demised
space under which the Borrower or any Subsidiary Guarantor is the lessor affects
any Owned Real Property subject to a Mortgage, Borrower or such applicable
Subsidiary Guarantor shall use commercially reasonable efforts to cause such
lease to be subordinate to the Lien of the Mortgage to be recorded against such
Owned Real Property, either expressly by such lease’s terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Agent.

(b)    Additional Post-Closing Obligations. The Borrower shall, and shall cause
each of the relevant Subsidiary Guarantors (as applicable), to take the actions
and comply with the obligations set forth in Schedule 5.14(b) hereto, in each
case within such time periods and subject to such terms and conditions as are
set forth in such Schedule 5.14(b).

 

-85-



--------------------------------------------------------------------------------

ARTICLE 6

FINANCIAL COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 6.01.    Financial Ratios.

(a)    Minimum Fixed Charge Coverage Ratio. At each Quarterly Measurement Date
on or after the Closing Date (beginning with December 31, 2011, or, if later,
the last day of the first full Fiscal Quarter completed after the Closing Date),
the Borrower’s Fixed Charge Coverage Ratio will not be less than 1.25:1.00.

(b)    Maximum Total Leverage Ratio. The Borrower’s Total Leverage Ratio will
not exceed (x) at any Quarterly Measurement Date on or prior to December 31,
2018, 6.50:1.00, (y) at any Quarterly Measurement Date after December 31, 2018,
but on or prior to December 31, 2019, 6.25:1.00 and (z) at each Quarterly
Measurement Date thereafter, 6.00:1.00.

Section 6.02.    Maximum Capital Expenditures.

(a)    The Borrower shall not, and shall not permit its Restricted Subsidiaries
to, make or incur any Capital Expenditure except for Capital Expenditures not
exceeding $200,000,000 in any Fiscal Year, as such amount may be adjusted as
provided in Section 6.02(b) below (such amount, the “Permitted Capital
Expenditure Amount”).

(b)    Notwithstanding anything to the contrary contained in this Section 6.02,
to the extent that the aggregate amount of Capital Expenditures made by the
Borrower and its Restricted Subsidiaries in any Fiscal Year, commencing with the
Fiscal Year ending December 31, 2016, is less than the Permitted Capital
Expenditure Amount, 100% of the amount of such difference may be carried forward
and used to make Capital Expenditures during the two succeeding Fiscal Years
(but not any other years) with such amount being carried forward to be applied
before the Permitted Capital Expenditure Amount permitted by Section 6.02(a) for
such two succeeding Fiscal Years is applied.

ARTICLE 7

NEGATIVE COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 7.01.    Limitation on Indebtedness; Certain Equity Securities.

(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, incur or be liable with respect to (i) any Indebtedness of a type described
in clause (i), (ii), (iii) or (iv) of the definition of “Indebtedness” in
Section 1.01 or (ii) any Guarantee of any such Indebtedness described in clause
(i) above, except:

Indebtedness outstanding under the Financing Documents;

Indebtedness existing on the Third Amendment and Restatement Effective Date and
set forth in Schedule 7.01 and any Permitted Refinancing thereof;

Capital Lease Obligations incurred or assumed after the Closing Date ; provided
that the aggregate outstanding principal amount of Indebtedness permitted by
this clause (iii) and by clause (iv) shall not at any time exceed the greater of
$125,000,000 and 3.25% of Consolidated Total Assets determined as of the date of
the most recent incurrence of Indebtedness in reliance on this clause (iii);

 

-86-



--------------------------------------------------------------------------------

Indebtedness incurred or assumed after the Closing Date for the purpose of
financing all or any part of the cost of acquiring or constructing an asset of
the Borrower or a Restricted Subsidiary; provided that (A) such Indebtedness is
secured by a Lien on such asset that is permitted by Section 7.02(f) and (B) the
aggregate outstanding principal amount of all Indebtedness permitted by clause
(iii) and this clause (iv) shall not at any time exceed the greater of
$125,000,000 and 3.25% of Consolidated Total Assets determined as of the date of
the most recent incurrence of Indebtedness in reliance on this clause (iv);

Indebtedness of any Restricted Subsidiary that was (1) outstanding before the
Acquisition of such Person and was not incurred in contemplation thereof or
(2) incurred before the Fifth Amendment and Restatement Date while such Person
was an Unrestricted Subsidiary (limited in the case of this clause (2) to
Indebtedness in an aggregate outstanding principal amount not to exceed
$10,000,000), and (B) any Permitted Refinancing thereof;

Permitted Intercompany Indebtedness; provided that, in the case of Permitted
Intercompany Indebtedness under which a Restricted Subsidiary that is not a
Subsidiary Guarantor is the obligor, such Permitted Intercompany Indebtedness
shall be permitted to the extent permitted under Section 7.08(a);

Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary so long as the
Borrower or any Restricted Subsidiary would have been permitted to incur the
Indebtedness represented by such Guarantee under this Agreement;

Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to the Borrower or any Restricted Subsidiary,
in each case, arising in the ordinary course of business;

Indebtedness under Interest Rate Agreements of the Borrower or any Restricted
Subsidiary relating to Indebtedness permitted to be incurred and outstanding
under this Section 7.01 and entered into in the ordinary course of business for
the purpose of limiting interest rate risks and not for speculation;

Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

other Indebtedness in an aggregate outstanding principal amount such that the
Total Leverage Ratio is equal to or less than 5.75:1.00 on a Pro Forma Basis
after giving effect to such incurrence (provided, that any proceeds of such debt
incurrence and any other substantially simultaneous debt incurrence shall not be
netted from Consolidated Total Indebtedness for purposes of calculating the
Total Leverage Ratio) determined as of the date of the most recent incurrence of
Indebtedness in reliance on this clause (xi); provided such Indebtedness
(a) does not mature or have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the date that is 91
days after the Latest Maturity Date at the time such Indebtedness is incurred
and (b) has covenants, events of default and remedies no more restrictive (taken
as a whole) to the Borrower than the terms of this Agreement; provided, further,
that the Borrower shall have delivered

 

-87-



--------------------------------------------------------------------------------

a certificate of a Financial Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has reasonably determined in good faith that such terms and conditions
satisfy the foregoing requirements (and such certificate shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees)); provided. further
that, at the time of and immediately after giving effect to such incurrence
(x) no Default shall have occurred and be continuing and (y) the aggregate
outstanding principal amount of Indebtedness of Restricted Subsidiaries that are
not Subsidiary Guarantors permitted by this clause (xi) shall not at any time
exceed the greater of $100,000,000 and 2.50% of Consolidated Total Assets
determined as of the date of the most recent incurrence of Indebtedness in
reliance on this subclause (y);

other Indebtedness in an aggregate principal amount not exceeding (A) the
greater of $200,000,000 and 4.50% of Consolidated Total Assets determined as of
the date of the most recent incurrence of Indebtedness in reliance on this
subclause (A); provided that the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Subsidiary Guarantors incurred pursuant to
this Section 7.01(a)(xii) and Section 7.01(a)(xix) shall not exceed the greater
of $250,000,000 and 4.00% of Consolidated Total Assets at any one time
outstanding and (B) in the case of Subordinated Indebtedness, an aggregate
principal amount not exceeding the greater of $300,000,000 and 8.00% of
Consolidated Total Assets determined as of the date of the most recent
incurrence of Indebtedness in reliance on this subclause (B);

Indebtedness (not guaranteed by any Subsidiary of the Borrower that is not a
Subsidiary Guarantor) under the Senior Notes in an aggregate principal amount
not to exceed $500,000,000 and Permitted Refinancings thereof;

Indebtedness (including any revolving commitments under the ABL Facility) of the
Borrower and the Subsidiary Guarantors under the ABL Facility in an aggregate
principal amount not to exceed the sum of (A) $750,000,000 plus (B) the amount
of any “Incremental Commitments” (as defined the ABL Facility) permitted under
2.20(a) of the ABL Facility as in effect on the Fourth Amendment and Restatement
Date and as to be further amended and restated by the ABL Amendment;

Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;

Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;

Indebtedness incurred to finance any Acquisition or Investment permitted under
Section 7.08 (provided that such Acquisition or Investment shall have resulted
in the acquisition of 100%, by merger or otherwise, of the issued and
outstanding voting Equity Interests in, or assets constituting, an operating
Healthcare Facility or a business line or division of any other Person, and such
Person, if required by Section 5.08, shall have become a Subsidiary Guarantor
and Section 5.09 shall have been complied with to the reasonable satisfaction of
the Administrative Agent and the Collateral Agent) and any Permitted Refinancing
thereof; provided that (1) (A) no Event of Default under Section 8.01(a) or
(m) shall have occurred and be continuing, (B) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis (if the Borrower so elects, as of the date the definitive agreement is
entered into with respect

 

-88-



--------------------------------------------------------------------------------

to the transaction to be financed by such Indebtedness after giving pro forma
effect to such acquisition and the incurrence of such Indebtedness as if each
occurred on such date), (C) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer to the effect set
forth in clauses (A) and (B) above setting forth reasonably detailed
calculations demonstrating compliance with subclauses (A) and (B) above,
(2) such Indebtedness taken together with all other outstanding Indebtedness
incurred under this Section 7.01(a)(xvii), shall not have a Weighted Average
Life to Maturity shorter than the Weighted Average Life to Maturity of the Term
Loans outstanding on the date of the incurrence of such Indebtedness; provided
that in any event, any Indebtedness incurred pursuant to this Section
7.01(a)(xvii) to finance, in whole or in part, the Gentiva Acquisition shall
have a Weighted Average Life to Maturity no shorter than that of the Term Loans
outstanding on the date of the incurrence of such Indebtedness and (3) if such
Indebtedness is incurred by a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness is not guaranteed in any respect by the Borrower or
any Subsidiary Guarantors except to the extent permitted under Section 7.08(a)
and the principal amount thereof shall not exceed the greater of $100,000,000
and 2.50% of Consolidated Total Assets determined as of the date of the most
recent incurrence of Indebtedness in reliance on this subclause (3);

Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with Acquisitions
or other Investments and the disposition of any business, assets or Equity
Interests permitted hereunder, other than Guarantees incurred by any Person
acquiring all or any portion of such business, assets or Equity Interests for
the purpose of financing such acquisition;

Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors in an
aggregate principal amount outstanding not to exceed the greater of $250,000,000
and 4.00% of Consolidated Total Assets determined as of the date of the most
recent incurrence of Indebtedness in reliance on this Section 7.01(a)(xix);
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors incurred pursuant to this
Section 7.01(a)(xix) and Section 7.01(a)(xii) shall not exceed the greater of
$250,000,000 and 4.00% of Consolidated Total Assets at any one time outstanding;
and

Attributable Indebtedness incurred in connection with any Sale and Leaseback
Transaction with respect to the Borrower’s Headquarters, together with any
Permitted Refinancing in respect thereof.

(b)    The Borrower shall not issue any preferred stock or other preferred
Equity Interests other than Qualified Equity Interests of the Borrower.

(c)    The Borrower shall not permit any Restricted Subsidiary to issue any
preferred stock or other preferred Equity Interests other than to the Borrower
or any other Restricted Subsidiary.

Section 7.02.    Negative Pledge. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it (or any income therefrom or any
right to receive income therefrom), except:

Liens created pursuant to the Collateral Documents;

any Lien on any property or asset of the Borrower or any Restricted Subsidiary
existing on the Third Amendment and Restatement Effective Date and set forth in
Schedule 7.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Third Amendment and
Restatement Effective Date;

 

-89-



--------------------------------------------------------------------------------

any Lien existing on any asset prior to the acquisition thereof by the Borrower
or a Restricted Subsidiary; provided that such Lien was not created in
contemplation of such event and does not extend to any other property of the
Borrower or any Restricted Subsidiary;

any Lien existing on any asset of any Person at the time such Person becomes a
Restricted Subsidiary or merges into the Borrower or any of its Restricted
Subsidiaries in connection with an Acquisition; provided that such Lien was not
created in contemplation of such event and does not extend to any other property
of the Borrower or any Restricted Subsidiary;

Liens upon the assets of the Borrower and its Restricted Subsidiaries subject to
Capital Lease Obligations to the extent incurred or assumed after the Closing
Date in reliance on Section 7.01(a)(iii); provided that (i) such Liens only
serve to secure the payment of Indebtedness arising under such Capital Lease
Obligation, (ii) the Lien encumbering the asset giving rise to the Capital Lease
Obligation does not encumber any other asset of the Borrower or any Restricted
Subsidiary (including any proceeds thereof, accessions thereto, any upgrades or
improvements thereto) and (iii) the aggregate outstanding principal amount of
all Indebtedness secured pursuant to this clause (e) and clause (f) after the
Closing Date shall not exceed the greater of $100,000,000 and 2.50% of
Consolidated Total Assets determined as of the date of the most recent creation
of a Lien in reliance on this clause (e);

any Lien on any asset securing Indebtedness incurred or assumed for the purpose
of financing all or any part of the cost of acquiring or constructing such
asset; provided that (i) such Lien attaches to such asset concurrently with or
within 180 days after the acquisition or completion of construction thereof and
attaches to no asset other than such asset so financed and (ii) the aggregate
outstanding principal amount of all Indebtedness secured pursuant to clause
(e) and this clause (f) after the Closing Date shall not exceed the greater of
$100,000,000 and 2.50% of Consolidated Total Assets determined as of the date of
the most recent creation of a Lien in reliance on this clause (f);

Liens securing Indebtedness of the Borrower or a Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary; provided that such Liens, if they
are on Collateral, are subordinated to the Liens securing the Obligations on
terms satisfactory to the Administrative Agent;

any Lien arising out of any Permitted Refinancing; provided that the principal
amount of such Indebtedness is not increased and such refinanced Indebtedness is
not secured by any additional assets;

Permitted Encumbrances;

other Liens securing Indebtedness or other obligations in an aggregate amount
not exceeding $125,000,000 at any time outstanding; provided that any
Indebtedness or other obligations secured by such other Liens on the Collateral
shall not exceed $5,000,000 at any time outstanding;

so long as the same is subject to the ABL Intercreditor Agreement in the
capacity of ABL Obligations, Liens on Collateral securing Indebtedness incurred
pursuant to Section 7.01(a)(xiv) and any other “Secured Obligations” as defined
in the ABL Facility;

 

-90-



--------------------------------------------------------------------------------

Liens securing any Permitted First Priority Refinancing Debt or any Permitted
Second Priority Refinancing Debt;

so long as the Borrower’s Senior Secured Leverage Ratio shall be equal to or
less than 3.50:1.00 on a Pro Forma Basis (including the incurrence of any
Indebtedness under Section 7.01(a)(xvii) then being incurred)) (i) Liens placed
upon the Equity Interests of any Restricted Subsidiary to secure Indebtedness
incurred pursuant to Section 7.01(a)(xvii) in connection with the acquisition of
such Restricted Subsidiary and (ii) Liens placed upon the assets of such
Restricted Subsidiary or any of its Subsidiaries to secure Indebtedness (or to
secure a Guarantee of such Indebtedness), in either case incurred pursuant to
Section 7.01(a)(xvii) in connection with the acquisition of such Restricted
Subsidiary; provided that a Senior Representative of the Indebtedness being
secured by such Lien shall have become a party to the applicable Intercreditor
Agreement;

the modification, replacement, extension or renewal of any Lien permitted by
(b), (d), (e), (f), (m) and (r) of this Section 7.02 upon or in the same assets
theretofore subject to such Lien (other than after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.01 and proceeds and products thereof) or
the Permitted Refinancing thereof or other obligations secured thereby as and to
the extent permitted by Section 7.01;

Liens deemed to exist by reason of (x) any encumbrance or restriction (including
put and call arrangements) with respect to the Equity Interests of any joint
venture or similar arrangement pursuant to any joint venture or similar
agreement (including any Minority-Owned Affiliates) or (y) any encumbrance or
restriction imposed under any contract for the sale by the Borrower or any of
its Subsidiaries of the Equity Interests of any Subsidiary, or any business unit
or division of the business or any Subsidiary permitted under this Agreement;
provided that in each case such Liens shall extend only to the relevant Equity
Interests;

other Liens on Collateral securing Indebtedness permitted to be incurred under
Section 7.01(xi); provided that (i) on a Pro Forma Basis after giving effect to
such incurrence, the Senior Secured Leverage Ratio would be equal to or less
than 3.50:1.00 (provided, that any proceeds of such debt incurrence and any
other substantially simultaneous debt incurrence shall not be netted from
Consolidated Senior Secured Indebtedness for purposes of calculating the Senior
Secured Leverage Ratio) and (ii) such Indebtedness is either (x) Permitted Pari
Passu Notes or Junior Lien Indebtedness or (y) Permitted Pari Passu Term Loan
Indebtedness; provided that, if any Permitted Pari Passu Term Loan Indebtedness
is incurred pursuant to this clause (p) and the interest rate margins applicable
to such Permitted Pari Passu Term Loan Indebtedness are more than 50 basis
points greater than the then Applicable Rate for the Term Loans outstanding
under this Agreement, the then Applicable Rate for such Term Loans shall be
increased to the extent necessary so that the interest rate margins for the
Permitted Pari Passu Term Loan Indebtedness incurred pursuant to this clause
(p) are no more than 50 basis points greater than the then Applicable Rate for
such Term Loans (provided that in determining the Applicable Rate applicable to
the Term Loans and the interest rate margins applicable to the Permitted Pari
Passu Term Loan Indebtedness, (x) OID or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders of the
Term Loans or lenders of the Permitted Pari Passu Term Loan Indebtedness in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four (4)-year life to maturity), (y) customary
arrangement or commitment fees payable to the Third Amendment and Restatement
Joint Lead Arrangers (or their Affiliates) in connection with the Term Loans or
to one or more arrangers (or their Affiliates) of the Permitted Pari Passu Term
Loan Indebtedness shall be excluded and (z) if the LIBO Rate floor

 

-91-



--------------------------------------------------------------------------------

applicable to the Permitted Pari Passu Term Loan Indebtedness is higher than the
LIBO Rate floor applicable to the Term Loans, the amount of such difference
shall be deemed to be an increase to the Applicable Rate for the Permitted Pari
Passu Term Loan Indebtedness for the purposes of determining compliance with
this proviso;

Liens on property or other assets of any Restricted Subsidiary that is not a
Subsidiary Guarantor, which Liens secure Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Subsidiary Guarantor,
in each case permitted under Section 7.01; and

Liens on indebtedness incurred in connection with a Sale and Leaseback
Transaction with respect to the Borrower’s Headquarters pursuant to Section
7.01(a)(xx); provided that such Liens are not on Collateral.

Section 7.03.    Consolidations, Mergers and Asset Sales.

(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, consolidate or merge with or into, or sell, lease or otherwise dispose of
all or substantially all of its assets to, any other Person, or liquidate or
dissolve, except that:

the Borrower may merge with any Person if the Borrower is the surviving
corporation and, immediately after such merger (and giving effect thereto), no
Default shall have occurred and be continuing;

(i)    any Restricted Subsidiary may merge or consolidate with or into any
Person (other than the Borrower, except in a transaction permitted by clause
(i) above) and any Restricted Subsidiary may transfer all or substantially all
of its assets to any Person, in each case if, immediately after such transaction
(and giving effect thereto), no Default shall have occurred and be continuing
(provided that, with respect to any such transaction to consummate an Investment
permitted under Section 7.08, the requirement under this clause (ii) shall be
that no Event of Default under Section 8.01(a) or (m) shall have occurred and be
continuing) and (A) the surviving corporation or transferee is a Restricted
Subsidiary (and, if a Restricted Subsidiary that is a Subsidiary Guarantor is a
party to such transaction, such Subsidiary Guarantor is the surviving Person in
such transaction), (B) such merger, consolidation or transfer of all or
substantially all assets is in conjunction with a disposition by the Borrower
and its Restricted Subsidiaries of their entire investment in such Restricted
Subsidiary and such disposition is otherwise permitted by this Section 7.03, (C)
the Required Lenders shall have consented to such transaction, (D) such
transaction is permitted by Section 7.03(c) or (E) such transaction complies
with Section 7.03(c)(i) and is solely in respect of any Specified Property; and

any Restricted Subsidiary may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not adverse in any material respect to the Lenders.

(b)    If the Borrower and its Restricted Subsidiaries dispose of their entire
investment in any Restricted Subsidiary as permitted by subsection (a) above,
the Agent shall at the Borrower’s request, concurrently with or at any time
after such disposition, release all Security Interests in Equity Interests in
such Restricted Subsidiary granted by the Borrower and its Restricted
Subsidiaries to the Agent; provided that any such release shall be in form and
substance reasonably satisfactory to the Agent and so long as Borrower shall
have provided the Agent such certifications or documents as the Agent may
reasonably request in order to demonstrate compliance with this Agreement. In
addition (i) such Restricted Subsidiary’s Subsidiary Guaranty shall be
automatically released and it shall cease to be a party to the Security

 

-92-



--------------------------------------------------------------------------------

Agreement, in each case concurrently with such disposition, and (ii) the Agent
shall at the Borrower’s request, concurrently with or at any time after such
disposition, release all Security Interests granted by such Restricted
Subsidiary to secure its Subsidiary Guaranty and return to such Restricted
Subsidiary any of its assets held by the Agent under the Collateral Documents;
provided that any such release shall be in form and substance reasonably
satisfactory to the Agent and so long as Borrower shall have provided the Agent
such certifications or documents as the Agent may reasonably request in order to
demonstrate compliance with this Agreement.

(c)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any Asset Sale (other than of the Specified Properties), unless:

the consideration received from such Asset Sale shall be in an amount at least
equal to the fair market value thereof (as determined in good faith by the
Borrower or such Restricted Subsidiary (which determination, if the sale price
exceeds $25,000,000, shall be evidenced by a resolution of the Borrower’s or
such Restricted Subsidiary’s Board of Directors) as at the time of such Asset
Sale); and

immediately after such Asset Sale is consummated, (x) at least 75% of the
aggregate consideration received for all Asset Sales consummated after the Fifth
Amendment and Restatement Date in reliance on this clause (c) shall be in the
form of cash or cash equivalents (provided that, for purposes of determining
what constitutes cash under this clause (x), (I) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (II) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale and
(III) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 7.03(c) that is at that time outstanding, not
in excess of the greater of $70,000,000 and 1.75% of Consolidated Total Assets
determined as of the date of the most recent receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being determined in good faith by the Borrower at the time
received and without giving effect to subsequent changes in value, shall, in
each case, be deemed to be cash) and (y) the aggregate book value of all assets
sold pursuant to Asset Sales consummated after the Fifth Amendment and
Restatement Date in reliance on this clause (c), other than assets sold in
connection with a Sale and Leaseback Transaction with respect to the Borrower’s
Headquarters, would not exceed an amount equal to 25% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as shown on the Most
Recent Financial Statements.

For purposes of Section 7.03(c)(ii), the book value of the assets disposed of in
each transaction shall be the book value of such assets on the books of the
Borrower or the relevant Restricted Subsidiary, as applicable, immediately
before such disposition.

(d)    Notwithstanding anything in this Section 7.03 to the contrary, so long as
no Event of Default has occurred and is continuing, the Borrower or any
Restricted Subsidiary may make (i) any Asset Sale set forth in Schedule 7.03(d)
hereto, (ii) Permitted Delinquent Account Assignments and (iii) Asset Sales of
the Specified Properties.

 

-93-



--------------------------------------------------------------------------------

Section 7.04.    Limitations on Transactions with Affiliates. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
pay any funds to or for the account of, make any Investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate; provided that the
foregoing shall not prohibit:

the Borrower or any Restricted Subsidiary from performing its obligations under
the Existing Affiliate Agreements;

the Borrower or any Restricted Subsidiary from making any Investment permitted
by Section 7.08;

transactions (i) involving payments or consideration that do not exceed
$5.0 million or (ii) not materially less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, when taken as a whole, than those
that would have been obtained in a comparable transaction at the time of such
transaction on an arm’s length basis with a Person who is not an Affiliate;
provided that in the event such Affiliate transaction involves an aggregate
consideration in excess of $25,000,000, the terms of such transaction have been
approved by a majority of the disinterested members of the board of directors of
the Borrower and the board of directors of the Borrower shall have determined in
good faith that such transaction satisfies the criteria in this clause (ii);

transactions between or among any of the Credit Parties and the Restricted
Subsidiaries not involving any other Affiliate;

the Borrower or any Restricted Subsidiary from making payments of principal,
interest and premium on any of its Indebtedness held by an Affiliate if the
terms of such Indebtedness are substantially as favorable to the Borrower or
such Restricted Subsidiary as the terms which could have been obtained at the
time of the creation of such Indebtedness from a lender which was not an
Affiliate;

to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from participating in, or effecting any transaction in connection
with, any joint enterprise or other joint arrangement with any Affiliate if the
Borrower or such Restricted Subsidiary participates in the ordinary course of
its business and on a basis no less advantageous than the basis on which such
Affiliate participates;

the Borrower or any Restricted Subsidiary from maintaining, entering into or
adopting any executive or employee incentive or compensation plan, contract or
other arrangement (including any loans or extensions of credit in connection
therewith to the extent permitted by Section 7.08), or any arrangement to
terminate any of the foregoing, if such plan, contract, or arrangement (i) has
been or is approved either (x) at any time by the shareholders of the Borrower
in accordance with such voting requirements as may be applicable or (y) at any
time by the board of directors of the Borrower or such Restricted Subsidiary (or
a duly constituted committee of such board), (ii) is immaterial in amount, or
(iii) is maintained, entered into or adopted in the ordinary course of business
of the Borrower or any Restricted Subsidiary;

to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from making any loan, guarantee or other accommodation in accordance
with the Borrower’s policies and practices concerning employee relocation in the
ordinary course of its business;

any Restricted Payments permitted by Section 7.07;

 

-94-



--------------------------------------------------------------------------------

transactions not constituting Investments or Restricted Payments and involving
payments, transfers of property or other obligations with a fair value not to
exceed, for all such transactions after the Third Amendment and Restatement
Effective Date, $5,000,000;

any agreement between any Person and an Affiliate of such Person existing at the
time such Person is acquired by or merged or consolidated with or into the
Borrower or a Restricted Subsidiary, as such agreement may be amended, modified,
supplemented, extended or renewed from time to time; provided that such
agreement was not entered in contemplation of such acquisition, merger or
consolidation, and so long as any such amendment, modification, supplement,
extension or renewal, when taken as a whole, is not materially more
disadvantageous to the Lenders, in the reasonable determination of an officer of
the Borrower, than the applicable agreement as in effect on the date immediately
prior to such amendment, modification, supplement, extension or renewal, as
applicable;

any transaction with a Person (other than an Unrestricted Subsidiary) that is an
Affiliate solely because the Borrower or a Subsidiary of the Borrower holds an
equity interest in or otherwise controls such Person;

transactions with Cornerstone substantially consistent, taken as a whole, with
past practice (including without limitation, the extension of lines of insurance
coverage);

the payment of reasonable fees and expense reimbursements to current or former
directors of the Borrower or any Restricted Subsidiary;

any issuance or sale of Capital Stock (other than Disqualified Stock) to
Affiliates of the Borrower and the granting of registration and other customary
rights with respect thereto; and

transactions in which the Borrower or any Restricted Subsidiary delivers to the
Administrative Agent a letter or opinion from an Independent Financial Advisor
stating that such transaction is fair to the Borrower or such Restricted
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable, when taken as a whole, than those that might
reasonably have been obtained by the Borrower or such Restricted Subsidiary in a
comparable transaction at such time on an arm’s-length basis from a Person that
is not an Affiliate.

Section 7.05.    Limitation on Restrictions Affecting Subsidiaries. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into, or
suffer to exist, any agreement that prohibits or limits the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions or
pay any Indebtedness owed to the Borrower or any other Restricted Subsidiary;
(b) make loans or advances to the Borrower or any other Restricted Subsidiary or
(c) in the case of any Subsidiary Guarantor, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, that is or would be required hereunder to be Collateral
securing the obligations of the Borrower and the Subsidiary Guarantors under the
Financing Documents; provided that the foregoing shall not prohibit any such
prohibition or limitation contained in:

any document relating to Indebtedness secured by a Lien permitted by
Section 7.02, insofar as the provisions thereof limit grants of junior liens on
the assets securing such Indebtedness;

any operating lease or Capital Lease, insofar as the provisions thereof limit
grants of a Security Interest in, or other assignments of, the related leasehold
interest to any other Person;

 

-95-



--------------------------------------------------------------------------------

if a Person becomes a Restricted Subsidiary or is merged with or into the
Borrower or any Restricted Subsidiary after the Closing Date, any agreement that
is binding on such Person and was not entered into in contemplation of its
becoming a Restricted Subsidiary, insofar as such agreement limits such Person’s
ability to take any action described in clause (a), (b) or (c) of this Section,
provided that either:

such limitation is terminated within 60 days after such Person becomes a
Restricted Subsidiary; or

such limitation is not applicable to any Person, or the property or assets of
any Person, other than such Person and its Subsidiaries, or the property or
assets of such Person and its Subsidiaries (including after-acquired property
and assets).

(i)    the Financing Documents, the documents governing the ABL Facility and any
Existing Affiliate Agreements and, in the case of clause (c), the Master Lease
Agreements and any Indebtedness permitted hereunder to be secured by the
Collateral on a pari passu basis with the Secured Obligations;

(ii)    any amendment, restatement, modification, renewal, supplement,
extension, refunding, replacement or refinancing of an agreement referred to in
clauses (iii), (iv) or this clause (v) of this Section 7.05; provided, however,
that the encumbrances or restrictions contained in such amendment, restatement,
modification, renewal, supplement, extension, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, not materially more
restrictive, when taken as a whole, than the encumbrances and restrictions
contained in any of the agreements or instruments referred to in clauses (iii),
(iv) or this clause (v) of this Section 7.05 on the Fifth Amendment and
Restatement Date, or the date such Restricted Subsidiary became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or a
Restricted Subsidiary, whichever is applicable;

(iii)    any customary provisions in joint venture agreements, partnership
agreements, limited liability company agreements and other similar agreements,
which, as determined in good faith by an officer of the Borrower, do not
adversely affect the Borrower’s ability to make payments of principal or
interest payments on the Loans when due;

(iv)    (x) other Indebtedness incurred by the Borrower or any Restricted
Subsidiary, or preferred stock issued by any Restricted Subsidiary, in
accordance with Section 7.01, that are not materially more restrictive, when
taken as a whole, than those applicable in the Financing Documents or (y) any
encumbrance so long as, in the good faith judgment of the Borrower, such
encumbrance will not impact its ability to pay the obligations of the Borrower
as they come due;

(v)    agreements for the sale, transfer or other disposition of property or
assets, including without limitation customary restrictions with respect to a
Subsidiary of the Borrower pursuant to an agreement that has been entered into
for the sale, transfer or other disposition of all or a portion of the Capital
Stock, property or assets of such Subsidiary;

(vi)    restrictions on cash, cash equivalents or other deposits or net worth
imposed by customers, suppliers or landlords under contracts entered into in the
ordinary course of business or as required by insurance surety or bonding
companies;

(vii)    any customary provisions in leases, subleases, licenses, asset sale
agreements, sale/leaseback agreements or stock sale agreements and other
agreements entered into by the Borrower or any Restricted Subsidiary entered
into in the ordinary course of business; and

 

-96-



--------------------------------------------------------------------------------

(viii)    applicable law or any applicable rule, regulation or order, or any
license, permit or other authorization issued by any governmental or regulatory
authority.

Section 7.06.    Limitation on Sale or Issuance of Equity Interests of
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, sell or issue any Equity Interests of a
Restricted Subsidiary unless:

the sale or issuance is to the Borrower or another Restricted Subsidiary;

in the case of a Restricted Subsidiary that is not a Wholly Owned Subsidiary,
the sale or issuance is to its existing holders of Equity Interests in such
Restricted Subsidiary pursuant to its charter or similar documents or agreements
binding on such Restricted Subsidiary to the extent permitted under
Section 7.07; or

(i) the sale or issuance is made pursuant to Section 7.03(c) or otherwise does
not constitute an Asset Sale and (ii) if, after giving effect to the sale or
issuance, the Restricted Subsidiary would no longer be a Restricted Subsidiary,
all remaining Investments of the Borrower and the Restricted Subsidiaries in
such former Restricted Subsidiary (valued at an amount equal to the Borrower’s
remaining proportional share of the fair market value of such former Restricted
Subsidiary’s assets less liabilities), if deemed made at that time, would be
permitted under Section 7.08.

Section 7.07.    Restricted Payments.

(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, declare or make any Restricted Payment on or after the Third Amendment and
Restatement Effective Date, except that:

any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or any other Restricted Subsidiary, but in the case of a Restricted
Payment by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, such
Restricted Payment is made on a pro rata basis among equity holders holding the
same series of Equity Interests in respect of which such Restricted Payment was
made, subject to any tax-related adjustment as set forth in its charter or
similar documents or agreements binding on such Restricted Subsidiary;

(1) the Borrower may purchase, redeem or otherwise acquire or retire for value
any of its Equity Interests held by officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries under their
estates), upon death, disability, retirement, severance or termination of
employment in an amount not to exceed $5,000,000 in any Fiscal Year (with unused
amounts in such Fiscal Year permitted to be carried over into succeeding Fiscal
Years); and (2) the Borrower may repurchase any of its Equity Interests deemed
to occur upon cashless exercise of stock options or warrants held by officers,
directors or employees or former officers, directors or employees (or their
estates or beneficiaries under their estates) if such Equity Interests represent
a portion of the exercise price, or withholding taxes payable in connection with
the exercise, of such options or warrants;

the Borrower may, in connection with the payment of a dividend on its shares of
common stock that is payable in additional shares of such common stock, pay cash
in lieu of delivering fractional shares of such common stock;

 

-97-



--------------------------------------------------------------------------------

the Borrower may make additional Restricted Payments in an aggregate amount not
to exceed, together with the aggregate amount of prepayments of Junior Debt made
pursuant to Section 7.12(i)(I), the greater of (x) $175,000,000 and (y) 4.50% of
Consolidated Total Assets determined as of the date of the most recent
Restricted Payment made in reliance on this clause (iv);

the Borrower may redeem in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent issuances of its Qualified Equity
Interests; provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby;

Restricted Payments to consummate the Transactions;

the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (x) such payment would have
complied with the provisions of this Agreement and (y) no Default occurred and
was continuing;

the payment of dividends in an amount not to exceed $50,000,000 in any Fiscal
Year (with unused amounts in any Fiscal Year permitted to be carried over to
succeeding Fiscal Years, but subject to a maximum of $60,000,000 in any Fiscal
Year); provided that the Total Leverage Ratio shall be equal to or less than
5.00:1.00 after giving effect to any such payment of dividends on a Pro Forma
Basis; and

if the Available Amount Conditions have been met, additional Restricted Payments
may be made in an amount up to the Available Amount (determined, with respect to
each such Restricted Payment made in reliance on this clause (ix), solely as of
the date it is made);

provided that Restricted Payments may be declared and made pursuant to clause
(ii), (iii), (iv), (viii) or (ix) only if at the time of, and after giving
effect to, the Restricted Payment, no Default shall have occurred and be
continuing.

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
furnish any funds to or make any Investment in an Unrestricted Subsidiary or
other Person for purposes of enabling it to make any Restricted Payment that
could not be made directly by the Borrower or a Restricted Subsidiary in
accordance with the provisions of this Section.

Section 7.08.    Limitations on Acquisitions and Investments.

(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any Acquisitions or make, acquire or hold any other Investments,
except:

Permitted Investments;

Acquisitions involving Healthcare Facilities to the extent the consideration
therefor consists of Qualified Equity Interests of the Borrower;

Acquisitions of the Specified Properties;

Investments funded with Casualty Proceeds to the extent such Investments are
effected to replace or rebuild the asset in respect of which such Casualty
Proceeds were received;

 

-98-



--------------------------------------------------------------------------------

consistent with the provisions of this Agreement, (A) any Restricted Subsidiary
that is not a Subsidiary Guarantor may make Investments in the Borrower or any
other Restricted Subsidiary of the Borrower, (B) the Borrower may make
Investments in any Restricted Subsidiary that is a Subsidiary Guarantor, (C) any
Subsidiary Guarantor may make Investments in the Borrower or any Restricted
Subsidiary that is a Subsidiary Guarantor and (D) the Borrower or any Subsidiary
Guarantor may make Investments in any Restricted Subsidiary that is not a
Subsidiary Guarantor (limited in the case of this clause (D) to Investments in
an aggregate amount outstanding at any time not to exceed $150,000,000);
provided that, in each case, (1) each item of intercompany Indebtedness pursuant
to clause (D) shall be evidenced by a promissory note (which shall be
substantially in the form of Exhibit H hereto), (2) each promissory note
evidencing intercompany loans and advances made by a Restricted Subsidiary that
is not a Subsidiary Guarantor to a Subsidiary Guarantor or the Borrower shall
contain the subordination provisions set forth in Exhibit I and (3) each
promissory note evidencing intercompany loans and advances shall be pledged to
the Collateral Agent pursuant to the Security Agreement to the extent required
thereby;

other Investments not otherwise permitted by this Section 7.08 in an aggregate
amount outstanding at any time not to exceed the greater of (x) $100,000,000 and
(y) 2.50% of Consolidated Total Assets determined as of the date of the most
recent Investment made in reliance on this clause (vi);

Investments made pursuant to the Transactions;

Investments held by a Restricted Subsidiary acquired after the Closing Date or
of a Person merged into the Borrower or merged or consolidated with a Restricted
Subsidiary as permitted hereunder after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

Investments consisting of extensions of trade credit or loans or advances in the
ordinary course of business; and

if the Available Amount Conditions have been met, other Investments in an amount
up to the Available Amount (determined with respect to each Investment made in
reliance on this clause (x) solely as of the date it is made).

(b)    Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries may make unlimited Investments in Healthcare Facilities and
Healthcare Related Businesses and assets incidental thereto if, at the time of,
and after giving effect to, each such Investment (A) (i) no Event of Default
under Section 8.01(a) or (m) shall have occurred and be continuing or would
result therefrom and (ii) the Borrower shall be in compliance with the financial
covenants set forth in Section 6.01 on a Pro Forma Basis (if the Borrower so
elects, as of the date the definitive agreement is entered into with respect to
the transaction to be financed by such Indebtedness after giving pro forma
effect to such acquisition and the incurrence of such Indebtedness as if each
occurred on such date), (B) other than with respect to Investments in
Unrestricted Subsidiaries (other than Cornerstone and the Excluded Partnerships)
and Specified Joint Ventures, the aggregate outstanding amount of all such
Investments made pursuant to this Section 7.08(b) that is derived from the
Borrower and the Subsidiary Guarantors to make Investments in Persons that will
not upon the applicable Investment become Subsidiary Guarantors or to make
Investments in assets that will not upon the applicable Investment be held by
the Borrower or a Subsidiary Guarantor shall not (measured at the time of each
Investment pursuant to this Section 7.08(b)), since the Fifth Amendment and
Restatement Date exceed the greater of (x) $975,000,000 and (y) 16.0% of
Consolidated Total Assets

 

-99-



--------------------------------------------------------------------------------

determined as of the date of the most recent Investment made in reliance on this
subclause (B) and (C) for any Investment in an amount exceeding $25,000,000, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer setting forth reasonably detailed calculations demonstrating
compliance with subclause (A)(ii) above.

(c)    For purposes of this Section 7.08, any Investment shall be deemed to be
outstanding to the extent not returned in the same form as the original
Investment (or cash) to any Borrower or any Restricted Subsidiary that is a
Subsidiary Guarantor.

Section 7.09.    No Change of Fiscal Periods. The Borrower shall not change the
date on which any of its Fiscal Years or Fiscal Quarters ends, unless the
Required Lenders shall have consented to such change (which consent may be
conditioned on the amendment of any covenant herein that would be affected by
such change to eliminate the effect thereof).

Section 7.10.    Limitation on Business.

(a)    The Borrower shall not engage in any activities other than (i) owning
Equity Interests in Cornerstone and other Subsidiaries that own, operate or
manage Healthcare Facilities, and financing activities and other activities
reasonably related to such ownership and (ii) Healthcare Related Businesses.

(b)    The Borrower shall not permit any of its Restricted Subsidiaries to
engage in any business, other than (i) the business of owning, operating or
managing Healthcare Facilities and any business reasonably incidental thereto
and (ii) Healthcare Related Businesses.

Section 7.11.    Limitation on Sale and Leaseback Transactions. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into any
Sale and Leaseback Transaction with respect to any property or asset unless:

the Borrower or the Restricted Subsidiary would be entitled to:

incur Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction pursuant to Section 7.01(a), and

create a Lien on such property or asset securing such Attributable Indebtedness
pursuant to Section 7.02,

in which case, the corresponding Indebtedness and Lien will be deemed incurred
pursuant to those provisions, and

the Borrower complies with Section 7.03(c) in respect of such transaction.

provided that if the Borrower or any Restricted Subsidiary receives Cash
Proceeds from such Sale and Leaseback Transaction or series of related Sale and
Leaseback Transactions with respect to the Borrower’s Headquarters in excess of
$5,000,000, then solely for purposes of Section 2.08(b)(ii), the Borrower or
such Restricted Subsidiary will be deemed to have sold assets pursuant to an
Asset Sale with a book value equal to the amount of such Cash Proceeds and to
have received such Cash Proceeds as consideration therefor.

Section 7.12.    No Modification of Certain Documents Without Consent;
Prepayments of Indebtedness. The Borrower shall not, and shall not permit any
Restricted Subsidiary to (x) consent to or solicit any amendment or supplement
to, or any waiver or other modification of any Master Lease Agreement, if

 

-100-



--------------------------------------------------------------------------------

the effect thereof could reasonably be expected to cause a Material Adverse
Effect or (y) amend, waive or modify any document governing any unsecured
Indebtedness, Subordinated Indebtedness or (other than Indebtedness under the
ABL Facility) any Indebtedness secured by a Lien on any of the Collateral that
is junior to any of the Liens on the Collateral securing the Secured Obligations
in a manner materially adverse to the Lenders. Neither the Borrower nor any of
its Restricted Subsidiaries will (i) (A) redeem, purchase, prepay, retire,
defease or otherwise acquire for value (other than exchanges solely for
Qualified Equity Interests), prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Indebtedness or unsecured
Indebtedness (collectively, “Junior Debt”), or set aside any funds for such
purpose, whether such redemption, purchase, prepayment, retirement or
acquisition is made at the option of the maker or at the option of the holder
thereof, and whether or not any such redemption, purchase, prepayment,
retirement or acquisition is required under the terms and conditions applicable
to such Junior Debt or (B) make any cash interest payment in respect of Junior
Debt (other than regularly scheduled interest payments as and when due in
respect of Junior Debt permitted under this Agreement if such payments are not
then prohibited by the subordination provisions thereof, if any, which shall be
permitted), other than, (x) in the case of each of clauses (A) and (B), (I) in
an amount not to exceed, together with the aggregate amount of Restricted
Payments made in reliance on Section 7.07(a)(iv), the greater of $175,000,000
and 4.50% of Consolidated Total Assets determined as of the date of the most
recent Restricted Payment made in reliance on this subclause (I), (II) if the
Available Amount Conditions have been met, in an amount up to the Available
Amount (determined solely as of the date such payment under this Section
7.12(i)(II) is made) and (III) ordinary course repayment of outstanding
borrowings under any revolving line of credit permitted in accordance with
Section 7.01 hereof (other than a repayment in connection with a permanent
reduction of commitments under such line of credit), (y) in the case of each of
clauses (A) and (B), Permitted Intercompany Indebtedness (other than Junior Debt
owed by a Credit Party to a Restricted Subsidiary that is not a Subsidiary
Guarantor) or (z) in the case of clause (A), Permitted Refinancings; or
(ii) release, cancel, compromise or forgive in whole or in part any Indebtedness
evidenced by any Intercompany Note (unless either the Borrower or a Subsidiary
Guarantor hereunder is the obligor with respect to such Indebtedness or the
release, cancellation, compromise or forgiveness thereof is otherwise permitted
as an Investment in accordance with this Agreement).

Section 7.13.    Payments for Consents. The Borrower shall not, and shall not
permit any of its Subsidiaries or Affiliates to, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Lender for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Agreement or the other
Financing Documents unless such consideration is offered to be paid or agreed to
be paid to all Lenders that consent, waive or agree to amend such term or
provision within the time period set forth in the solicitation documents
relating to the consent, waiver or amendment.

ARTICLE 8

DEFAULTS

Section 8.01.    Events of Default. If one or more of the following events
(each, an “Event of Default”) shall have occurred and be continuing:

(i) any principal of any Loan shall not be paid when due, or (ii) any interest
thereon shall not be paid within one Business Day after the due date thereof, or
(iii) any fee payable pursuant to Section 2.09 shall not be paid within three
Business Days after the due date thereof, or (iv) any other fee or other amount
payable hereunder to or for the account of any Agent or any Lender shall not be
paid within five Business Days after the due date thereof; or

 

-101-



--------------------------------------------------------------------------------

the Borrower shall fail to observe or perform any covenant contained in Section
5.01(e), Article 6 or Article 7; or

the Borrower or any Subsidiary Guarantor shall fail to observe or perform any of
its covenants or agreements contained in the Financing Documents (other than
those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Borrower by the Agent at the request of any
Lender; provided that (i) if such failure relates primarily to the operation of,
or to the use, maintenance, protection, preservation or status of property with
an aggregate fair market value less than or equal to $25,000,000, such failure
shall not constitute an Event of Default and (ii) in the case of any such
failure relating primarily to the operation of, or to the use, maintenance,
protection, preservation or status of property with an aggregate fair market
value greater than $25,000,000, then if such failure relates primarily to the
operation of, or to the use, maintenance, protection, preservation or status of
such property used directly in the operation of a particular Healthcare Facility
that is a Master Lease Property and there is a representation, covenant or
agreement dealing with substantially the same subject matter in the applicable
Master Lease Agreement, such failure shall not constitute an Event of Default
pursuant to this clause (c) and instead shall be governed solely by Section
8.01(g) below; or

any representation, warranty, certification or statement made or deemed made by
the Borrower or any Subsidiary Guarantor in any Financing Document or in any
certificate, financial statement or other document delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or

the Borrower or any Restricted Subsidiary shall fail to make one or more
payments (whether of principal or interest) in respect of Material Indebtedness
when due or within any period of grace applicable to such payments; or

any event or condition shall occur that (i) results in the acceleration of the
maturity of any Material Indebtedness or (ii) enables (or, with the giving of
notice or lapse of time or both, would enable) the holder or holders of Material
Indebtedness or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof; or

except as would not be reasonably expected to result in a Material Adverse
Effect, any Master Lease Event of Default occurs and is continuing and pursuant
to such Master Lease Event of Default, Ventas has delivered to Kindred a notice
terminating such Master Lease and such notice of termination has not been
withdrawn, provided that if the only such Master Lease Events of Default that
have occurred and are continuing are Facility Defaults (as defined in any Master
Lease Agreement) and the number of Material Healthcare Facilities to which such
Facility Defaults relate does not exceed 15, such condition shall not constitute
an Event of Default pursuant to this subsection (g); or

[Reserved]; or

any member of the ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of $50,000,000 which it shall have become liable to pay
under Title IV of ERISA; or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated;

 

-102-



--------------------------------------------------------------------------------

or there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or

one or more Enforceable Judgments for the payment of money aggregating in excess
of $50,000,000 shall be rendered against the Borrower or one or more Restricted
Subsidiaries and shall not have been satisfied; or

any Lien created or purported to be created by any of the Collateral Documents
shall at any time fail to constitute a valid and perfected Lien on all of the
Collateral purported to be subject to such Lien, subject to no prior or equal
Lien (other than Permitted Liens), or the Borrower or any Subsidiary Guarantor
shall so assert in writing; provided that it shall not be an Event of Default
under this clause (k) if the Liens in question are not valid or not perfected,
or are subject to such other Liens, only in respect of Collateral (x) with an
aggregate fair market value not in excess of $25,000,000 during the term of this
Agreement or (y) used directly in the operation of one or more particular
Healthcare Facilities that are Master Lease Properties and the number of such
facilities does not exceed 15; or

any Subsidiary Guarantor’s Subsidiary Guaranty shall at any time fail to
constitute a valid and binding agreement of such Subsidiary Guarantor (except as
expressly permitted by any Financing Document), or any Subsidiary Guarantor, or
any Person acting on behalf of any Subsidiary Guarantor, shall so assert in
writing; or

(i) the Borrower or any Restricted Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or (ii) an involuntary case or other proceeding shall be commenced
against the Borrower or any Subsidiary Guarantor seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against it under the
Federal bankruptcy laws as now or hereafter in effect; or

any Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange Act)
of 50% or more of the outstanding shares of common stock of the Borrower; or,
during any period of 24 consecutive calendar months, individuals who were
members of the board of directors of the Borrower on the first day of such
period (together with any new directors whose election or appointment by such
members or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to constitute a majority of
the board of directors of the Borrower,

 

-103-



--------------------------------------------------------------------------------

then, and in every such event the Agent or the Required Lenders may:

by notice to the Borrower terminate the Term Commitments and they shall
thereupon terminate,

by notice to the Borrower, declare the Loans and all other amounts in respect of
the Obligations (in each case together with accrued interest thereon) to be, and
they shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and

exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Financing Documents or Applicable Law.

provided that if any event specified above in Section 8.01(m) occurs, then
without notice to the Borrower or any other act by the Agent or any Lender, the
Term Commitments shall thereupon terminate and all the Loans and all other
amounts in respect of the Obligations (in each case together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.02.    Notice of Default. The Agent shall give notice to the Borrower
under Section 8.01 promptly upon being requested to do so by the Required
Lenders and shall thereupon notify all the Lenders thereof.

Section 8.03.    Enforcement Notice. If the Agent is (i) instructed to do so by
the Required Lenders at any time after the Loans become immediately due and
payable pursuant to Section 8.01(m), or (ii) instructed to do so by the Required
Lenders at any time after the Loans have been declared due and payable pursuant
to Section 8.01, the Administrative Agent shall deliver to the Collateral Agent
an Enforcement Notice directing the Collateral Agent to exercise one or more
specific remedies under the Collateral Documents or any other right or remedy
available at law or in equity. Concurrently with the delivery of any such
Enforcement Notice to the Collateral Agent, all outstanding Loans and all other
amounts in respect of the Obligations not theretofore declared due and payable
shall automatically become immediately due and payable.

ARTICLE 9

THE AGENTS

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as its
agent and authorizes JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent and Collateral Agent, (i) to sign and deliver the
Collateral Documents and (ii) to take such actions on its behalf and to exercise
such powers as are delegated to the Agent by the terms of the Financing
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Financing Documents. Without limiting the generality of the
foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the

 

-104-



--------------------------------------------------------------------------------

Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Financing Documents that the Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the
Financing Documents, the Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Financing Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Financing Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Financing
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article 4 or elsewhere in any Financing Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent, or (vi) the existence, genuineness or value of any of the Collateral or
the validity, perfection, recordation, priority or enforceability of any Lien on
any of the Collateral.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Without limiting the generality of the
foregoing, the Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or to enforce compliance with any provision of any
Loan Document relating to Disqualified Institutions or (y) have any liability
with respect to, or arising out of, any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations

 

-105-



--------------------------------------------------------------------------------

hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this Article 9 and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.14,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Facility Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Commitments and the
repayment, satisfaction or discharge of all other Obligations.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment and Restatement Date, the Lenders hereby authorize
the Administrative Agent to treat and the Administrative Agent shall treat all
Loans (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Financing Document, any related agreement or any document
furnished hereunder or thereunder.

Nothing in any Financing Document shall impose on any of Citibank, N.A.,
Barclays Bank, PLC or Morgan Stanley Senior Funding, Inc., in its capacity as
Co-Syndication Agent, or on any of Morgan Stanley Senior Funding, Inc. or
Capital One, National Association, in its capacity as Co-Documentation Agent,
any duty or responsibility whatsoever.

The Lender Parties hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, or
(b) at any other sale, foreclosure or acceptance of

 

-106-



--------------------------------------------------------------------------------

collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Lender Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Lender Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Lender Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Lender Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Lender Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Lender
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Lender Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Lender Party shall execute such documents and provide such
information regarding the Lender Party (and/or any designee of the Lender Party
which will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.

ARTICLE 10

MISCELLANEOUS

Section 10.01.    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

if to the Borrower, to it at 680 South Fourth Street, Louisville, KY 40202,
Attention of the Chief Financial Officer, Treasurer and General Counsel
(Telecopy Nos. [*****]);

 

-107-



--------------------------------------------------------------------------------

if to the Agent (including in its capacity as a Lender), to (a) Primary
Operations Contact at 500 Stanton Christiana Road Ops 2 Floor 3 Newark, DE
19713, Attention of Rea Seth (Telephone No. [*****]; Email: [*****]), (b)
Secondary Operations Contact at 500 Stanton Christiana Road Ops 2 Floor 3
Newark, DE 19713, Attention of Brittany Tidwell (Telephone No. [*****]; Email:
[*****]) and (c) with a copy to JPMorgan Chase Bank, N.A. – Client Credit
Management, 383 Madison Avenue – 24th Floor, New York, NY 10179, Attention of
Dawn Lee Lum (Telephone No. [*****]; Telecopy No. [*****]; and

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02.    Waivers; Amendments.

(a)    No failure or delay by the Agent or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent and the Lenders under the
Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Financing Document or consent to any departure by the Borrower or any Restricted
Subsidiary therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Agent or any Lender may have had notice or knowledge of such Default at the
time.

(b)    No Financing Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Financing Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:

increase the Term Commitment of any Lender without the written consent of such
Lender;

 

-108-



--------------------------------------------------------------------------------

reduce the principal amount of any Loan or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
affected thereby;

postpone the scheduled date of payment of the principal amount (including, for
the avoidance of doubt, any scheduled date of amortization) of any Loan, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Term Commitment, without the written consent of each Lender affected thereby;

release all or substantially all of the Collateral from the Security Interests
or release all or substantially all of the Restricted Subsidiaries from their
obligations under the Subsidiary Guarantees (except in each case as expressly
provided in the Financing Documents as in effect on the Third Amendment and
Restatement Effective Date) without the written consent of each Lender;

change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Financing Document specifying the number
or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder without the
written consent of each Lender; or

change Section 2.15(b) or (c) or the definition of “Pro Rata Share” in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent without the prior written consent of
the Agent.

Notwithstanding anything to the contrary in this Section 10.02, the Borrower and
the Agent may, without the input or consent of the other Lenders, (i) effect
such amendments to this Agreement and the other Financing Documents as may be
necessary or appropriate in the opinion of the Agent to effect the provisions of
Section 2.18 (it being understood that no such amendments shall amend the
provisions of Section 2.18), (ii) enter into any amendment of any Financing
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Lender Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Lender Parties, in any property or so
that the security interests therein comply with Applicable Law and (iii) effect
changes to this Agreement that are necessary and appropriate to provide for the
mechanics contemplated by the offering process set forth in Section 2.08(a)(ii).

Section 10.03.    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Agent, the Amendment and Restatement Lead Arranger and Bookrunner, the
Second Amendment and Restatement Lead Arranger and Bookrunner, the Third
Amendment and Restatement Joint Lead Arrangers and Bookrunners, the
Co-Syndication Agents, the Lead Arranger and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agent, the Amendment and Restatement Lead Arranger and Bookrunner, the Second
Amendment and Restatement Lead Arranger and Bookrunner, the Third Amendment and
Restatement Joint Lead Arrangers and Bookrunners, the Co-Syndication

 

-109-



--------------------------------------------------------------------------------

Agents and the Lead Arranger, in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Financing Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other
Financing Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)    The Borrower shall indemnify the Agent, the Amendment and Restatement
Lead Arranger and Bookrunner, the Second Amendment and Restatement Lead Arranger
and Bookrunner, the Third Amendment and Restatement Joint Lead Arrangers and
Bookrunners, the Co-Syndication Agents, the Lead Arranger and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee (all such
amounts, “Losses”), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Financing Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Financing Documents of their respective
obligations thereunder or the consummation of the Transactions or the Third
Amendment and Restatement Effective Date Transactions or, in each case, any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether any such claim, litigation, investigation or proceeding is
brought by the Borrower or any other Person; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee.
Notwithstanding anything to the contrary in this Section 10.03(b), the Borrower
shall have no obligation to indemnify an Indemnitee against (or to hold an
Indemnitee harmless from) any and all Losses incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of the third to
last paragraph in Article 9.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent, the Amendment and Restatement Lead Arranger and
Bookrunner, the Second Amendment and Restatement Lead Arranger and Bookrunner,
the Third Amendment and Restatement Joint Lead Arrangers and Bookrunners, the
Lead Arranger or the Co-Syndication Agents under paragraph (a) or (b) of this
Section (but without affecting the Borrower’s obligations with respect thereto),
each Lender severally agrees to pay to the Agent, the Amendment and Restatement
Lead Arranger and Bookrunner, the Second Amendment and Restatement Lead Arranger
and Bookrunner, the Third Amendment and Restatement Joint Lead Arrangers and
Bookrunners the Lead Arranger or the Co-Syndication Agents, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent, the Amendment and Restatement Lead Arranger and Bookrunner,
the Second Amendment and Restatement Lead Arranger and Bookrunner, the Third
Amendment and Restatement Joint Lead Arrangers and Bookrunners or any
Co-Syndication Agent in its capacity as such.

 

-110-



--------------------------------------------------------------------------------

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
Third Amendment and Restatement Effective Date Transactions any Loan or the use
of the proceeds thereof.

(e)    All amounts due under this Section shall be payable not later than five
days after written demand therefor.

Section 10.04.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (which assignees shall be financial
institutions in the business of making regular extensions of credit or making
investments in syndicated loans, it being understood that neither the Borrower
(or any of its Affiliates) (except as provided in clause (e) below) nor any
natural Person shall be a Lender)) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

the Borrower, provided that the Borrower shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

the Agent, provided that no consent of the Agent shall be required for an
assignment to a Lender immediately prior to giving effect to such assignment, an
Affiliate of such a Lender or an Approved Fund.

(ii)    Assignments shall be subject to the following additional conditions:

except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent) shall not be less than $1,000,000,
and, immediately after giving effect to such assignment, the assigning Lender
shall have (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent) Loans aggregating at least
$1,000,000, in each case unless each of the Borrower and the Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

-111-



--------------------------------------------------------------------------------

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more “credit contacts” to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and Applicable Laws, including federal and state securities laws; and

(A) promptly prior to the effectiveness of such assignment, the assigning Lender
shall have requested and received the most recent Disqualified Institutions List
from the Administrative Agent and (B) no assignments shall be made to Defaulting
Lenders, Disqualified Institutions (as set forth on the most recent update to
the Disqualified Institutions List delivered to the assigning Lender) or natural
persons.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14, and 10.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)    The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Term Commitment of, and principal amount (and related
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

-112-



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of the Borrower or the Agent,
sell participations to one or more banks or other entities (a “Participant”) (it
being understood that neither the Borrower (or any of its Affiliates) nor any
natural Person shall be a Participant) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) (x) promptly prior
to the sale of any Participation, such Lender shall have requested and received
the most recent Disqualified Institutions List from the Administrative Agent and
(y) no Lender may sell a Participation to a Disqualified Institution (as set
forth on the most recent update to the Disqualified Institutions List delivered
to such Participating Lender). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Financing Documents and to approve any amendment,
modification or waiver of any provision of the Financing Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that (1) increases the Term
Commitments participated to such Participant, (2) reduces the amount of
principal, interest or fees participated or payable to such Participant,
(3) extends the Maturity Date or the due date of any amortization, interest or
fee payment payable to such Participant, (4) releases the Guarantees of the
Obligations of all or substantially of the Subsidiary Guarantors or all or
substantially all of the Collateral or (5) changes the voting rights granted to
such Participant pursuant to this Section 10.04(c). Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations of such Sections and Section 2.16 and it being understood that the
documentation required under Section 2.14(e) shall be delivered solely to the
Participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15(c) as though it were a Lender. Each Lender that sells
participations to a Participant, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a Register of all such
Participants. The entries in the participant register shall be conclusive
(absent manifest error), and the Borrower and the Lenders shall treat each
Person whose name is recorded in the participant register pursuant to the terms
hereof as a Participant for all purposes of this Agreement, notwithstanding
notice to the contrary. Notwithstanding the foregoing, each Credit Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this Section 10.04(c)(i) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
Section).

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed).

(d)    Any Lender may at any time pledge or assign a Security Interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a Security Interest; provided that no such pledge
or assignment of a Security Interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-113-



--------------------------------------------------------------------------------

(e)    Notwithstanding anything herein or in the Financing Documents to the
contrary, any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to the Borrower or
any Subsidiary of the Borrower and the Borrower or any Subsidiary of the
Borrower may, from time to time, prepay or purchase Term Loans, in each case
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis in accordance with procedures of the type described in Section
2.08(a)(ii) or (y) open market purchases on a non-pro rata basis; provided,
that:

(x) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have contributed or transferred the principal amount of such Term Loans, plus
all accrued and unpaid interest thereon, to the Borrower; or (y) if the assignee
is the Borrower (including through contribution or transfers set forth in
clause (x)), (a) the principal amount of such Term Loans, along with all accrued
and unpaid interest thereon, so contributed, assigned or transferred to any the
Borrower shall be deemed automatically cancelled and extinguished on the date of
such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Term Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(c) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register;

each Person that purchases any Term Loans pursuant to Section 10.04(e)(i)(x) or
(y) shall represent and warrant to the selling Term Lender that it does not
possess material non-public information (or material information of the type
that would not be public if the Borrower were a publicly-reporting company) with
respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Term Lenders generally (other than Term Lenders that have
elected not to receive such information) or (2) if not disclosed to the Term
Lenders, would reasonably be expected to have a material effect on, or otherwise
be material to a Term Lender’s decision to participate in any such assignment;
and

purchases of Term Loans pursuant to this Section 10.04(e) may not be funded with
the proceeds of the loans incurred under the ABL Facility.

Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Financing Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the
Financing Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or unsatisfied and so long as the Term
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 10.03 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Term
Commitments or the termination of this Agreement or any provision hereof.

 

-114-



--------------------------------------------------------------------------------

Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to the limitations contained in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement or any document or instrument delivered in connection herewith
by facsimile transmission or electronic “.pdf” file or similar electronic format
shall be effective as delivery of a manually executed counterpart of this
Agreement or such document or instrument, as the case may be; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

Section 10.07.    Severability. Any provision of any Financing Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be contingent or unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan in the City of New York
and of the United States District Court of the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Financing
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Financing
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to any Financing Document against any
Credit Party or its properties in the courts of any jurisdiction.

 

-115-



--------------------------------------------------------------------------------

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Financing Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in any Financing
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12.    Confidentiality.

(a)    Each of the Agent, the Amendment and Restatement Lead Arranger and
Bookrunner, the Second Amendment and Restatement Lead Arranger and Bookrunner,
the Third Amendment and Restatement Joint Lead Arrangers and Bookrunners, the
Co-Syndication Agents, the Lead Arranger and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and experts
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to any Financing Document or the enforcement
of rights thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower,
(viii) to ratings agencies, (ix) for purposes of establishing a “due diligence”
defense or (x) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Agent, the Amendment and
Restatement Lead Arranger and Bookrunner, the Second Amendment and Restatement
Lead Arranger and Bookrunner, the Third Amendment and Restatement Joint Lead
Arrangers

 

-116-



--------------------------------------------------------------------------------

and Bookrunners, the Co-Syndication Agents, the Lead Arranger or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, any party hereto (and any employee, representative or other agent
of thereof) may disclose to any and all Persons, without limitation of any kind,
the U.S. federal income tax treatment and the U.S. federal income tax structure
of the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. However, no disclosure of any information relating
to such tax treatment or tax structure may be made to the extent nondisclosure
is reasonably necessary in order to comply with applicable securities laws.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 10.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Subsidiary Guarantors, which information includes the name and address
of the Borrower and the Subsidiary Guarantors and other information that will
allow such Lender to identify the Borrower and the Subsidiary Guarantors in
accordance with the Act.

Section 10.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

-117-



--------------------------------------------------------------------------------

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

Section 10.15.    Margin Stock. Each Lender represents to the Agent and each
other Lender that it in good faith is not relying upon any Margin Stock as
collateral in the extension or maintenance of the credit provided for in this
Agreement.

Section 10.16.    Application of Proceeds under Mortgages. Notwithstanding
anything to the contrary in Section 5.06 of any Mortgage, the proceeds of any
sale of, or other disposition of, all or any part of the mortgaged or trust
property described in such Mortgage shall be applied as follows: first, as
provided in clause “first” in Section 5.06(a) of such Mortgage, and second, as
provided in clauses “second,” “third” and “fourth” of Section 20 of the Security
Agreement.

Section 10.17.    ABL Intercreditor Agreement. Each Lender hereunder (on behalf
of itself and its Affiliates): (a) consents to the subordination of Liens
provided for in the ABL Intercreditor Agreement, (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) authorizes and instructs the Agent to enter into
the ABL Intercreditor Agreement as the Term Loan Collateral Agent (as defined in
the ABL Intercreditor Agreement) and Term Loan Administrative Agent (as defined
in the ABL Intercreditor Agreement), on behalf of such Lender. The foregoing
provisions are intended as an inducement to the ABL Claimholders (as defined in
the ABL Intercreditor Agreement) to enter into the arrangements contemplated by
the ABL Collateral Documents (as defined in the ABL Intercreditor Agreement) and
the ABL Claimholders are intended third party beneficiaries of such provisions
and the provisions of the ABL Intercreditor Agreement.

Section 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Financing Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-118-



--------------------------------------------------------------------------------

[Signature Pages Intentionally Omitted]

 

 

 

-119-